



[jpmorgan.jpg]


SECOND AMENDED AND RESTATED CREDIT AGREEMENT
dated as of
November 13, 2014
among
DECKERS OUTDOOR CORPORATION,
as the Company,
The Subsidiaries of the Company Party Hereto as Designated Borrowers
The Lenders Party Hereto
and
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
as Administrative Agent
COMERICA BANK
and
HSBC BANK USA, NATIONAL ASSOCIATION,
as Co-Syndication Agents
BANK OF AMERICA, N.A.,
COMPASS BANK,
FIFTH THIRD BANK
and
U.S. BANK NATIONAL ASSOCIATION,
as Co-Documentation Agents
___________________________
J.P. MORGAN SECURITIES LLC
as Sole Bookrunner
J.P. MORGAN SECURITIES LLC
and
COMERICA BANK,
as Joint Lead Arrangers



--------------------------------------------------------------------------------










SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of November 13, 2014 (as
amended, restated, supplemented or otherwise modified from time to time, this
“Agreement”), among DECKERS OUTDOOR CORPORATION, a Delaware corporation, as the
Company, the DESIGNATED BORROWERS party hereto from time to time, the LENDERS
party hereto from time to time, and JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
(“JPMCB”), as Administrative Agent.
The Company, various lenders and JPMCB, as administrative agent for such
lenders, are parties to that certain Amended and Restated Credit Agreement dated
as of August 10, 2012, as amended prior to the date hereof (as so amended, the
“Existing Credit Agreement”); and
The parties hereto have agreed that the Existing Credit Agreement shall be
amended and restated in its entirety.
Accordingly, the Borrowers, the Lenders and the Administrative Agent (such terms
having the respective meanings ascribed to such terms hereinafter) hereby agree
that the Existing Credit Agreement is amended and restated in its entirety as
follows:

ARTICLE I
DEFINITIONS
SECTION 1.01     Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Act” has the meaning set forth in Section 9.14.
“Additional Lender” has the meaning set forth in Section 2.19(b).
“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan Chase Bank, National Association,
including its branches and Affiliates, in its capacity as administrative agent
for the Lenders hereunder, or any successor administrative agent.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.



--------------------------------------------------------------------------------

-2-

“Agent Party” has the meaning assigned to it in Section 9.01(d).
“Agreement” has the meaning set forth in the preamble hereto.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on the Reuters Screen LIBOR01 Page (or on any successor or substitute page) at
approximately 1:00 p.m. London time on such day (without any rounding), subject
to the interest rate floors set forth in the definition of “LIBO Rate”. Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO rate, respectively.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender's Commitment; provided, that in the
case of Section 2.20, when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.
“Applicable Rate” means, for any day, with respect to any ABR Loan or
Eurocurrency Revolving Loan, or with respect to the commitment fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “ABR Spread”, “Eurocurrency Spread” or “Commitment Fee Rate”,
as the case may be, determined by reference to the Total Adjusted Leverage Ratio
as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 5.01(c):
Category
Total Adjusted Leverage Ratio:
ABR Spread
Eurocurrency Spread
Commitment Fee Rate
Category 1
Less than 1.75 to 1.00
0.25%
1.25%
0.175%
Category 2
Greater than or equal to 1.75 to 1.00 but less than 2.25 to 1.00
0.50%
1.50%
0.200%
Category 3
Greater than or equal to 2.25 to 1.00 but less than 2.75 to 1.00
0.75%
1.75%
0.25%
Category 4
Greater than or equal to 2.75 to 1.00
1.00%
2.00%
0.30%







--------------------------------------------------------------------------------

-3-

From the Effective Date until the date that a Compliance Certificate is required
to be delivered pursuant to Section 5.01(c) for the fiscal quarter of the
Company ending December 31, 2014, Category 1 shall apply. Any increase or
decrease in the Applicable Rate resulting from a change in the Total Adjusted
Leverage Ratio shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to
Section 5.01(c); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Category 4 shall apply
as of the first Business Day after the date on which such Compliance Certificate
was required to have been delivered until the date such Compliance Certificate
is delivered. Notwithstanding anything to the contrary contained in this
definition, the determination of the Applicable Rate for any period shall be
subject to the provisions of Section 2.12(f).
“Approved Currency” means Euros, Sterling and any other currency (other than
dollars) approved by the Administrative Agent, each Lender and the Issuing Bank.
“Approved Currency Sublimit” means an amount equal to the lesser of the total
Commitments and $150,000,000. The Approved Currency Sublimit is part of, and not
in addition to, the total Commitments.
“Approved Fund” has the meaning assigned to such term in Section 9.04.
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
“Auto-Extension Letter of Credit” has the meaning set forth in Section 2.05(c).
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Beneficial Owner” means, with respect to any U.S. Federal withholding Tax, the
beneficial owner, for U.S. Federal income tax purposes, to whom such Tax
relates.




--------------------------------------------------------------------------------

-4-

“Board” means the Board of Governors of the Federal Reserve System of the United
States.
“Borrowers” means the Company and the Designated Borrowers.
“Borrower DTTP Filing” means an HM Revenue & Customs’ Form DTTP2, duly completed
and filed by the relevant Borrower within the applicable time limit, which
contains the scheme reference number and jurisdiction of tax residence provided
by a Lender to the Borrowers and the Administrative Agent.
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.
“Borrowing Request” means a request by a Borrower for a Revolving Borrowing in
accordance with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that (a) when used in connection with a Eurocurrency
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in deposits in the applicable currency in the London interbank
market and (b) when used in connection with a Eurocurrency Loan or a Letter of
Credit denominated in an Approved Currency, the term “Business Day” shall also
exclude any day on which banks are not open in the principal financial center
for such currency.
“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations).
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
stored value card, purchase card, pooling, netting, electronic funds transfer
and other cash management arrangements.
“Cash Management Bank” means any Person that, at the time it enters into a
Secured Cash Management Agreement, is a Lender or an Affiliate of a Lender (or
was, at the time it entered into a Secured Cash Management Agreement, a lender
or an Affiliate of a lender under the Existing Credit Agreement), in its
capacity as a party to such Secured Cash Management Agreement.
“CFC” shall mean any Person that is a “controlled foreign corporation” within
the meaning of Section 957 of the Code.
“CFC Debt” means intercompany Indebtedness owed or treated as owed by one or
more Foreign Subsidiaries.




--------------------------------------------------------------------------------

-5-

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Company; (b)
occupation of a majority of the seats (other than vacant seats) on the board of
directors of the Company by Persons who were neither (i) nominated by the board
of directors of the Company nor (ii) appointed by directors so nominated; or (c)
the acquisition of direct or indirect Control of the Company by any Person or
group.
“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of (a) the adoption of or taking effect of any law, rule, treaty
or regulation, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.14(b), by any lending office of such Lender or by such
Lender's or the Issuing Bank's holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.
“Charges” has the meaning set forth in Section 9.13.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” means all “Collateral” as defined in the Security Agreement.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender's Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.08 and (b)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender's Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Commitment, as applicable. The initial
aggregate amount of the Lenders' Commitments is $400,000,000.
“Communications” has the meaning assigned to it in Section 9.01(d).
“Company” means Deckers Outdoor Corporation, a Delaware corporation.




--------------------------------------------------------------------------------

-6-

“Compliance Certificate” has the meaning assigned to such term in Section
5.01(c).
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated EBITDAR” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Expense for such period,
(ii) the provision for federal, state, local and foreign income taxes payable by
the Company and its Subsidiaries for such period, (iii) depreciation and
amortization expense, (iv) Consolidated Rental Expense for such period,
(v) non-cash share based compensation expense for such period, (vi) other
expenses of the Company and its Subsidiaries reducing such Consolidated Net
Income which do not represent a cash item in such period or any future period
and (vii) transaction expenses in connection with (x) this Agreement, the other
Loan Documents, any Secured Cash Management Agreement, any Secured Hedge
Agreement and the transactions contemplated hereby and thereby and (y) any
acquisition, investment, asset sale, incurrence of Indebtedness or amendment to
any debt facility which would be permitted under this Agreement, in each case,
whether or not such transaction is consummated, and minus (b) the following to
the extent included in calculating such Consolidated Net Income: (i) federal,
state, local and foreign income tax credits of the Company and its Subsidiaries
for such period and (ii) all non-cash items increasing Consolidated Net Income
for such period.
“Consolidated Interest Expense” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the sum of all interest, premium payments,
debt discount, fees, charges and related expenses of the Company and its
Subsidiaries in connection with borrowed money or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest expense in accordance with GAAP.
“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the net income of the Company and its
Subsidiaries (in accordance with GAAP but excluding extraordinary, non-recurring
or unusual gains and extraordinary, non-recurring or unusual losses) for that
period.
“Consolidated Rental Expense” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, total rental expense as calculated in
accordance with GAAP.
“Consolidated Tangible Net Assets” means Consolidated Total Assets minus the
aggregate amount, for the Company and its Subsidiaries on a consolidated basis,
of all assets classified as intangible assets under GAAP, including, without
limitation, goodwill, trademarks, patents, copyrights, organization expenses,
franchises, licenses, trade names, brand names, mailing lists, catalogs, excess
of cost over book value of assets acquired, and bond discount and underwriting
expenses.
“Consolidated Total Assets” means as of any date of determination thereof, the
aggregate consolidated net book value of the assets of the Company and its
Subsidiaries after all appropriate adjustments in accordance with GAAP.




--------------------------------------------------------------------------------

-7-

“Consolidated Total Debt” means, on any date of determination, the aggregate
amount of Indebtedness of the Company and its Subsidiaries on a consolidated
basis on such date, but excluding (i) any such Indebtedness consisting of
Guarantees of operating leases, (ii) Guarantees or Indebtedness related to
purchases of sheepskin in the ordinary course of business and (iii) any
Indebtedness described in clause (d) of the definition of “Indebtedness.”
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.
“DBT” means Deckers (Beijing) Trading Co., Ltd., a wholly-owned Subsidiary of
the Company organized under the laws of China.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.
“Deckers Shanghai” means Deckers Footwear (Shanghai) Co., Ltd. , a wholly-owned
Subsidiary of the Company organized under the laws of China.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Company or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a Loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party or the Company, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender to such
Credit Party or the Company, as the case may be, that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s or
the Company’s receipt of such certification in form and




--------------------------------------------------------------------------------

-8-

substance satisfactory to it and the Administrative Agent, or (d) has become, or
has a Lender Parent that has become, the subject of a Bankruptcy Event.
“Denomination Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Approved Currency (solely with respect to such Borrowing), (ii) each date of a
continuation of a Eurocurrency Rate Loan denominated in an Approved Currency
pursuant to Section 2.02 (solely with respect to such Eurocurrency Rate Loan),
(iii) each date of a redenomination of a Loan denominated in an Approved
Currency into dollars pursuant to Section 2.07(e) (solely with respect to such
Loan) and (iv) such additional dates as the Administrative Agent shall determine
(but, unless an Event of Default has occurred and is continuing, in no event
more than twice during any calendar month pursuant to this clause (iv)); and (b)
with respect to any Letter of Credit, each of the following: (i) each date of
issuance of a Letter of Credit denominated in an Approved Currency, (ii) each
date of an amendment of any Letter of Credit denominated in an Approved Currency
having the effect of increasing the amount thereof, (iii) each date of any LC
Disbursement with respect to any Letter of Credit denominated in an Approved
Currency, and (iv) such additional dates as the Administrative Agent or the
Issuing Bank shall determine (but, unless an Event of Default has occurred and
is continuing, in no event more than once during any calendar month pursuant to
this clause (iv)).
“Designated Borrower” means a Subsidiary as to which an Election to Participate
shall have been delivered to the Administrative Agent, but in each case
excluding any such Subsidiary as to which an Election to Terminate shall have
been delivered to the Administrative Agent, in each case pursuant to Section
2.21.
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.
“dollars” or “$” refers to lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).
“Election to Participate” means an election by the Company to designate a
Subsidiary as a Designated Borrower hereunder executed by the Company and such
Designated Borrower substantially in the form of Exhibit G-1.
“Election to Terminate” means an election by the Company to terminate a
Designated Borrower’s status as a Borrower hereunder, executed by the Company
substantially in the form of Exhibit G-2.
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.
“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and the




--------------------------------------------------------------------------------

-9-

Issuing Bank and any of its respective Related Persons or any other Person,
providing for access to data protected by passcodes or other security system.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to human
health and safety matters (insofar as such health and safety may be adversely
affected by exposure to dangerous or harmful substances or environmental
conditions).
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Company or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Company or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.




--------------------------------------------------------------------------------

-10-

“Euro” means the single currency of the Participating Member States.
“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Article VII.
“Exchange Rate” means on any day, for purposes of determining the U.S. Dollar
Equivalent of any other currency, the rate at which such currency may be
exchanged into dollars at 11:00 a.m., London time, on such day as set forth on
the Reuters WRLD Page for such currency. In the event that such rate does not
appear on any Reuters WRLD Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the Company, or, in the
absence of such an agreement, such Exchange Rate shall instead be the arithmetic
average of the spot rates of exchange of the Administrative Agent in the market
where its foreign currency exchange operations in respect of such currency are
then being conducted, at or about such time as the Administrative Agent shall
elect after determining that such rates shall be the basis for determining the
Exchange Rate, on such date for the purchase of dollars for delivery two
Business Days later; provided that if at the time of any such determination, for
any reason, no such spot rate is being quoted, the Administrative Agent may use
any reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.
“Excluded Subsidiary” means any wholly-owned Domestic Subsidiary that is a
Significant Subsidiary that is prohibited by applicable law or contract (with
respect to any such contractual restriction, only to the extent existing on the
Effective Date or the date on which the applicable Person becomes a direct or
indirect wholly-owned Domestic Subsidiary of the Company that is a Significant
Subsidiary (and not created in contemplation of such acquisition)) from
guaranteeing the Obligations or which would require governmental (including
regulatory) consent, approval, license or authorization to provide a Guarantee
(unless such consent, approval, license or authorization has been received) of
the Obligations so long as such Subsidiary has used commercially reasonable
efforts to obtain such consent, approval, license or authorization (it being
understood and agreed that such commercially reasonable efforts shall in no
event involve the payment of money to any third party, other than customary
filing, licensure or other similar fees). As of the Effective Date, the only
wholly-owned Domestic Subsidiary that is a Significant Subsidiary that is an
Excluded Subsidiary is the Real Estate Subsidiary.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
and United Kingdom withholding Taxes (excluding (x) the portion of United
Kingdom withholding Taxes with respect to which the applicable Lender is
entitled to claim a reduction under an income tax treaty, and (y) United Kingdom
withholding Taxes on payments made by any guarantor under any guarantee of the
obligations) imposed on amounts payable to or for the account of such Lender
with respect to an applicable interest in a Loan, Letter of Credit or Commitment
pursuant to a law in effect on the




--------------------------------------------------------------------------------

-11-

date on which (i) such Lender acquires such interest in the Loan, Letter of
Credit or Commitment (other than pursuant to an assignment request by the
Company under Section 2.18(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.17, amounts with
respect to such Taxes were payable either to such Lender's assignor immediately
before such Lender acquired the applicable interest in a Loan, Letter of Credit
or Commitment or to such Lender immediately before it changed its lending
office, (c) Taxes attributable to such Recipient's failure to comply with
Section 2.17(f) and (d) any U.S. Federal withholding Taxes imposed under FATCA.
“Existing Credit Agreement” has the meaning set forth in the recitals hereto.
“Existing Letters of Credit” means those letters of credit issued for the
account of the Company and as of the Effective Date, which letters of credit are
more particularly described on Schedule 2.05.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized national standing selected by it in its reasonable discretion;
provided, that, if the Federal Funds Effective Rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.
“Fee Letter” means the Fee Letter among the Administrative Agent, J.P. Morgan
Securities LLC and the Company, dated as of October 15, 2014.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, controller or chief operating officer of the Company.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Company is located. For purposes of
this definition, the United States, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“FSHCO” shall mean any Domestic Subsidiary (including a disregarded entity for
U.S. federal income tax purposes) substantially all of whose assets consist of
Equity Interests of one or more Foreign Subsidiaries that are CFCs (held
directly or through Subsidiaries) or CFC Debt.
“GAAP” means generally accepted accounting principles in the United States.




--------------------------------------------------------------------------------

-12-

“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including,
without limitation, any supranational bodies such as the European Union or the
European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any
Guarantee made by any guarantor shall be deemed to be the lower of (a) an amount
equal to the stated or determinable amount of the primary obligation in respect
of which such Guarantee is made and (b) the maximum amount for which such
guarantor may be liable pursuant to the terms of the instrument embodying such
Guarantee, unless (in the case of a primary obligation that is not Indebtedness)
such primary obligation and the maximum amount for which such guarantor may be
liable are not stated or determinable, in which case the amount of such
Guarantee shall be such guarantor’s maximum reasonably anticipated liability in
respect thereof as reasonably determined by the Company in good faith.
“Guarantors” means (a) each wholly-owned Domestic Subsidiary that is a
Significant Subsidiary (other than a FSHCO or an Excluded Subsidiary) as of the
Effective Date (which as of the Effective Date are Deckers Consumer Direct
Corporation, an Arizona corporation and Deckers Retail, LLC, a California
limited liability company) and each other wholly-owned Domestic Subsidiary that
is a Significant Subsidiary that becomes party to a Guaranty pursuant to Section
5.09 and (b) with respect to the Obligations of the Designated Borrowers and
with respect to the Obligations of Guarantors in respect of Secured Cash
Management Agreements and Secured Hedge Agreements, the Company.
“Guaranty” means the Second Amended and Restated Guaranty made by the Guarantors
in favor of the Administrative Agent and the Lenders, substantially in the form
of Exhibit D.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.




--------------------------------------------------------------------------------

-13-

“Headquarters Building” means that certain real property located in Santa
Barbara County, California comprising industrial and office buildings totaling,
as of the Effective Date, approximately 187,185 square feet and other related
improvements thereon and owned by the Real Estate Subsidiary.
“Hedge Bank” means any Person that, at the time it enters into a Secured Hedge
Agreement, is a Lender or an Affiliate of a Lender (or was, at the time it
entered into a Secured Hedge Agreement, a lender or an Affiliate of a lender
under the Existing Credit Agreement), in its capacity as a party to such Secured
Hedge Agreement.
“HMRC DT Treaty Passport Scheme” means the Board of H.M. Revenue and Customs
Double Taxation Treaty Passport scheme.
“HM Revenue & Customs” means the Board of H.M. Revenue and Customs.
“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate.”
“Increase Effective Date” has the meaning set forth in Section 2.19(c).
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person (excluding current accounts payable incurred in
the ordinary course of business), (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable incurred in the ordinary course of business), (e) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person, (h)
all obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty and (i) all obligations,
contingent or otherwise, of such Person in respect of bankers' acceptances. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person's ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) Other Taxes.
“Ineligible Assignee” has the meaning set forth in Section 9.04(b).
“Information Memorandum” means the Confidential Information Memorandum dated
October 2014 relating to the Company and the Transactions.
“Interest Election Request” means a request by a Borrower to convert or continue
a Revolving Borrowing in accordance with Section 2.07.




--------------------------------------------------------------------------------

-14-

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any Eurocurrency Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing with an Interest Period of more than three months'
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months' duration after the first day of such Interest Period
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.
“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the relevant Borrower may elect; provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurocurrency Borrowing only, such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period pertaining to a
Eurocurrency Borrowing that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and, in the case of a Revolving Borrowing, thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available (for the applicable
currency) that is shorter than the Impacted Interest Period; and (b) the LIBO
Screen Rate for the shortest period (for which that LIBO Screen Rate is
available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time.
“Issuing Bank” means (i) JPMCB and (ii) any other Lender that is appointed as an
additional Issuing Bank hereunder, that agrees to act in such role and that has
been approved by the Administrative Agent (such consent not to be unreasonably
withheld or delayed), in each case in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in Section
2.05(i). The Administrative Agent shall notify the Lenders of any such
appointment of an Issuing Bank pursuant to clause (ii) above. The Issuing Bank
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates of the Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate; provided, however, that no arrangement of a type described in this
sentence shall be permitted if, immediately after giving effect thereto, amounts
would become payable by any Borrower under Section 2.12 or 2.16 that are in
excess of those that would be payable under such Section if such arrangement
were not implemented and, provided, further, that the fees payable to any such
Affiliate shall be subject to the second sentence of Section 2.09(b).
“JPMCB” has the meaning set forth in the preamble hereto.
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.




--------------------------------------------------------------------------------

-15-

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
applicable Borrower at such time. The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.
“LC Sublimit” means $75,000,000.
“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption. Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement
and shall include the Existing Letters of Credit. Letters of Credit may be
issued in dollars or in an Approved Currency.
“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any applicable
currency and for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for the relevant currency) for a period
equal in length to such Interest Period as displayed on pages LIBOR01 or LIBOR02
of the Reuters screen that displays such rate (or, in the event such rate does
not appear on a Reuters page or screen, on any successor or substitute page on
such screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion; in each case the “LIBO
Screen Rate”) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period (or, in the case of Eurocurrency
Borrowings denominated in Sterling, at approximately 11:00 a.m., London time on
the date of commencement of such Interest Period), as the rate for dollar
deposits (in the case of Borrowings denominated in dollars) and deposits in any
Approved Currency (in the case of Loans in such Approved Currency) in the London
interbank market with a maturity comparable to such Interest Period; provided
that if the LIBO Screen Rate shall be less than zero, such rate shall be deemed
to be zero for the purposes of this Agreement; provided further that if the LIBO
Screen Rate shall not be available at such time for such Interest Period (an
“Impacted Interest Period”) with respect to the applicable currency then the
LIBO Rate shall be the Interpolated Rate; provided that if any Interpolated Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.
“LIBO Screen Rate” has the meaning assigned to it in the definition of “LIBO
Rate.”
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the




--------------------------------------------------------------------------------

-16-

foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.
“Loan Documents” means, collectively, this Agreement, the Fee Letter, the
Guaranty, each promissory note delivered pursuant to Section 2.09(e), the
Security Agreement, and all other agreements and certificates executed and
delivered to, or in favor of, the Administrative Agent or any other Secured
Parties. Any reference in the Agreement or any other Loan Document to a Loan
Document shall include all appendices, exhibits or schedules thereto, and all
amendments, restatements, supplements or other modifications thereto, and shall
refer to the Agreement or such Loan Document as the same may be in effect at any
and all times such reference becomes operative.
“Loan Parties” means the Borrowers and the Guarantors.
“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.
“Local Time” means, with respect to any extensions of credit hereunder
denominated in dollars, New York, New York time, with respect to any extensions
of credit hereunder denominated in Sterling or Euro, London time, and with
respect to any extensions of credit denominated in any other Approved Currency,
the local time in the place of settlement for such Approved Currency as may be
determined by the Administrative Agent or the Issuing Bank, as the case may be,
to be necessary for timely settlement on the relevant date in accordance with
normal banking procedures in the place of payment.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property or condition (financial or otherwise) of the Company and its
Subsidiaries taken as a whole, or (b) the validity or enforceability of any of
the Loan Documents or the rights or remedies of the Administrative Agent and the
Lenders hereunder or thereunder.
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Company and its Subsidiaries in an aggregate principal amount
exceeding $20,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Company or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Company or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.
“Maturity Date” means the fifth anniversary of the Effective Date or, solely
with respect to those Lenders who agree to an Extension as set forth in Section
2.22, such later date as may be agreed pursuant to Section 2.22.
“Maximum Rate” has the meaning set forth in Section 9.13.
“Moody's” means Moody's Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Non-Extension Notice Date” has the meaning set forth in Section 2.05(c).




--------------------------------------------------------------------------------

-17-

“Notice of Illegality” has the meaning set forth in Section 2.21.
“Obligations” means all advances to, and debts, liabilities and obligations of
any Loan Party arising under any Loan Document or otherwise with respect to any
Loan, Letter of Credit, Secured Cash Management Agreement or Secured Hedge
Agreement, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document), or sold or assigned an interest in any Loan Document).
“Other Taxes” means any present or future stamp, documentary, intangible,
recording, filing or similar other excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.18(b)).
“Participant” has the meaning set forth in Section 9.04(c).
“Participant Register” has the meaning set forth in Section 9.04(c).
“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Acquisitions” means acquisitions (whether by purchase, merger,
consolidation or otherwise) completed after the Effective Date so long as (i) in
the case of a Specified Leveraged Acquisition, after giving effect thereto (and
to any Indebtedness incurred in connection therewith) the Total Adjusted
Leverage Ratio would not exceed 3.25 to 1.00 on a pro forma basis and (ii) in
the case of any such acquisition other than a Specified Leveraged Acquisition,
after giving effect thereto (and to any Indebtedness incurred in connection
therewith) the Total Adjusted Leverage Ratio would not exceed 3.00 to 1.00 on a
pro forma basis.
“Permitted Encumbrances” means:




--------------------------------------------------------------------------------

-18-

(a)    Liens imposed by law for taxes that are not yet delinquent or are being
contested in compliance with Section 5.04;
(b)     carriers', warehousemen's, mechanics', materialmen's, repairmen's and
other Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers' compensation, unemployment insurance and other social
security laws or regulations;
(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(e)    judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;
(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary;
(g)     liens arising by virtue of any statutory or common law provision
relating to banker’s liens, rights of setoff or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution;
(h)     possessory Liens in favor of brokers and dealers arising in connection
with the acquisition or disposition of Permitted Investments;
(i)    statutory Liens of landlords; and
(j)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Permitted Investments” means:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States (or by any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States), in each case maturing within thirty-six months from the
date of acquisition thereof;
(b)    investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody's;




--------------------------------------------------------------------------------

-19-

(c)     investments in certificates of deposit, banker's acceptances and time
deposits maturing within thirty-six months from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States or any State thereof which has a combined capital and
surplus and undivided profits of not less than $500,000,000;
(d)     fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;
(e)     money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P or Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000; and
(f)    other investments made in accordance with the Company’s investment policy
as in effect on the Effective Date in the form previously provided to the
Administrative Agent, as the same may be amended from time to time in the
Company’s reasonable business judgment as long as such changes do not permit the
Company to make materially riskier investments than those permitted before
giving effect to such changes and are not otherwise materially adverse to the
Lenders.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank as its prime rate in effect at its office located
at 270 Park Avenue, New York, New York; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
“Real Estate Subsidiary” means Deckers Cabrillo, LLC, a California limited
liability company and a wholly-owned Subsidiary of the Company.
“Receivables Management Agent” has the meaning set forth in “Receivables
Management Arrangements.”
“Receivables Management Arrangements” means agreements entered into by the
Company or any of its Subsidiaries from time to time pursuant to which a third
party (a “Receivables Management Agent”) is appointed for collecting amounts
owing under, and performing ancillary services related to, certain accounts
receivable of the Company or its Subsidiaries, to whom the Company or its
Subsidiaries may from time to time sell or otherwise




--------------------------------------------------------------------------------

-20-

dispose of Troubled Accounts, and to whom the Company or its Subsidiaries may
grant a security interest in (x) any reserves, credit balances or other assets
or property in the possession of the Receivables Management Agent pursuant to
and in connection with such collection and similar services, (y) the Troubled
Accounts so sold or otherwise disposed and (z) assets reasonably related to the
foregoing, so long as such Receivables Management Agent has entered into an
intercreditor agreement with the Administrative Agent that is reasonably
satisfactory to the Administrative Agent.
“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) the Issuing Bank.
“Register” has the meaning set forth in Section 9.04.
“Related Parties” means, with respect to any specified Person, such Person's
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person's Affiliates.
“Required Lenders” means, (i) at any time that there are three or more Lenders,
at least three Lenders having Revolving Credit Exposures and unused Commitments
representing more than 50% of the sum of the total Revolving Credit Exposures
and unused Commitments at such time, and (ii) at any time that there are less
than three Lenders, all Lenders; provided that the Revolving Credit Exposure and
unused commitment of any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders; provided that, for purposes of
declaring the Loans to be due and payable pursuant to Article VII, and for all
purposes after the Loans become due and payable pursuant to Article VII or the
Commitments expire or terminate, then, as to each Lender, clause (a) of the
definition of Swingline Exposure shall only be applicable for purposes of
determining its Revolving Credit Exposure to the extent such Lender shall have
funded its participation in the outstanding Swingline Loans.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any option, warrant or other right
to acquire any such Equity Interests in the Company.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender's Revolving Loans and its
LC Exposure and Swingline Exposure at such time.
“Revolving Loan” means a Loan made pursuant to Section 2.03.
“S&P” means Standard & Poor's.
“Sanctioned Jurisdiction” means, at any time, a country or territory which is
itself the subject or target of any comprehensive, country-wide Sanctions (at
the time of this Agreement, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S.




--------------------------------------------------------------------------------

-21-

Department of the Treasury, the U.S. Department of State, or by the United
Nations Security Council, the European Union or any European Union member state,
(b) any Person operating, organized or resident in a Sanctioned Jurisdiction or
(c) any Person owned or controlled by any such Person or Persons described in
the foregoing clauses (a) or (b).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.
“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between the Company or a Guarantor and any Cash Management
Bank.
“Secured Hedge Agreement” means any Swap Agreement not prohibited by Section
6.05 that is entered into by and between the Company or a Guarantor and any
Hedge Bank.
“Secured Parties” means each Credit Party, each Cash Management Bank and each
Hedge Bank.
“Security Agreement” means that certain Second Amended and Restated Pledge and
Security Agreement, dated as of the date hereof, between the Company and each
Domestic Subsidiary that is a Guarantor and the Administrative Agent, for the
benefit of the Administrative Agent and the Lenders and in substantially the
form of Exhibit E, and any other pledge or security agreement entered into,
after the date of this Agreement by the Company or any other Guarantor as
required by this Agreement or any other Loan Document, or any other Person, as
the same may be amended, restated or otherwise modified from time to time.
“Significant Subsidiary” means each Subsidiary (including such Subsidiary’s
interest in its direct and indirect Subsidiaries) of the Company that:
(a)    accounted for at least 5% of consolidated revenues of the Company and its
Subsidiaries or 5% of Consolidated EBITDAR of the Company and its Subsidiaries,
in each case for the four fiscal quarters of the Company ending on the last day
of the last fiscal quarter of the Company immediately preceding the date as of
which any such determination is made; or
(b)    has total assets which represent at least 5% of the consolidated assets
of the Company and its Subsidiaries as of the last day of the last fiscal
quarter of the Company immediately preceding the date as of which such
determination is made;
provided, that in the event that the Subsidiaries of the Company that would not
otherwise be Significant Subsidiaries pursuant to clause (a) or clause (b) above
either:
(i)    accounted for at least 10% of consolidated revenues of the Company and
its Subsidiaries or 10% of Consolidated EBITDAR of the Company and its
Subsidiaries, in each case in the aggregate for the four fiscal quarters of the
Company ending on the last day of the last fiscal quarter of the Company
immediately preceding the date as of which any such determination is made; or




--------------------------------------------------------------------------------

-22-

(ii)    have total assets which represent at least 10% of the consolidated
assets of the Company and its Subsidiaries in the aggregate as of the last day
of the last fiscal quarter of the Company immediately preceding the date as of
which such determination is made,
then the Company shall designate one or more of such Subsidiaries to be
Significant Subsidiaries, notwithstanding that such Subsidiaries would not be
Significant Subsidiaries pursuant to clause (a) or clause (b) above, such that
after giving effect to such designation, clauses (i) and (ii) above would not
apply to the Subsidiaries of the Company that are not Significant Subsidiaries.
“Specified Currency” has the meaning set forth in Section 9.15.
“Specified Leveraged Acquisition” means a Permitted Acquisition having aggregate
consideration of not less than $75,000,000.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
“Sterling” means the lawful currency of the United Kingdom.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent's consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
“Subsidiary” means any subsidiary of the Company.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.




--------------------------------------------------------------------------------

-23-

“Swingline Commitment” means as to any Lender (i) the amount set forth opposite
such Lender’s name on Schedule 2.01B hereof or (ii) if such Lender has entered
into an Assignment and Acceptance, the amount set forth for such Lender as its
Swingline Commitment in the Register maintained by the Administrative Agent
pursuant to Section 9.04(b)(iv). The aggregate amount of the Lenders’ Swingline
Commitments is $5,000,000.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Applicable Percentage of the total
Swingline Exposure at such time other than with respect to any Swingline Loans
made by such Lender in its capacity as a Swingline Lender and (b) the aggregate
principal amount of all Swingline Loans made by such Lender as a Swingline
Lender outstanding at such time (less the amount of participations funded by the
other Lenders in such Swingline Loans).
“Swingline Lender” means JPMCB, in its capacity as lender of Swingline Loans
hereunder.
“Swingline Loan” means a Loan made pursuant to Section 2.04.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
“Total Adjusted Leverage Ratio” means, as of the last day of any fiscal quarter
of the Company, the ratio of (i) the sum of Consolidated Total Debt on such date
plus six times Consolidated Rental Expense for the period of four fiscal
quarters ending on such date to (ii) the Consolidated EBITDAR of the Company and
its Subsidiaries for the period of four fiscal quarters ending on such date.
“Total Revolving Credit Exposure” means, the sum of the outstanding principal
amount of all Lenders’ Revolving Loans, their LC Exposure and their Swingline
Exposure at such time; provided, that, clause (a) of the definition of Swingline
Exposure shall only be applicable to the extent Lenders shall have funded their
respective participations in the outstanding Swingline Loans.
“Transactions” means the execution, delivery and performance by the Borrowers of
this Agreement, the borrowing of Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.
“Troubled Accounts” means (a) those accounts receivable of the Company or its
Subsidiaries that have become past due, (b) those accounts receivable of the
Company or its Subsidiaries with respect to which the account debtor has
undergone an adverse change in its financial condition or business prospects,
has called a meeting of creditors or ceased to do business, with respect to
which a proceeding or petition is filed by or against such account debtor under
any applicable bankruptcy or insolvency law or (c) those accounts receivable of
the Company or its Subsidiaries the payment of which are impaired in a manner
that is reasonably related to or reasonably consistent with any of the matters
set forth in clause (a) or clause (b) of this definition, or those accounts
receivable of the Company or its Subsidiaries with respect to which any other
adverse event relating to the relevant account debtor and similar to the matters




--------------------------------------------------------------------------------

-24-

described in clause (a) or clause (b) has occurred which obligates the
Receivables Management Agent to purchase such receivables.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“UK Borrower” means any Borrower (i) that is organized or formed under the laws
of the United Kingdom or (ii) payments from which under this Agreement or any
other Loan Document are subject to withholding Taxes imposed by the laws of the
United Kingdom.
“United States” means the United States of America.
“U.S. Dollar Equivalent” means, on any Denomination Date, (a) with respect to
any amount in dollars, such amount, (b) with respect to any amount in any
currency other than dollars, except as described in clause (c), the equivalent
in dollars of such amount, determined by the Administrative Agent pursuant to
Section 1.05 using the Exchange Rate with respect to such currency at the time
in effect under the provisions of such Section, and (c) with respect to the
amount of any reimbursement of any drawing under of a Letter of Credit pursuant
to Section 2.05(e), the dollar equivalent of such amount computed at the bank
acting as Issuing Bank’s selling rate, as of the date of determination, for
cable transfers of such foreign currency to the place of payment; provided,
further, that if, for any reason, the bank acting as Issuing Bank has no selling
rate for cable transfers of that currency to such place on the payment date, the
U.S. Dollar Equivalent shall be an amount in dollars equivalent to the Issuing
Bank’s actual cost of settlement of its obligation.
“U.S. Tax Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(D)(2).
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means each Borrower and the Administrative Agent.
SECTION 1.02     Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).
SECTION 1.03     Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement,




--------------------------------------------------------------------------------

-25-

instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person's successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
SECTION 1.04     Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Notwithstanding any other provision
contained herein, (a) all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to any election under Financial
Accounting Standards Board Accounting Standards Codification 825 (or any other
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Company or any Subsidiary at “fair
value”, as defined therein and (b) operating leases shall continue to be
classified and accounted for on a basis consistent with that reflected in the
Company’s audited financial statements as of and for the fiscal year ended
December 31, 2013 for all purposes of this Agreement, notwithstanding any change
in GAAP relating thereto, unless the parties hereto shall enter into a mutually
acceptable amendment addressing such changes.
SECTION 1.05     Currency Translation. Except as otherwise set forth herein, the
Administrative Agent shall determine the U.S. Dollar Equivalent of any Loan,
Letter of Credit or LC Disbursement denominated in any Approved Currency using
the Exchange Rate for such currency in relation to dollars in effect on each
Denomination Date therefor, and each such amount shall be the U.S. Dollar
Equivalent of such Loan, Letter of Credit or LC Disbursement until the next
required calculation thereof pursuant to this sentence. Unless otherwise
specified herein, and except for purposes of financial statements or calculating
financial covenants, the amount of a Loan or Letter of Credit at any time shall
be deemed to be the U.S. Dollar Equivalent of the stated amount of such Loan or
Letter of Credit in effect at such time. Any Borrower’s obligation to make
payments in any currency (the “Contract Currency”) shall not be discharged or
satisfied by any tender, or any recovery pursuant to any judgment or otherwise,
that is expressed in or converted into any currency other than the Contract
Currency, except to the extent that such tender or recovery results in the
actual receipt by the relevant Issuing Bank or Secured Party at its designated
office of the full amount of the Contract Currency specified to be payable
hereunder.  Each Borrower’s obligation to make payments in the Contract Currency
shall be enforceable as an




--------------------------------------------------------------------------------

-26-

alternative or additional cause of action to the extent that such actual receipt
is less than the full amount of the Contract Currency specified to be payable
hereunder, and shall not be affected by judgment being obtained for other sums
due hereunder.  Each Borrower shall indemnify each applicable Issuing Bank and
Lender for any shortfall in such actual receipt.
ARTICLE II
THE CREDITS
SECTION 2.01     Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to the Borrowers in dollars
or one or more Approved Currencies from time to time during the Availability
Period in an aggregate principal amount that will not result (at the time of
such Borrowing and after giving effect to any application of proceeds of such
Borrowing pursuant to Section 2.09) in (a) such Lender’s Revolving Credit
Exposure exceeding such Lender's Commitment, (b) the sum of the Total Revolving
Credit Exposures exceeding the total Commitments or (c) the Revolving Credit
Exposures denominated in Approved Currencies exceeding the Approved Currency
Sublimit. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrowers may severally borrow, prepay and reborrow
Revolving Loans.
SECTION 2.02     Loans and Borrowings. (1) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that no Lender shall be responsible for any
other Lender's failure to make Loans as required.
(a)    Subject to Section 2.13, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurocurrency Loans as the applicable Borrower may
request in accordance herewith; provided, that each Revolving Borrowing
denominated in an Approved Currency shall be comprised of Eurocurrency Loans.
Each Lender at its option may make any Eurocurrency Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the applicable
Borrower to repay such Loan in accordance with the terms of this Agreement; and
provided, further, that no option may be exercised by any Lender if, immediately
after giving effect thereto, amounts would become payable by a Borrower under
Section 2.14 or 2.16 that are in excess of those that would be payable under
such Section if such option were not exercised.
(b)    At the commencement of each Interest Period for any Eurocurrency
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $100,000 (or a reasonably similar amount in an Approved
Currency) and not less than $1,000,000 (or a reasonably similar amount in an
Approved Currency). At the time that each ABR Revolving Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$100,000 and not less than $500,000; provided that an ABR Revolving Borrowing
may be in an aggregate amount that is equal to the entire unused balance of the
total Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(e). Each Swingline Loan shall be in
an amount that is an integral multiple of $50,000 and not less than $100,000.
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of twelve
Eurocurrency Revolving Borrowings outstanding.




--------------------------------------------------------------------------------

-27-

(c)    Notwithstanding any other provision of this Agreement, no Borrower shall
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.
SECTION 2.03     Requests for Revolving Borrowings. To request a Revolving
Borrowing, the applicable Borrower shall notify the Administrative Agent of such
request by telephone (a) in the case of a Eurocurrency Borrowing denominated in
dollars, not later than 1:00 p.m., Local Time, three Business Days before the
date of the proposed Borrowing, (b) in the case of a Eurocurrency Borrowing
denominated in any Approved Currency, not later than 1:00 p.m., Local Time, four
Business Days before the date of the proposed Borrowing, and (c) in the case of
an ABR Borrowing, not later than 1:00 p.m., Local Time, one Business Day before
the date of the proposed Borrowing; provided that any such notice of an ABR
Revolving Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.05(e) may be given not later than 1:00 p.m., Local
Time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the applicable Borrower. Each
such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:
(i)    the aggregate amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
(iv)    in the case of a Eurocurrency Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;
(v)    in the case of a Eurocurrency Borrowing, whether such Borrowing shall be
made in dollars or in an Approved Currency (and if in an Approved Currency, the
applicable currency); and
(vi)    the location and number of the applicable Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of Section
2.06.
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurocurrency Revolving Borrowing,
then the applicable Borrower shall be deemed to have selected an Interest Period
of one month's duration, and if no currency is specified with respect to any
requested Eurocurrency Revolving Borrowing, then the applicable Borrower shall
be deemed to select a Borrowing of dollars. Promptly following receipt of a
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender's Loan to be made as part of the requested Borrowing.




--------------------------------------------------------------------------------

-28-

SECTION 2.04     Swingline Loans. (1) Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans denominated in
dollars to the Company from time to time during the Availability Period, in an
aggregate principal amount at any time outstanding that will not result in (i)
the aggregate principal amount of outstanding Swingline Loans exceeding the
Swingline Lender’s Swingline Commitment, (ii) the Swingline Lender’s Revolving
Credit Exposure exceeding its Commitment or (iii) the sum of the total Revolving
Credit Exposures exceeding the total Commitments; provided that the Swingline
Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Company may borrow, prepay and reborrow
Swingline Loans.
(a)    To request a Swingline Loan, the Company shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 1:00
p.m., Local Time, on the day of a proposed Swingline Loan. Each such notice
shall be irrevocable and shall specify the requested date (which shall be a
Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Company. The Swingline Lender shall make each Swingline Loan available to
the Company by means of a credit to the general deposit account of the Company
with the Administrative Agent designated for such purpose (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(e), by remittance to the Issuing Bank) by 3:00 p.m.,
Local Time, on the requested date of such Swingline Loan.
(b)    The Swingline Lender may by written notice given to the Administrative
Agent require the Lenders to acquire participations on such Business Day in all
or a portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Lenders will participate. Promptly
upon receipt of such notice, the Administrative Agent will give notice thereof
to each Lender, specifying in such notice such Lender's Applicable Percentage of
such Swingline Loan or Loans. Each Lender hereby absolutely and unconditionally
agrees, upon receipt of such notice from the Administrative Agent to pay to the
Administrative Agent, for the account of the Swingline Lender, such Lender's
Applicable Percentage of such Swingline Loans if such notice is received by
12:00 noon, Local Time, on a Business Day, by no later than 5:00 p.m., Local
Time, on such Business Day, and if received after 12:00 noon, Local Time, on a
Business Day, no later than 3:00 p.m., New York time on the immediately
succeeding Business Day. Each Lender acknowledges and agrees that its obligation
to acquire participations in Swingline Loans pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever. Each Lender
shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Lenders. The Administrative Agent shall notify the Company of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Company (or other party on behalf of the Company)
in respect of a Swingline Loan after receipt by the Swingline Lender of the
proceeds of a sale of participations therein shall be promptly remitted to the
Administrative Agent; any such




--------------------------------------------------------------------------------

-29-

amounts received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Lenders that shall have made their payments pursuant
to this paragraph and to the Swingline Lender, as their interests may appear;
provided that any such payment so remitted shall be repaid to the Swingline
Lender or to the Administrative Agent, as applicable, if and to the extent such
payment is required to be refunded to the Company for any reason. The purchase
of participations in a Swingline Loan pursuant to this paragraph shall not
relieve the Company of any default in the payment thereof.
SECTION 2.05     Letters of Credit. (1) General. Subject to the terms and
conditions set forth herein, any Borrower may, as the applicant thereof for the
support of its or its Subsidiaries’ obligations, request the issuance of, and
the Issuing Bank shall (subject to the terms and conditions hereof) issue,
Letters of Credit (or the amendment, renewal or extension of an outstanding
Letter of Credit) denominated in dollars or, to the extent the Issuing Bank then
issues letters of credit in any Approved Currency, in such Approved Currency, in
a form reasonably acceptable to the Administrative Agent and the Issuing Bank,
at any time and from time to time during the Availability Period (it being
understood and agreed that the Company shall be a co-obligor on any Letter of
Credit issued for the benefit of any Subsidiary of the Company other than a
Designated Borrower). In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the applicable Borrower
to, or entered into by the applicable Borrower with, the Issuing Bank relating
to any Letter of Credit, the terms and conditions of this Agreement shall
control. All Existing Letters of Credit shall be deemed to have been issued
pursuant hereto, and from and after the Effective Date shall be subject to and
governed by the terms and conditions hereof. Notwithstanding anything herein to
the contrary, the Issuing Bank shall have no obligation hereunder to issue, and
shall not issue, any Letter of Credit the proceeds of which would be made
available to any Person (i) to fund any activity or business of or with any
Sanctioned Person, or in any Sanctioned Jurisdiction, or (ii) in any manner that
would result in a violation of any Sanctions by any party to this Agreement.
(a)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the applicable Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension but in any event no less than two
(2) Business Days prior to such date in the case of a Letter of Credit
denominated in dollars and no less than four (4) Business Days prior to such
date in the case of a Letter of Credit denominated in an Approved Currency) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, whether
such Letter of Credit is to be denominated in dollars or in an Approved Currency
(and if in an Approved Currency, the applicable currency), the name and address
of the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. If requested by the
Issuing Bank, the applicable Borrower also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Company shall be




--------------------------------------------------------------------------------

-30-

deemed to represent and warrant that), at the time of such issuance, amendment,
renewal or extension and after giving effect thereto, (i) the LC Exposure shall
not exceed the LC Sublimit, (ii) no Lender’s Revolving Credit Exposure shall
exceed its Commitment, (iii) the Total Revolving Credit Exposure shall not
exceed the total Commitments and (iv) the Revolving Credit Exposures denominated
in Approved Currencies shall not exceed the Approved Currency Sublimit.
(b)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date; provided, that if the applicable
Borrower so requests in any notice requesting the issuance of a Letter of
Credit, Issuing Bank shall issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided, further that
any such Auto-Extension Letter of Credit must permit the Issuing Bank to prevent
any such extension at least once in each twelve-month period (commencing with
the date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Non-Extension Notice Date”) in
each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued. Unless otherwise directed by the Issuing Bank, the applicable
Borrower shall not be required to make a specific request to the Issuing Bank
for any such extension. Once an Auto-Extension Letter of Credit has been issued,
the Lenders shall be deemed to have authorized (but may not require) the Issuing
Bank to permit the extension of such Letter of Credit at any time to an expiry
date not later than the date that is five Business Days prior to the Maturity
Date; provided, however, that the Issuing Bank shall not permit any such
extension if (A) the Issuing Bank has determined that it would not be permitted,
or would have no obligation at such time to issue such Letter of Credit in its
revised form (as extended) under the terms hereof, (B) it has received notice
(which may be by telephone or in writing) on or before the day that is five
Business Days before the Non-Extension Notice Date (1) from the Administrative
Agent that the Required Lenders have elected not to permit such extension or (2)
from the Administrative Agent, any Lender or the Company that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing the Issuing Bank not to permit such extension or (C)
such Auto-Extension Letter of Credit is an Existing Letter of Credit.
(c)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender's Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender's Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the applicable
Borrower on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the applicable Borrower for any
reason. Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.




--------------------------------------------------------------------------------

-31-

(d)    Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Company shall reimburse such LC Disbursement
by paying to Issuing Bank an amount equal to such LC Disbursement not later than
2:00 p.m., Local Time, on the date that such LC Disbursement is made, if the
Company shall have received notice of such LC Disbursement prior to 10:00 a.m.,
Local Time, on such date, or, if such notice has not been received by the
Company prior to such time on such date, then not later than 2:00 p.m., Local
Time, on the following Business Day. In the case of a Letter of Credit
denominated in any Approved Currency, the applicable Borrower shall reimburse
the Issuing Bank in such currency, unless (A) the applicable Borrower shall have
notified the Issuing Bank promptly following receipt of the notice of drawing
that such Borrower will reimburse the Issuing Bank in dollars or (B) if the
applicable Borrower is the Company, it shall have requested that such payment be
financed with an ABR Revolving Borrowing or Swingline Loan. In the case of any
such reimbursement in dollars of a drawing under a Letter of Credit denominated
in any Approved Currency, the Issuing Bank shall notify the applicable Borrower
of the U.S. Dollar Equivalent of the amount of the drawing promptly following
the determination thereof. If the applicable Borrower fails to make such payment
when due, the Administrative Agent shall notify each Lender of the applicable LC
Disbursement, the payment then due from the applicable Borrower in respect
thereof (which in the case of any payment in any Approved Currency shall be,
with respect to each Lender, the U.S. Dollar Equivalent thereof) and such
Lender's Applicable Percentage thereof. Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the applicable Borrower (which in the
case of any payment in any Approved Currency shall be the U.S. Dollar Equivalent
thereof), in the same manner as provided in Section 2.06 with respect to Loans
made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to the
payment obligations of the Lenders), and the Administrative Agent shall promptly
pay to the Issuing Bank the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent of any payment from the applicable
Borrower pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the Issuing Bank or, to the extent that Lenders have made
payments pursuant to this paragraph to reimburse the Issuing Bank, then to such
Lenders and the Issuing Bank as their interests may appear. Any payment made by
a Lender pursuant to this paragraph to reimburse the Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans or a Swingline Loan
as contemplated above) shall not constitute a Loan and shall not relieve the
applicable Borrower of its obligation to reimburse such LC Disbursement. In the
event that (A) a drawing denominated in any Approved Currency is to be
reimbursed in dollars and (B) the dollar amount paid by any Borrower, including
pursuant to an ABR Revolving Borrowing or Swingline Loan, shall not be adequate
on the date of that payment to purchase in accordance with normal banking
procedures a sum denominated in such Approved Currency equal to the drawing, the
applicable Borrower agrees, as a separate and independent obligation, to
indemnify the Issuing Bank for the loss resulting from its inability on that
date to purchase such Approved Currency in the full amount of the drawing.
(e)    Obligations Absolute. Each Borrower’s several obligation to reimburse LC
Disbursements applicable to it as provided in paragraph (e) of this Section
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii)




--------------------------------------------------------------------------------

-32-

payment by the Issuing Bank under a Letter of Credit against presentation of a
draft or other document that does not comply with the terms of such Letter of
Credit, (iv) any adverse change in the relevant exchange rates or in the
availability of any Approved Currency to the applicable Borrower or in the
relevant currency markets generally or (v) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the applicable Borrower's obligations
hereunder. Neither the Administrative Agent, the Lenders nor the Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank; provided that the foregoing shall not be
construed to excuse the Issuing Bank from liability to the applicable Borrower
to the extent of any direct damages (as opposed to special, indirect,
consequential or punitive damages, claims in respect of which are hereby waived
by the applicable Borrower to the extent permitted by applicable law) suffered
by the applicable Borrower that are caused by the Issuing Bank's failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence, bad faith or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.
(f)    Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent, the Company and the applicable Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether the Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the applicable Borrower
of its obligation to reimburse the Issuing Bank and the Lenders with respect to
any such LC Disbursement.
(g)    Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the applicable Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the applicable Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that, if the applicable Borrower or the Company fails to reimburse such
LC Disbursement when due pursuant to paragraph (e) of this Section, then Section
2.12(d) shall apply. Interest accrued pursuant to this paragraph shall be for
the account of the applicable Issuing Bank, except that interest accrued on and
after the date of payment by any Lender pursuant




--------------------------------------------------------------------------------

-33-

to paragraph (e) of this Section to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.
(h)    Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Company, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Company or the applicable
Borrower shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.11(b). From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of the Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.
(i)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives written notice from
the Administrative Agent or the Required Lenders (or, if the maturity of the
Loans has been accelerated, Lenders with LC Exposure representing greater than
50% of the total LC Exposure) demanding the deposit of cash collateral pursuant
to this paragraph, the Company or the applicable Borrower shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Lenders, an amount in cash equal to the LC Exposure
as of such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Company described in clause (h) or (i) of Article VII. Such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the Company or the applicable Borrower
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Company’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Company or the applicable Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (subject to the consent of Lenders with LC Exposure representing
greater than 50% of the total LC Exposure), be applied to satisfy other
obligations of the Company or the applicable Borrower under this Agreement in
accordance with Article VIII. If the Company or another Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Company or such Borrower within three Business Days after all
Events of Default have been cured or waived.




--------------------------------------------------------------------------------

-34-

SECTION 2.06     Funding of Borrowings. (1) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof in the appropriate currency
by wire transfer of immediately available funds by 2:00 p.m., Local Time, to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders; provided that Swingline Loans shall be made as
provided in Section 2.04. The Administrative Agent will make such Loans
available to the applicable Borrower by promptly crediting the amounts so
received, in like funds in the applicable currency, to an account of the
applicable Borrower maintained with the Administrative Agent and designated by
such Borrower in the applicable Borrowing Request; provided that ABR Revolving
Loans made to finance the reimbursement of an LC Disbursement as provided in
Section 2.05(e) shall be remitted by the Administrative Agent to the Issuing
Bank.
(a)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender's share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the applicable Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of a Borrower, the interest rate applicable to ABR Loans; provided,
that any payment made by a Borrower shall be made without prejudice to any claim
such Borrower may have against the Lender failing to make such payment to the
Administrative Agent. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender's Loan included in such
Borrowing.
SECTION 2.07     Interest Elections. (1) Each Revolving Borrowing initially
shall be of the Type specified in the applicable Borrowing Request and, in the
case of a Eurocurrency Revolving Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request. Thereafter, the applicable
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurocurrency Revolving Borrowing, may elect
Interest Periods therefor, all as provided in this Section. Each Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. This Section shall
not apply to Swingline Borrowings, which may not be converted or continued.
(a)    To make an election pursuant to this Section, the applicable Borrower
shall notify the Administrative Agent of such election by telephone by the time
that a Borrowing Request would be required under Section 2.03 if such Borrower
were requesting a Revolving Borrowing of the Type resulting from such election
to be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest




--------------------------------------------------------------------------------

-35-

Election Request in a form approved by the Administrative Agent and signed by
the applicable Borrower.
(b)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing;
(iv)    in the case of a Eurocurrency Borrowing, whether such Borrowing shall be
made in dollars or in an Approved Currency (and if an Approved Currency, which
currency); and
(v)    if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify (x) an Interest Period, then the applicable Borrower shall be deemed
to have selected an Interest Period of one month's duration or (y) the currency,
then the applicable Borrower shall be deemed to have selected the same currency
as the Borrowing being converted or continued.
(c)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender's portion of each resulting Borrowing.
(d)    If a Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing in the case of a Borrowing denominated in dollars or shall be
continued as a Eurocurrency Borrowing having an Interest Period of one month in
the case of a Borrowing denominated in an Approved Currency. Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing
and the Administrative Agent, at the request of the Required Lenders, so
notifies the Company, then, so long as an Event of Default is continuing (i) no
outstanding Revolving Borrowing denominated in dollars may be converted to or
(at the end of the applicable Interest Period) continued as a Eurocurrency
Borrowing, (ii) unless repaid, each Eurocurrency Revolving Borrowing denominated
in dollars shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto and (iii) unless repaid, and if the applicable
continuing Event of Default is an Event of Default under clauses (a), (h) or (i)
of Article VII, each Eurocurrency Revolving Borrowing denominated in an




--------------------------------------------------------------------------------

-36-

Approved Currency shall be, redenominated in dollars at the U.S. Dollar
Equivalent thereof and be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.
SECTION 2.08     Termination and Reduction of Commitments. (1) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.
(a)    The Company may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
(or, if less, the remaining amount of the total Commitments) and (ii) the
Company shall not terminate or reduce the Commitments if, after giving effect to
any concurrent prepayment of the Loans in accordance with Section 2.10, the sum
of the Revolving Credit Exposures would exceed the total Commitments.
(b)    The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Company pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Company may state that such notice is
conditioned upon the effectiveness of other credit facilities or other receipt
of funds, in which case such notice may be revoked by the Company (by notice to
the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.
SECTION 2.09     Repayment of Loans; Evidence of Debt. (1) Each Borrower hereby
severally (and not jointly) unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan made to such Borrower on the Maturity Date. The
Company hereby unconditionally promises to pay to the Administrative Agent for
the account of the Swingline Lender the then unpaid principal amount of each
Swingline Loan on the earlier of the Maturity Date and the first date after such
Swingline Loan is made that is the 15th or last day of a calendar month and is
at least two Business Days after such Swingline Loan is made; provided that on
each date that a Revolving Borrowing is made, the Company shall repay all
Swingline Loans then outstanding and the proceeds of any such Borrowing shall be
applied by the Administrative Agent to repay any Swingline Loans outstanding.
(a)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(b)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from each Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender's share thereof.




--------------------------------------------------------------------------------

-37-

(c)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the several obligations of the Borrowers to repay the
Loans in accordance with the terms of this Agreement.
(d)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, each applicable Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
SECTION 2.10     Prepayment of Loans. (1) Each Borrower shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
without premium or penalty but subject to amounts payable pursuant to Section
2.15, subject to prior notice in accordance with paragraph (b) of this Section.
(a)    The applicable Borrower shall notify the Administrative Agent (and, in
the case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Revolving Borrowing, not later than 1:00 p.m.,
Local Time, two Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Revolving Borrowing, not later than 1:00 p.m., Local Time,
one Business Day before the date of prepayment or (iii) in the case of
prepayment of a Swingline Loan, not later than 1:00 p.m., Local Time, on the
date of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.08, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.08. Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Revolving Borrowing shall be in an amount that would be permitted in the
case of an advance of a Revolving Borrowing of the same Type as provided in
Section 2.02. Each prepayment of a Revolving Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing. Prepayments shall be accompanied
by accrued interest to the extent required by Section 2.12.
(b)    If the Administrative Agent notifies the Company at any time that the
Total Revolving Credit Exposure (that has not been cash collateralized by the
Company or another Borrower) exceeds an amount equal to 105% of the total
Commitments then in effect, then, within three Business Days after receipt of
such notice, the Company or another Borrower shall prepay Loans and/or cash
collateralize the LC Exposure in an aggregate amount sufficient to cause the
Total Revolving Credit Exposure to be less than or equal to the total
Commitments then in effect.
(c)    If the Administrative Agent notifies the Company at any time that the LC
Exposure (that has not been cash collateralized by the Company or another
Borrower) exceeds an amount equal to 105% of the LC Sublimit, then, within three
Business Days after receipt of such




--------------------------------------------------------------------------------

-38-

notice, the Company or another Borrower shall cash collateralize the LC Exposure
in an aggregate amount sufficient to cause the LC Exposure to be less than or
equal to the LC Sublimit.
(d)    If the Administrative Agent notifies the Company at any time that the
portion of the Total Revolving Credit Exposure denominated in Approved
Currencies (that has not been cash collateralized by the Company or another
Borrower) exceeds an amount equal to 105% of the Approved Currency Sublimit then
in effect, then, within three Business Days after receipt of such notice, the
Company or another Borrower shall prepay Loans denominated in Approved
Currencies and/or cash collateralize the portion of the LC Exposure that is
denominated in Approved Currencies in an aggregate amount sufficient to cause
portion of the Total Revolving Credit Exposure denominated in Approved
Currencies to be less than or equal to the Approved Currency Sublimit then in
effect.
SECTION 2.11     Fees. (1) The Company agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, in dollars, which shall accrue
at the Applicable Rate on the actual daily amount by which (i) such Lender’s
Commitment exceeds (ii) such Lender’s Revolving Credit Exposure less such
Lender’s Swingline Exposure, subject to adjustment as provided in Section 2.20,
during the period from and including the Effective Date to but excluding the
date on which such Commitment terminates. Accrued commitment fees shall be
payable in arrears on the last day of March, June, September and December of
each year and on the date on which the Commitments terminate, commencing on the
first such date to occur after the date hereof. All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
(a)    The Company agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee in dollars with respect to its participations
in Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurocurrency Loans on the average
daily amount of such Lender's LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender's Commitment terminates and the date on which such Lender ceases to
have any LC Exposure, and (ii) to the Issuing Bank a fronting fee in dollars,
which shall accrue at the rate or rates per annum separately agreed upon between
the Company and the Issuing Bank in the Fee Letter or otherwise in writing on
the average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, as well as the Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Unless otherwise specified above, participation fees and
fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third Business Day
following such last day, commencing on the first such date to occur after the
Effective Date; provided that all such fees shall be payable on the date on
which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand. Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
10 days after demand. All participation fees and fronting fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).




--------------------------------------------------------------------------------

-39-

(b)    The Company agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Company and the Administrative Agent in the Fee Letter.
(c)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances (other than in the case, and to the extent, of any overpayment
thereof by the Company).
SECTION 2.12     Interest. (1) The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Rate.
(a)    The Loans comprising each Eurocurrency Borrowing shall bear interest in
the case of a Eurocurrency Revolving Loan, at the Adjusted LIBO Rate for the
Interest Period in effect for such Borrowing plus the Applicable Rate.
(b)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by any Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
(c)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.
(d)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate, Adjusted
LIBO Rate or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
(e)    If, as a result of any restatement of or other adjustment to the
financial statements of the Company or for any other reason, any Borrower or the
Lenders determine that (i) the Total Leverage Ratio as calculated by the Company
as of any applicable date was inaccurate and (ii) a proper calculation of the
Total Leverage Ratio would have resulted in higher pricing for any resulting
period, the applicable Borrower shall immediately and retroactively be




--------------------------------------------------------------------------------

-40-

obligated to pay to the Administrative Agent for the account of the applicable
Lenders, promptly on demand by the Administrative Agent (or, after the
occurrence of an actual or deemed entry of an order for relief with respect to
such Borrower under the Bankruptcy Code of the United States, automatically and
without further action by the Administrative Agent or any Lender), an amount
equal to the excess of the amount of interest and fees that should have been
paid by such Borrower for such period over the amount of interest and fees
actually paid for such period by such Borrower.
SECTION 2.13     Alternate Rate of Interest; Illegality.
(a)    If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:
(i)    the Administrative Agent reasonably determines (which determination shall
be conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
(ii)    the Administrative Agent is reasonably advised by the Required Lenders
that the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest
Period will not adequately and fairly reflect the cost to such Lenders (or
Lender) of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Company and the Lenders that the
circumstances giving rise to such notice no longer exist, (x) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurocurrency Borrowing shall be
ineffective and (y) if any Borrowing Request requests a Eurocurrency Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing; provided that if
the circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted. The Administrative Agent
shall promptly advise the Company of any such alternate interest rate and shall
provide a calculation and explanation of the circumstances described in the
foregoing clauses (i) and (i).
(b)     Notwithstanding any other provision of this Agreement, in the event that
it becomes unlawful for any Lender or any applicable lending office of such
Lender to make, maintain, or fund Loans whose interest is determined by
reference to the Adjusted LIBO Rate, or to determine or charge interest rates
based upon the Adjusted LIBO Rate, then such Lender shall promptly notify the
Company thereof and (i) such Lender’s obligation to make or continue any
Eurocurrency Loans or to convert ABR Loans into Eurocurrency Loans shall be
suspended until the circumstances giving rise to suspension no longer exist (in
which case such Lender shall again make, maintain, and fund Eurocurrency Loans),
and each such Eurocurrency Loan then outstanding shall be converted into ABR
Loans on the last day of the then-current Interest Period with respect thereto
and (ii) if such notice asserts the illegality of such Lender determining or
charging interest rates based upon the Adjusted LIBO Rate, the Administrative
Agent shall during the period of such suspension compute the Alternate Base Rate
applicable to such Lender without reference to the Adjusted LIBO Rate component
thereof until the Administrative Agent is advised




--------------------------------------------------------------------------------

-41-

in writing by such Lender that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Adjusted LIBO Rate.
SECTION 2.14     Increased Costs. (1) If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate) or the Issuing Bank;
(ii)    impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Eurocurrency Loans made by such Lender or any Letter of Credit or
participation therein; or
(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any Eurocurrency Loan (or of maintaining its obligation to make any such Loan)
or to increase the cost to such Lender or the Issuing Bank of participating in,
issuing or maintaining any Letter of Credit or to reduce the amount of any sum
received or receivable by such Lender, the Issuing Bank or such other Recipient
hereunder (whether of principal, interest or otherwise), then the Company or the
applicable Borrower will pay to such Lender, the Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, the Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.
(b)    If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender's or the Issuing Bank’s capital or on
the capital of such Lender's or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender's or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender's or the Issuing Bank's
policies and the policies of such Lender's or the Issuing Bank’s holding company
with respect to capital adequacy and liquidity), then from time to time the
Company or the applicable Borrower will pay to such Lender or the Issuing Bank,
as the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Bank or such Lender's or the Issuing Bank’s holding
company for any such reduction suffered.
(c)    A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section (containing a reasonably detailed explanation of the basis on which such
amount or amounts were calculated and explaining the




--------------------------------------------------------------------------------

-42-

Change in Law by reason of which it has become entitled to be so compensated)
shall be delivered to the Company and shall be conclusive absent manifest error.
The Company or the applicable Borrower shall pay such Lender or the Issuing
Bank, as the case may be, the amount shown as due on any such certificate within
10 days after receipt thereof.
(d)    Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender's or the Issuing Bank’s right to demand such compensation; provided that
no Borrower shall be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender's or the Issuing Bank's
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.
(e)    Notwithstanding any other provision to the contrary, this Section 2.14
shall have no application with respect to any Indemnified Taxes, Other Taxes or
any Excluded Taxes, which matters, for the avoidance of doubt, shall be dealt
with exclusively under Section 2.16.
SECTION 2.15     Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or
pursuant to Section 2.19(e)), (b) the conversion of any Eurocurrency Loan other
than on the last day of the Interest Period applicable thereto, (c) the failure
to borrow, convert, continue or prepay any Eurocurrency Loan on the date
specified in any notice delivered pursuant hereto (regardless of whether such
notice may be revoked under Section 2.10(b) and is revoked in accordance
therewith), or (d) the assignment of any Eurocurrency Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by a
Borrower pursuant to Section 2.18, then, in any such event, the applicable
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurocurrency Loan, such loss, cost
or expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in the relevant currency of a
comparable amount and period from other banks in the relevant eurocurrency
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Company and shall be conclusive absent manifest error. The applicable
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.
SECTION 2.16     Taxes. (1) Withholding Taxes; Gross-Up. Any and all payments by
or on account of any obligation of any Loan Party under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable withholding agent)




--------------------------------------------------------------------------------

-43-

requires the deduction or withholding of any Tax from any such payment by a
withholding agent, then the applicable withholding agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.16) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(a)    Payment of Other Taxes by each Borrower. Each Borrower shall timely pay
any to the relevant Governmental Authority in accordance with applicable law or,
at the option of the Administrative Agent, timely reimburse it for, Other Taxes.
(b)    Evidence of Payment. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority, the Company or each applicable
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(c)    Indemnification by the Borrowers. Each applicable Borrower shall
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Company by a Lender (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(d)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender's failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(e)    Status of Lenders.




--------------------------------------------------------------------------------

-44-

(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrowers and the Administrative Agent, at the time or times
reasonably requested by the Borrowers or the Administrative Agent, such properly
completed and executed documentation reasonably requested by any Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by any Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by any
Borrower or the Administrative Agent as will enable such Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.16(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender's reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing:
(A)    any Lender that is a U.S. Person shall deliver to the Borrowers and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of any Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the "interest" article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the "business profits" or
"other income" article of such tax treaty;




--------------------------------------------------------------------------------

-45-

(2)    in the case of a Foreign Lender claiming that its extension of credit
will generate U.S. effectively connected income, executed originals of IRS Form
W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit C-1 to the effect that such Foreign Lender
is not a "bank" within the meaning of Section 881(c)(3)(A) of the Code, a "10
percent shareholder" of the Company within the meaning of Section 881(c)(3)(B)
of the Code, or a "controlled foreign corporation" described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or W-8BEN-E, as applicable,; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, as applicable,, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit C-2 or Exhibit C-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit C-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrowers or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by any Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by any Borrower or the




--------------------------------------------------------------------------------

-46-

Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender's obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), "FATCA" shall include any amendments
made to FATCA after the date of this Agreement.
(E)    in the case of a Foreign Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Lender; provided, however, that if
the Lender is a partnership and one or more of its partners are claiming the
exemption for portfolio interest under Section 881(c) of the Code, such Lender
may provide a U.S. Tax Certificate on behalf of such partners; or
(F)    any other form prescribed by law as a basis for claiming exemption from,
or a reduction of, withholding Tax together with such supplementary
documentation necessary to enable the Borrowers or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrowers and the Administrative
Agent in writing of its legal inability to do so.
(f)    Additional United Kingdom Withholding Tax Matters.
(i)    Subject to (ii) below, each Lender and each UK Borrower which makes a
payment to such Lender shall cooperate in completing any procedural formalities
necessary for such UK Borrower to obtain authorization to make such payment
without withholding or deduction for Taxes imposed under the laws of the United
Kingdom.
(ii)    (A) A Lender on the Effective Date that (x) holds a passport under the
HMRC DT Treaty Passport scheme and (y) wishes such scheme to apply to this
Agreement, shall provide its scheme reference number and its jurisdiction of tax
residence to each UK Borrower and the Administrative Agent; and
(B)    a Lender which becomes a Lender hereunder after the day on which this
Agreement closes that (x) holds a passport under the HMRC DT Treaty Passport
scheme and (y) wishes such scheme to apply to this Agreement, shall provide its
scheme reference number and its jurisdiction of tax residence to each UK
Borrower and the Administrative Agent, and
(C)    Upon satisfying either clause (A) or (B) above, such Lender shall have
satisfied its obligation under paragraph (g)(i) above.




--------------------------------------------------------------------------------

-47-

(iii)    If a Lender has confirmed its scheme reference number and its
jurisdiction of tax residence in accordance with paragraph (g)(ii) above, the UK
Borrower(s) shall make a Borrower DTTP filing with respect to such Lender, and
shall promptly provide such Lender with a copy of such filing; provided that,
if:
(A)    each UK Borrower making a payment to such Lender has not made a Borrower
DTTP Filing in respect of such Lender; or
(B)    each UK Borrower making a payment to such Lender has made a Borrower DTTP
Filing in respect of such Lender but (1) such Borrower DTTP Filing has been
rejected by HM Revenue & Customs or (2) HM Revenue & Customs has not given such
UK Borrower authority to make payments to such Lender without a deduction for
tax within 60 days of the date of such Borrower DTTP Filing, and in each case,
such UK Borrower has notified that Lender in writing of either (1) or (2);
then such Lender and such UK Borrower shall co-operate in completing any
additional procedural formalities necessary for such UK Borrower to obtain
authorization to make that payment without withholding or deduction for Taxes
imposed under the laws of the United Kingdom.
(iv)    If a Lender has not confirmed its scheme reference number and
jurisdiction of tax residence in accordance with paragraph (g)(ii) above, no UK
Borrower shall make a Borrower DTTP Filing or file any other form relating to
the HMRC DT Treaty Passport scheme in respect of that Lender's Commitment(s) or
its participation in any Loan unless the Lender otherwise agrees.
(v)    Each UK Borrower shall, promptly on making a Borrower DTTP Filing,
deliver a copy of such Borrower DTTP Filing to the Administrative Agent for
delivery to the relevant Lender.
(vi)    Each Lender shall notify the Borrowers and Administrative Agent if it
determines in its sole discretion that it is ceases to be entitled to claim the
benefits of an income tax treaty to which the United Kingdom is a party with
respect to payments made by any U.K. Borrower hereunder.
(g)    Treatment of Certain Refunds. If any party determines, in its reasonable
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.16 (including
additional amounts paid pursuant to this Section 2.16), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything
herein to the contrary in this Section 2.16(h), in no event will any indemnified
party be required to pay any amount to any indemnifying




--------------------------------------------------------------------------------

-48-

party pursuant to this Section 2.16(h) if such payment would place such
indemnified party in a less favorable position (on a net after-Tax basis) than
such indemnified party would have been in if the Tax subject to indemnification
and giving rise to such refund had not been deducted, withheld or otherwise
imposed and the indemnification payments or additional amounts giving rise to
such Tax had never been paid. This Section 2.16(h) shall not be construed to
require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.
(h)    Defined Terms. For purposes of this Section 2.16, the term “Lender”
includes any Issuing Bank and the term “applicable law” includes FATCA.
(i)    FATCA. For purposes of determining withholding Taxes imposed under FATCA,
from and after the Effective Date, the Borrowers and the Administrative Agent
shall treat (and the Lenders hereby authorize the Administrative Agent to treat)
the Obligations as not qualifying as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).
(j)    Survival. Each party's obligations under this Section 2.16 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
SECTION 2.17     Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(1) Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.14, 2.15 or 2.16, or otherwise) prior to 2:00
p.m., Local Time, or such other time as may be expressly provided herein, on the
date when due, in immediately available funds and in the appropriate currency,
without set off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 270 Park Avenue, New York, New York, in the case of payments
denominated in dollars, and at its offices at 25 Bank Street, Canary Wharf,
London, in the case of payments denominated in the specific currencies referred
to in the definition of “Approved Currencies”, and to its offices as it may
designate from time to time by notice to the Borrowers, in the case of payments
denominated in any other Approved Currency, except payments to be made directly
to the Issuing Bank or Swingline Lender as expressly provided herein and except
that payments pursuant to Sections 2.14, 2.15, 2.16 and 9.03 shall be made
directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.
(a)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of




--------------------------------------------------------------------------------

-49-

principal and unreimbursed LC Disbursements then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.
(b)    If any Lender shall, by exercising any right of set off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, (ii) the provisions
of this paragraph shall not be construed to apply to any payment made by the
Borrowers pursuant to and in accordance with the express terms of this Agreement
or any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or participations in LC
Disbursements to any assignee or participant, other than to the Company or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply) and (iii) the provisions of this paragraph shall not apply to any
payments made to those Lenders who choose not to extend the Maturity Date of
their Loans or Commitments pursuant to Section 2.22 hereof on such non-extended
Maturity Date except to the extent any such non-extending Lender receives
payment of a greater proportion of the aggregate amount of its Revolving Loans
and participations in LC Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other such non-extending Lender, in
which case such Lender shall purchase participations as described above solely
from other such non-extending Lenders to the extent necessary so that the
benefit of all such payments made on such date shall be shared by such
non-extending Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements and Swingline Loans. Each Borrower consents
to the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.
(c)    Unless the Administrative Agent shall have received notice from the
applicable Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Bank, as the case may be, the amount due. In such event,
if the applicable Borrower has not in fact made such payment, then each of the
Lenders or the Issuing Bank, as the case may be, severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the




--------------------------------------------------------------------------------

-50-

Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.
(d)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b), 2.17(d) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender's
obligations under such Sections until all such unsatisfied obligations are fully
paid, and/or (ii) hold such amounts in a segregated account over which the
Administrative Agent shall have exclusive control as cash collateral for, and
application to, any future funding obligations of such Lender under any such
Section, in the case of each of clause (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.
SECTION 2.18     Mitigation Obligations; Replacement of Lenders. (1) If any
Lender requests compensation under Section 2.14, or if any Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.14 or 2.16, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Company hereby agrees to
pay all reasonable and documented out-of-pocket costs and expenses incurred by
any Lender in connection with any such designation or assignment.
(a)    If:
(i)    any Lender requests compensation under Section 2.14;
(ii)    any Borrower is required to pay any additional amount to any Lender or
any Governmental Authority for the account of any Lender pursuant to Section
2.16;
(iii)    any Lender is a Defaulting Lender;
(iv)    any Lender does not approve of an additional Approved Currency pursuant
to the Borrowers’ request that such currency be added within 20 Business Days of
such Lender’s receipt of such request and the Required Lenders have approved the
addition of such currency; or
(v)    a Lender delivers a Notice of Illegality in accordance with Section 2.21,
a period of at least 15 Business Days shall have passed since the Administrative
Agent shall have posted such Election to Participate to the Lenders and the
Administrative Agent has not received Notices of Illegality from the Required
Lenders;
then the Company may, at its sole expense and effort, upon notice to such Lender
and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights (other than its




--------------------------------------------------------------------------------

-51-

existing rights to payments pursuant to Sections 2.14 or 2.16) and obligations
under the Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (A) the Company shall have received the prior written consent of
the Swingline Lender and the Issuing Bank and, unless the Commitment is being
assigned to a Lender, an Affiliate of a Lender or an Approved Fund, the
Administrative Agent, in each case such consent not to be unreasonably withheld
or delayed, (B) such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans and participations in LC Disbursements
and Swingline Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Company (in the case
of all other amounts), (C) in the case of any such assignment resulting from a
claim for compensation under Section 2.14 or payments required to be made
pursuant to Section 2.16, such assignment will result in a reduction in such
compensation or payments, (D) in the case of any such assignment resulting from
a Lender not approving an additional Approved Currency, each relevant assignee
shall have agreed to approve such currency and (E) in the case of any such
assignment resulting from a Lender delivering a Notice of Illegality, each
relevant assignee (x) shall have confirmed that it would not be unlawful under
U.S. Federal or applicable state or foreign law for such Lender to make Loans or
otherwise extend credit to or do business with the relevant proposed Designated
Borrower or, as the case may be, that it has sufficient operational capabilities
to permit it to make Loans or otherwise extend credit with the relevant proposed
Designated Borrower and (y) shall not be a Lender that has delivered a Notice of
Illegality with respect to such proposed Designated Borrower. A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Company to require such assignment and delegation cease to apply.
SECTION 2.19     Increase in Commitments.
(a)    Request for Increase. Provided there exists no Default, upon notice to
the Administrative Agent (which shall promptly notify the Lenders), the Company
may from time to time request an increase in the Commitments by an amount (for
all such increases) not exceeding $200,000,000; provided that (i) any such
increase shall be in a minimum amount of $10,000,000 and (ii) the Company may
make a maximum of five such increases.
(b)    Increasing and Additional Lenders. The Company may, in consultation with
the Administrative Agent, designate any Lender party to this Agreement (with the
consent of such Lender, which may be given or withheld in its sole discretion)
or another Person (which may be, but need not be, an existing Lender) which is
not an Ineligible Assignee (subject to the consent of the Administrative Agent
and the Issuing Bank (such consents not to be unreasonably withheld or delayed)
if such Person is not a Lender, an Affiliate of a Lender or an Approved Fund)
and which at the time agrees in its sole discretion to (i) in the case of any
such designated Lender that is an existing Lender, increase its Commitment, and
(ii) in the case of any other such Person (an “Additional Lender”), become a
party to this Agreement pursuant to a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.
(c)    Effective Date and Allocations. If the Commitments are increased in
accordance with this Section, the Company shall determine the effective date
(the “Increase Effective Date”) and the final allocation of such increase in
consultation with the Administrative Agent. The Administrative Agent shall
promptly notify the Lenders of the final allocation of such increase and the
Increase Effective Date.




--------------------------------------------------------------------------------

-52-

(d)    Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Company shall deliver to the Administrative Agent a certificate of
each Borrower and each Guarantor dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by an authorized officer of such Loan
Party (x) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (y) in the case of the Company,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date.
(e)    Adjustment of Loans. Each Lender that is acquiring a Commitment on the
Increase Effective Date pursuant to this Section 2.19 shall make a Loan, the
proceeds of which will be used to prepay the Loans of the other Lenders
immediately prior to such Increase Effective Date so that, after giving effect
thereto, the outstanding Loans are held by the Lenders on a pro rata basis based
on their Commitments after giving effect to such Increase Effective Date.
(f)    Terms of the Commitments on the Increase Effective Date. The terms and
provisions of any Commitments established on an Increase Effective Date shall be
identical to the Commitments outstanding immediately prior to the Increase
Effective Date (it being understood that the pricing, interest rate margins and
undrawn fees may be increased for all of the Lenders, but additional upfront or
similar fees may be payable to the Lenders participating in the additional
Commitments established on an Increase Effective Date without any requirement to
pay such amounts to any existing Lender).
(g)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.17 or 9.02 to the contrary.
SECTION 2.20     Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 2.11(a);
(b)    the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether all Lenders or the Required Lenders
have taken or may take any action hereunder (including any consent to any
amendment, waiver or other modification pursuant to Section 9.02), provided that
(i) such Defaulting Lender’s Commitment may not be increased or extended without
its consent and (ii) the principal amount of, or interest or fees payable on,
Loans or unreimbursed LC Disbursements may not be reduced or excused or the
scheduled date of payment may not be postponed as to such Defaulting Lender
without such Defaulting Lender’s consent;
(c)    if any Swingline Exposure or LC Exposure exist at the time a Lender
becomes a Defaulting Lender then:
(i)    all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender (other than the portion of such Swingline Exposure referred to
in




--------------------------------------------------------------------------------

-53-

clause (b) of the definition of such term) shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only (x) to the extent that such reallocation does not, as to
any non-Defaulting Lender, cause such non-Defaulting Lender’s Revolving Credit
Exposure to exceed its Commitment and (y) if the conditions set forth in Section
4.02 are satisfied at such time;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company or the applicable Borrower shall within one
Business Day following notice by the Administrative Agent (x) first, prepay such
Swingline Exposure and (y) second, cash collateralize for the benefit of the
Issuing Bank only such Borrower’s obligations corresponding to such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in Section
2.05(j) for so long as such LC Exposure is outstanding;
(iii)    if a Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Company shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.11(b))
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
(iv)    if the LC Exposure of the non-Defaulting Lenders are reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.11(a) and (b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; or
(v)    if all or any portion of any Defaulting Lender’s LC Exposure are neither
cash collateralized nor reallocated pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any Lender
hereunder, all letter of credit fees payable under Section 2.11(b) with respect
to such Defaulting Lender’s LC Exposure shall be payable to the Issuing Bank
until such LC Exposure are cash collateralized and/or reallocated; and
(d)    so long as any Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by one or more of the Borrowers
in accordance with Section 2.20(c), and Swingline Exposure related to any newly
made Swingline Loan or LC Exposure related to any newly issued or increased
Letter of Credit or newly made Swingline Loan shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.20(c)(i) (and
Defaulting Lenders shall not participate therein).
In the event that the Administrative Agent, the Company, the Issuing Bank and
the Swingline Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than




--------------------------------------------------------------------------------

-54-

Swingline Loans) as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage.
SECTION 2.21     Designated Borrowers.
(a)    The Company may at any time and from time to time elect that any
wholly-owned Subsidiary become a Borrower eligible to borrow Revolving Loans by
delivering to the Administrative Agent an Election to Participate with respect
to such Subsidiary; provided that any such Election to Participate shall be
rendered null and void if the Administrative Agent shall have received from any
Lender, within 15 Business Days after the Administrative Agent has posted such
Election to Participate to the Lenders, written notice (a “Notice of
Illegality”) to the effect that (x) it shall be unlawful under U.S. Federal or
applicable state or foreign law or regulation for such Lender to make Loans or
otherwise extend credit to or do business with such Subsidiary as provided
herein or (y) other than in the case of an Election to Participate delivered
with respect to a Subsidiary organized under the laws of the United Kingdom, the
Netherlands or Bermuda, such Lender does not have operational capabilities
allowing it to make Loans to a Person organized under the laws of such
Subsidiary’s jurisdiction of organization. Each Election to Participate shall
become effective, and the applicable Subsidiary shall become a Designated
Borrower hereunder, on the date that (i) any Lender, if any, that has delivered
a Notice of Illegality has withdrawn such notice (it being understood and agreed
that no such Notice of Illegality described in clause (y) of the foregoing
sentence may be issued by any Lender with respect to a Subsidiary organized
under the laws of the United Kingdom, the Netherlands or Bermuda) or ceased to
be a Lender hereunder, (ii) the Administrative Agent (or in the case of clause
(E) below, the applicable Lender) shall have received (A) favorable written
opinions (addressed to the Administrative Agent and the Lenders) of counsel for
such Designated Borrower in each relevant jurisdiction as the Administrative
Agent or the Required Lenders may reasonably request, each of which legal
opinions shall be reasonably satisfactory to the Administrative Agent, (B) a
certificate of such Designated Borrower, dated the date of delivery thereof and
executed by its Secretary or Assistant Secretary or a duly authorized officer
serving a similar function, which shall (I) certify the resolutions of its board
of directors, members or other body authorizing the execution, delivery and
performance of the Loan Documents to which it is a party, (II) identify by name
and title and bear the signatures of the officers of such Designated Borrower
authorized to sign the Loan Documents to which it is a party, and (III) contain
appropriate attachments, including the certificate or articles of incorporation
or organization or similar constituent documents of such Designated Borrower
certified, to the extent applicable and customary in the relevant jurisdiction
without undue burden or expense, by the relevant authority of the jurisdiction
of organization of such Designated Borrower and a true and correct copy of its
bylaws or operating, management or partnership agreement or similar constituent
documents, (C) a long form good standing certificate for such Designated
Borrower from its jurisdiction of organization, if applicable, (D) evidence that
such Designated Borrower shall have appointed either the Company or an agent
located in New York City to receive on its behalf service of the summons and
complaint and any other process which may be served in any action or proceeding
brought in any New York State court or United States federal court sitting in
New York City and (E) all documentation and other information about such
Designated Borrower required under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act, that has
been reasonably requested by the Administrative Agent or any Lender at least
five Business Days prior to such date; provided that such effective date shall
be at least 20 Business Days after the Administrative Agent’s receipt of such
Election to Participate.




--------------------------------------------------------------------------------

-55-

(b)    The eligibility of any Designated Borrower to borrow hereunder shall
terminate when the Administrative Agent receives an Election to Terminate with
respect to such Subsidiary. Each Election to Participate delivered to the
Administrative Agent shall be duly executed on behalf of the relevant Subsidiary
and the Company, and each Election to Terminate delivered to the Administrative
Agent shall be duly executed on behalf of the Company, in such number of copies
as the Administrative Agent may request. The delivery of an Election to
Terminate shall not affect any obligation of the relevant Subsidiary theretofore
incurred. The Administrative Agent shall promptly give notice to the Lenders of
its receipt of any Election to Participate or Election to Terminate.
(c)    Any election, notice or other action that may be given or taken by a
Designated Borrower hereunder may be given or taken by the Company on behalf of
such Designated Borrower, and the Administrative Agent and the Lenders shall be
entitled to rely thereon, conclusively, without inquiry, and such election,
notice or other action shall be binding upon such Designated Borrower. Each
Designated Borrower hereby consents to the foregoing, and assumes all
responsibility for elections, notices or actions hereunder given or taken on its
behalf by the Company.
(d)    The Company shall be liable for all Obligations of the Designated
Borrowers. The Obligations of all Designated Borrowers that are Foreign
Subsidiaries or FSHCOs shall be several in nature (and not joint).
(e)    This Agreement and the other Loan Documents may be amended in connection
with the addition of a Designated Borrower if any such amendment is agreed by
the Borrowers and the Administrative Agent (which is hereby irrevocably
authorized by the Lenders and the Issuing Bank to enter into any such amendment,
at the option and discretion of the Administrative Agent) and such amendment
addresses any necessary or desirable technical changes to this Agreement or any
necessary or desirable legal changes to this Agreement resulting from the
jurisdiction of, or laws applicable to, the Designated Borrower, in each case
that are not adverse in any material respect to the Lenders. This Section shall
supersede any provisions in Section 2.17 or 9.02 to the contrary.
SECTION 2.22     Extensions of Maturity.
(a)    The Company may, by written notice to the Administrative Agent from time
to time, request an extension (each, an “Extension”) of the maturity date of all
or a portion of the Commitments to the extended maturity date specified in such
notice. Such notice shall (i) set forth the amount of the Commitments that will
be subject to the Extension (which shall be in minimum increments of $10,000,000
and a minimum amount of $100,000,000) and (ii) set forth the date on which such
Extension is requested to become effective (which shall be not less than ten
(10) Business Days nor more than sixty (60) days after the date of such
Extension notice). Each Lender shall be offered (an “Extension Offer”) an
opportunity to participate in such Extension on a pro rata basis and on the same
terms and conditions as each other Lender pursuant to procedures established by,
or reasonably acceptable to, the Administrative Agent and the Company. If the
aggregate principal amount of Commitments in respect of which Lenders shall have
accepted the relevant Extension Offer shall exceed the maximum aggregate
principal amount of Commitments subject to the Extension Offer as set forth in
the Extension notice, then the Commitments shall be extended ratably up to such
maximum amount based on the respective principal amounts with respect to which
such Lenders have accepted such Extension Offer.




--------------------------------------------------------------------------------

-56-

(b)    The following shall be conditions precedent to the effectiveness of any
Extension: (i) no Default or Event of Default shall have occurred and be
continuing immediately prior to and immediately after giving effect to such
Extension, (ii) the representations and warranties set forth in Article III and
in each other Loan Document shall be deemed to be made and shall be true and
correct in all material respects on and as of the effective date of such
Extension (other than (i) such representations as are made as of a specific
earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date and (ii) such
representations that are qualified by materiality or as to Material Adverse
Effect in the text thereof, in which case such representations and warranties
shall be true and correct in all respects), (iii) the terms of such extended
Commitments shall comply with paragraph (c) of this Section, (iv) the Issuing
Bank and the Swingline Lender shall have consented to any Extension and (iv) the
aggregate amount of the extended Commitments shall be at least $100,000,000.
(c)    The terms of an Extension shall be identical to all other Commitments
hereunder; provided that (i) the final maturity date of any extended Commitment
shall be as agreed among the Company and the Lenders extending their Commitments
but in no event earlier than the Maturity Date, (ii) the pricing, interest rate
margins, interest rate floors and any fees payable with respect to any extended
Commitments may be different than those Commitments that are not being extended,
provided that if the pricing, interest rate margins, interest rate floors or
fees (other than arrangement, underwriting or like fees) payable with respect to
any extended Commitments are greater than those payable hereunder before giving
effect to any such extension, the pricing, interest rate margins, interest rate
floors or fees payable to all Commitments shall be increased in connection
therewith, (iii) any upfront or similar fees payable to Lenders extending their
Commitments need not be shared with Lenders that are not extending their
Commitments and (iv) the terms of an Extension may provide for additional terms
different than the terms of any other Commitments hereunder solely to the extent
that any such terms do not apply until after the Maturity Date and the repayment
in full of all Obligations (other than (x) any contingent indemnification
obligation or similar contingent obligation not yet due and payable, (y)
obligations and liabilities under Secured Cash Management Agreements and Secured
Hedge Agreements and (z) any Obligations in respect of participations in Letters
of Credit or Swingline Loans that are reallocated to those Commitments that are
being extended) corresponding to Commitments that have not been so extended.
(d)    In connection with any Extension, the Borrowers, the Administrative Agent
and each applicable extending Lender shall execute and deliver to the
Administrative Agent an amendment to this Agreement and such other documentation
as the Administrative Agent shall reasonably specify to evidence the Extension.
The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Extension. Any amendment of this Agreement in respect of
the Extension may, without the consent of any other Lender, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrowers, to implement the terms of any such Extension, including any
amendments necessary to establish extended Commitments as a new class or tranche
of Commitments such other technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrowers in connection with the establishment of such new class or tranche
(including to preserve the pro rata treatment of the extended and non-extended
classes or tranches, to permit the non-pro rata payment of principal, interest
and fees to the non-extending class on or prior to the Maturity Date, to permit




--------------------------------------------------------------------------------

-57-

the non-pro rata payment of fees, interest and other amounts to the extending
class as set forth in Section 2.22(c), and to provide for the reallocation of
Revolving Credit Exposure upon the expiration or termination of the commitments
under any class or tranche), in each case on terms consistent with this section.
(e)    This Section shall supersede any provisions in Section 2.17 or 9.02 to
the contrary
ARTICLE III
REPRESENTATIONS AND WARRANTIES
Each Borrower represents and warrants to the Lenders that:
SECTION 3.01     Organization; Powers. Each of the Company and its Subsidiaries
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.
SECTION 3.02     Authorization; Enforceability. The Transactions are within each
Loan Party’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action. Each Loan Document has been duly
executed and delivered by each of the Loan Parties which is a party thereto and
constitutes a legal, valid and binding obligation of each such Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, fraudulent transfer or conveyance, reorganization, moratorium or
other laws affecting creditors' rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
SECTION 3.03     Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate any applicable
law or regulation or the charter, by-laws or other organizational documents of
the Company or any of its Subsidiaries or any order of any Governmental
Authority, (c) will not violate or result in a default under any indenture,
material agreement or other material instrument binding upon the Company or any
of its Subsidiaries or its assets, or give rise to a right thereunder to require
any payment to be made by the Company or any of its Subsidiaries, and (d) will
not result in the creation or imposition of any Lien on any asset of the Company
or any of its Subsidiaries.
SECTION 3.04     Financial Condition; No Material Adverse Change. (1) The
Company has heretofore furnished to the Lenders its consolidated balance sheet
and statements of income, stockholders equity and cash flows (i) as of and for
the fiscal year ended December 31, 2013, reported on by KPMG LLP, independent
public accountants, and (ii) as of and for the fiscal quarter and the portion of
the fiscal year ended June 30, 2014, certified by its chief financial officer.
Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Company and
its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year end




--------------------------------------------------------------------------------

-58-

audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii) above.
(j)    Since December 31, 2013, there has been no material adverse change in the
business, assets, operations or condition, financial or otherwise, of the
Company and its Subsidiaries, taken as a whole.
SECTION 3.05     Properties. (1) Each of the Company and its Subsidiaries has
good title to, or valid leasehold interests in, all its real and personal
property material to its business, except for minor defects in title that do not
materially interfere with the ability of the Company and its Subsidiaries, taken
as a whole, to conduct their business as currently conducted.
(b)    Each of the Company and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business as currently conducted, and the use thereof by the
Company and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
SECTION 3.06     Litigation and Environmental Matters. (1) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrowers, threatened against or
affecting the Company or any of its Subsidiaries as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in (i) a Material Adverse Effect (other than the Disclosed Matters) or
(ii) a material adverse effect on the validity or enforceability of the Loan
Documents or the rights or remedies of the Administrative Agent and the Lenders
hereunder or thereunder.
(e)    Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Company nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability, (iii)
has received notice of any claim with respect to any Environmental Liability or
(iv) knows of any basis for any Environmental Liability.
(f)    Since the date of this Agreement, there has been no change in the status
of the Disclosed Matters that, individually or in the aggregate, has resulted
in, or materially increased the likelihood of, a Material Adverse Effect.
SECTION 3.07     Compliance with Laws and Agreements. Each of the Company and
its Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.
SECTION 3.08     Investment Company Status. Neither the Company nor any of its
Subsidiaries is an “investment company” as defined in the Investment Company Act
of 1940.




--------------------------------------------------------------------------------

-59-

SECTION 3.09     Taxes. Each of the Company and its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary, as applicable, has set
aside on its books adequate reserves or (b) to the extent that the failure to do
so could not reasonably be expected to result in a Material Adverse Effect.
SECTION 3.10     ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $10,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $10,000,000 the fair
market value of the assets of all such underfunded Plans.
SECTION 3.11     Disclosure. As of the Effective Date, the Company has disclosed
to the Lenders all agreements, instruments and corporate or other restrictions
to which it or any of its Subsidiaries is subject, and all other matters known
to it, that, individually or in the aggregate, would reasonably be expected to
result in a Material Adverse Effect. Neither the Information Memorandum nor any
of the other reports, financial statements, certificates or other information
furnished by or on behalf of the Company to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished) taken
as a whole with all such other written statements, written information,
documents and certificates contains any material misstatement of fact or omits
to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not materially
misleading; provided that (a) with respect to projected financial information,
the Company represents only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time and (b) the Company
makes no representation hereunder with respect to any information of a general
market or industry specific nature.
SECTION 3.12     Anti-Corruption Laws and Sanctions. The Company has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Company, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Company, its Subsidiaries and their respective officers and employees and to the
knowledge of the Borrowers their directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects and are
not knowingly engaged in any activity that would reasonably be expected to
result in any Borrower or any Subsidiary being designated as a Sanctioned
Person. None of (a) the Company, any Subsidiary or any of their respective
directors, officers or employees, or (b) to the knowledge of the Company, any
agent of the Company or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. No Borrowing or Letter of Credit, use of proceeds or other
transaction contemplated by this Agreement will violate any Anti-Corruption Law
or applicable Sanctions.




--------------------------------------------------------------------------------

-60-

SECTION 3.13     Patriot Act. No Loan Party is an “enemy” or an “ally of the
enemy” within the meaning of Section 2 of the Trading with the Enemy Act of the
United States of America (50 U.S.C. App. §§ 1 et seq.), as amended or any
enabling legislation or executive order relating thereto. No Loan Party is in
violation of (a) the Trading with the Enemy Act, as amended, (b) any of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto or (c) the Patriot Act. None of the Loan Parties (i) is a
blocked person described in section 1 of the Anti-Terrorism Order or (ii) to the
best of its knowledge, engages in any dealings or transactions, or is otherwise
associated, with any such blocked person.
ARTICLE IV
CONDITIONS
SECTION 4.01     Effective Date. The obligations of the Lenders to make Loans
and of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):
(a)    The Administrative Agent (or its counsel) shall have received from each
party to each of this Agreement, the Guaranty and the Security Agreement either
(i) a counterpart of such Loan Document, signed on behalf of such party or (ii)
written evidence reasonably satisfactory to the Administrative Agent (which may
include telecopy or electronic transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of such Loan Document.
(b)    The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Stradling Yocca Carlson & Rauth, P.C., counsel for the Company and the
Guarantors, substantially in the form of Exhibit B, covering such matters
relating to such Loan Parties, the Loan Documents or the Transactions as the
Required Lenders shall reasonably request. The Company hereby requests such
counsel to deliver such opinion.
(c)    The Administrative Agent shall have received (i) a certificate of the
Company and each Guarantor, dated the Effective Date and executed by its
Secretary or Assistant Secretary, which shall (A) certify the resolutions of its
Board of Directors, members or other body authorizing the execution, delivery
and performance of the Loan Documents to which it is a party, (B) identify by
name and title and bear the signatures of the Financial Officers and any other
officers of such Loan Party authorized to sign the Loan Documents to which it is
a party, and (C) contain appropriate attachments, including the certificate or
articles of incorporation or organization of each applicable Loan Party
certified by the relevant authority of the jurisdiction of organization of such
Loan Party and a true and correct copy of its bylaws or operating, management or
partnership agreement, and (ii) a long form good standing certificate for each
applicable Loan Party from its jurisdiction of organization.
(d)    The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Company, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of




--------------------------------------------------------------------------------

-61-

Section 4.02 and confirming that, after giving effect to the Effective Date and
any Borrowing expected to be made on such date, the Company will be in
compliance with Section 6.10 on a pro forma basis.
(e)    The Administrative Agent shall have received any promissory notes
requested by a Lender pursuant to Section 2.09(e) payable to the order of each
such requesting Lender, if such Lender has requested any such promissory notes
at least two Business Days prior to the Effective Date.
(f)    The Administrative Agent shall have received the results of a recent lien
search in the jurisdiction of organization of the Company and each Guarantor,
and such search shall reveal no liens on any of the assets of such Loan Parties
except for liens permitted by Section 6.02 or discharged on or prior to the
Effective Date pursuant to a pay-off letter or other documentation satisfactory
to the Administrative Agent.
(g)    The Administrative Agent shall have received such documents, and
completed such other reviews, including, without limitation, material leases and
contracts, litigation and taxes, as the Administrative Agent or its counsel
shall reasonably deem necessary.
(h)    The Administrative Agent shall have received (i) any then-existing
certificates representing the shares of Equity Interests pledged pursuant to the
Security Agreement, together with an undated stock power for each such
certificate executed in blank by a duly authorized officer of the pledgor
thereof and (ii) each promissory note (if any) pledged to the Administrative
Agent pursuant to the Security Agreement endorsed (without recourse) in blank
(or accompanied by an executed transfer form in blank) by the pledgor thereof.
(i)    Each document (including any Uniform Commercial Code financing statement)
required by the Security Agreement or under law or reasonably requested by the
Administrative Agent to be filed, registered or recorded in order to create in
favor of the Administrative Agent, for the benefit of the Lenders, a perfected
Lien on the collateral described therein, prior and superior in right to any
other Person (other than with respect to Liens expressly permitted by Section
6.02), shall have been filed, registered or recorded or shall be in proper form
for filing, registration or recordation.
(j)    The Administrative Agent shall have received evidence of insurance
coverage in form, scope, and substance reasonably satisfactory to the
Administrative Agent and otherwise in compliance with the terms of Section 5.05
and Section 6 of the Security Agreement.
(k)    The Administrative Agent shall have received all fees and other amounts
due and payable to the Administrative Agent or any Lender on or prior to the
Effective Date, including, to the extent invoiced, reimbursement or payment of
all out of pocket expenses required to be reimbursed or paid by the Company
hereunder.
The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not




--------------------------------------------------------------------------------

-62-

become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 3:00 p.m., New York City time, on
December 19, 2014 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).
SECTION 4.02     Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Bank to issue, increase,
renew or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:
(a)    The representations and warranties of the Loan Parties set forth in this
Agreement and each other Loan Document shall be true and correct in all material
respects on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable (other
than (i) such representations as are made as of a specific earlier date, in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date and (ii) such representations that are
qualified by materiality or as to Material Adverse Effect in the text thereof,
in which case such representations and warranties shall be true and correct in
all respects).
(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, increase, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
Each Borrowing and each issuance, increase, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Company on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.
ARTICLE V
AFFIRMATIVE COVENANTS
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated, in each case,
without any pending draw, or been cash collateralized or backstopped in a manner
reasonably acceptable to the Issuing Bank, and all LC Disbursements shall have
been reimbursed, each Borrower covenants and agrees with the Lenders that:
SECTION 5.01     Financial Statements; Ratings Change and Other Information. The
Company will furnish to each Lender through the Administrative Agent:
(c)    within 90 days after the end of each fiscal year of the Company, its
audited consolidated balance sheet and related statements of operations,
stockholders' equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by KPMG LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification,
commentary or exception arising out of the scope of the audit (other than such a
qualification, commentary or exception that is solely with respect to, or
resulting solely from, the upcoming maturity date of any of the Loans hereunder




--------------------------------------------------------------------------------

-63-

being scheduled to occur within twelve months from the time such report is
delivered), and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Company and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied;
(d)    within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Company, its consolidated balance sheet and related
statements of operations, stockholders' equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;
(e)    concurrently with any delivery of financial statements under clause (a)
or (b) above, a certificate (a “Compliance Certificate”) in substantially the
form of Exhibit C of a Financial Officer of the Company (i) certifying as to
whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.10 and (iii) stating whether any change in GAAP or in
the application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 which has had an effect on such financial
statements and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;
(f)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Company or
any Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed by the Company to its
shareholders generally, as the case may be;
(g)    concurrently with each delivery of financial statements under clause (a)
above, an annual business plan and budget of the Company and its Subsidiaries on
a consolidated basis, including forecasts prepared by management of the Company,
in form and substance satisfactory to the Administrative Agent, of consolidated
balance sheets and statements of income or operations and cash flows of the
Company and its Subsidiaries for the immediately following fiscal year
(including the fiscal year in which the Maturity Date occurs); and
(h)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Company or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request; provided, however
that the Borrowers shall not be obligated to provide information (i) that
constitutes non-financial trade secrets or non-financial proprietary information
that is not reasonably related to the actual or projected financial




--------------------------------------------------------------------------------

-64-

results or results of operations of the Company and its Subsidiaries, (ii) the
disclosure of which would adversely affect the attorney-client privilege between
any Borrower and its counsel or (iii) the disclosure of which is prohibited by
law or any binding, arm’s-length agreement with a third party.
The parties hereto acknowledge and agree that the forms of the financial
statements filed by the Company with the Securities and Exchange Commission as
part of its annual 10−K or quarterly 10−Q filings shall be satisfactory forms
for purposes of complying with financial statement delivery requirements and
financial certifications under Sections 5.01(a) and 5.01(b) respectively.
Documents required to be delivered pursuant to Section 5.01(a), (b) or (d) may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Company posts such documents, or provides
a link thereto on the Company’s website on the Internet; (ii) on which such
documents are posted on the Company’s behalf on an Internet or intranet website,
if any, to which each Lender and the Administrative Agent have access (whether a
commercial, third party website or whether sponsored by the Administrative
Agent); or (iii) on which such documents are filed electronically with the
Securities and Exchange Commission’s EDGAR system; provided that: (i) the
Company shall deliver paper copies of such documents to the Administrative Agent
or any Lender that requests the Company to deliver such paper copies until a
written request to cease delivering paper copies is given by the Administrative
Agent or such Lender and (ii) the Company shall notify the Administrative Agent
and each Lender (by telecopier or electronic mail) of the posting of any such
documents and, to the extent requested by the Administrative Agent, provide to
the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.
SECTION 5.02     Notices of Material Events. The Company will furnish to the
Administrative Agent prompt written notice of the following:
(a)    the occurrence of any Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Borrower or
any Affiliate thereof that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;
(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Company and its Subsidiaries in an aggregate amount exceeding
$10,000,000; and
(d)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
SECTION 5.03     Existence; Conduct of Business. Each Borrower will, and will
cause each of its subsidiaries to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and




--------------------------------------------------------------------------------

-65-

franchises material to the conduct of its business (other than the case of the
foregoing requirements insofar as they relate to the legal existence of the Loan
Parties), to the extent that failure to do so could not reasonably be expected
to result in a Material Adverse Effect; provided that the foregoing shall not
prohibit any merger, consolidation, liquidation or dissolution permitted under
Section 6.03.
SECTION 5.04     Payment of Obligations. Each Borrower will, and will cause each
of its subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could reasonably be expected to result in a Material Adverse Effect
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) the Company or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.
SECTION 5.05     Maintenance of Properties; Insurance. Except where the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect, each Borrower will, and will cause each of its subsidiaries to, (a) keep
and maintain all property material to the conduct of its business in good
working order and condition, ordinary wear and tear excepted, and (b) maintain,
with financially sound and reputable insurance companies, insurance in such
amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations; provided that the foregoing provisions shall not restrict the ability
of any Borrower or its subsidiaries to self-insure in commercially reasonable
amounts.
SECTION 5.06     Books and Records; Inspection Rights. Each Borrower will, and
will cause each of its subsidiaries to, keep proper books of record and account
in which entries in conformity in all material respects with all applicable
laws, rules and regulations of any Governmental Authority are made of all
dealings and transactions in relation to its business and activities. Each
Borrower will, and will cause each of its subsidiaries to, permit any
representatives designated by the Administrative Agent, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records (other than (i) materials protected by the attorney-client
privilege, (ii) materials which such Borrower or such subsidiary, as applicable,
may not disclose without violation of a confidentiality obligation binding upon
it or the disclosure of which is prohibited by law or (iii) information that
constitutes non-financial trade secrets or non-financial proprietary information
that is not reasonably related to the actual or projected financial results or
results of operations of the Company and its subsidiaries), and to discuss its
affairs, finances and condition with its officers and independent accountants so
long as such Borrower is afforded an opportunity to be present, all at such
reasonable business hours and times and as often as reasonably requested and at
the expense of such Borrower; provided, that unless an Event of Default is then
in effect the Administrative Agent shall be limited to two such on-site
inspections for the Company and its subsidiaries in the aggregate in any year
and only one such inspection shall be at the Company’s expense.
SECTION 5.07     Compliance with Laws. Each Borrower will, and will cause each
of its subsidiaries to, comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. Each Borrower will maintain in
effect and enforce policies and procedures designed to




--------------------------------------------------------------------------------

-66-

ensure compliance by such Borrower, its subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions. Each Borrower will not request any Borrowing or Letter of
Credit, and each Borrower shall not use, and shall procure that its Subsidiaries
and its or their respective directors, officers, employees and agents shall not
use, the proceeds of any Borrowing or Letter of Credit (A) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (B) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Jurisdiction, or (C) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.
SECTION 5.08     Use of Proceeds and Letters of Credit. The proceeds of the
Loans will be used by the Borrowers only for working capital and general
corporate purposes, and the proceeds of the Letters of Credit will be used for
working capital and general corporate purposes of the Borrower or any applicable
Subsidiary, in each case including Permitted Acquisitions and share repurchases.
No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.
SECTION 5.09     Covenant to Guarantee Obligations and Give Security. (1) Upon
the formation or acquisition of any new direct or indirect wholly-owned Domestic
Subsidiary by any Borrower or any Guarantor, if such new direct or indirect
wholly-owned Domestic Subsidiary is a Significant Subsidiary, and upon any
existing wholly-owned Domestic Subsidiary being designated or determined to be a
wholly-owned Significant Subsidiary, then the Company shall (subject to the last
paragraph of this Section 5.09), at the Company’s expense:
(i)    within 60 days (or such later date as the Administrative Agent may agree
in its discretion) after such formation, acquisition, designation or
determination, cause such Subsidiary, and cause each direct and indirect parent
of such Subsidiary (if it has not already done so), to duly execute and deliver
to the Administrative Agent a supplement to the Guaranty, in form and substance
reasonably satisfactory to the Administrative Agent, guaranteeing the other Loan
Parties’ obligations under the Loan Documents,
(ii)    within 60 days (or such later date as the Administrative Agent may agree
in its discretion) after such formation, acquisition, designation or
determination, furnish to the Administrative Agent such information regarding
the real and personal properties of such Subsidiary as would have been required
under the Loan Documents had such Subsidiary been a Significant Subsidiary as of
the Effective Date,
(iii)    within 60 days (or such later date as the Administrative Agent may
agree in its discretion) after such formation, acquisition, designation or
determination, cause such Subsidiary and each direct and indirect parent of such
Subsidiary (if it has not already done so) to duly execute and deliver Security
Agreement supplements to the Administrative Agent and other security and pledge
agreements, as reasonably specified by and in form and substance reasonably
satisfactory to the Administrative Agent (including delivery of all certificated
pledged Equity Interests in and of such Subsidiary, and other instruments of the




--------------------------------------------------------------------------------

-67-

type specified in Section 4.01(h)), securing payment of all the Obligations of
such Subsidiary or such parent, as the case may be, under the Loan Documents,
(iv)    within 60 days (or such later date as the Administrative Agent may agree
in its discretion) after such formation, acquisition, designation or
determination, cause such Subsidiary and each direct and indirect parent of such
Subsidiary (if it has not already done so) to take whatever action reasonably
requested by Administrative Agent (including the preparation of Uniform
Commercial Code financing statements) that may be necessary or advisable in the
reasonable opinion of the Administrative Agent to assist the Administrative
Agent (or in any representative of the Administrative Agent designated by it) in
obtaining valid and subsisting Liens on the properties purported to be subject
to the Security Agreement supplements and security and pledge agreements
delivered pursuant to this Section 5.09,
(v)    within 60 days (or such later date as the Administrative Agent may agree
in its discretion) after such formation, acquisition, designation or
determination, deliver to the Administrative Agent, upon the reasonable request
of the Administrative Agent in its sole discretion, a signed copy of a favorable
opinion, addressed to the Administrative Agent and the Lenders, of counsel for
the Loan Parties reasonably acceptable to the Administrative Agent as to such
matters relating to such Subsidiary as the Administrative Agent may reasonably
request, and
(vi)    promptly after such formation acquisition or determination, in the case
of any such Subsidiary that is a FSHCO, deliver to the Administrative Agent a
certificate of a Financial Officer of the Company to the effect that such
Subsidiary is a FSHCO.
(f)    Upon the request of the Administrative Agent following the occurrence and
during the continuance of a Default, the Company shall, at the Company’s
expense, within 45 days after such request (or such later date as the
Administrative Agent may agree in its discretion), furnish to the Administrative
Agent a description of the material real and personal properties of the Loan
Parties and their respective Subsidiaries in detail reasonably satisfactory to
the Administrative Agent.
(g)    At any time upon the reasonable request of the Administrative Agent,
promptly execute and deliver any and all further instruments and documents and
take all such other action as the Administrative Agent may reasonably deem
necessary or desirable in obtaining the full benefits of, or (as applicable) in
perfecting and preserving the Liens of, such guaranties, Security Agreement
Supplements and other security and pledge agreements.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, (i) not more than 65% of the Equity Interests of a FSHCO or a
first-tier Foreign Subsidiary shall be required to be pledged pursuant to any of
the Loan Documents, (ii) none of the Equity Interests of a Foreign Subsidiary
that are owned by any other Foreign Subsidiary or a FSHCO shall be required to
be pledged pursuant to any of the Loan Documents, and (iii) in no event shall
any (x) Foreign Subsidiary, (y) FSHCO or (z) Excluded Subsidiary be required to
become a Guarantor, nor shall any security interest be required to be granted
with respect to any




--------------------------------------------------------------------------------

-68-

assets (including Equity Interests) of any such Person pursuant to the Loan
Documents; provided that in the case of an Excluded Subsidiary, such Excluded
Subsidiary shall become a Guarantor or shall pledge its assets (including Equity
Interests) as required hereunder and under the other Loan Documents to the
extent that any such Guarantee or pledge would not be prohibited by the terms of
the applicable law or contract or would not require the applicable governmental
consent, approval, license or authorization.
ARTICLE VI
NEGATIVE COVENANTS
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated, in each case, without any
pending draw, or been cash collateralized or backstopped in a manner reasonably
acceptable to the Issuing Bank, and all LC Disbursements shall have been
reimbursed, each Borrower covenants and agrees with the Lenders that:
SECTION 6.01     Indebtedness. Each Borrower will not, and will not permit any
of its subsidiaries to, create, incur, assume or permit to exist any
Indebtedness, except:
(e)    Indebtedness created hereunder;
(f)    Indebtedness existing on the date hereof and set forth in Schedule 6.01
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof or shorten the final maturity
or weighted average life to maturity thereof;
(g)    intercompany Indebtedness owing (i) by a Loan Party to another Loan
Party, (ii) by a non-Loan Party to any other non-Loan Party, (iii) by a Loan
Party to a non-Loan Party so long as such Indebtedness shall be subordinated to
the Obligations on subordination terms reasonably acceptable to the
Administrative Agent, and (iv) by a non-Loan Party to a Loan Party; provided, in
each case, that any such Indebtedness (x) owing to the Company or a Guarantor
shall be evidenced by a promissory note which shall be delivered to the
Administrative Agent under the Security Agreement, (y) shall not be prohibited
by Section 6.04 and (z) owing by the Company or any Guarantor to any Designated
Borrower shall be subordinated to the Obligations on subordination terms
reasonably acceptable to the Administrative Agent;
(h)    Guarantees (i) by any Loan Party of Indebtedness or other obligations of
the Company or any Guarantor, (ii) by any Loan Party of Indebtedness or other
obligations of any of the Company’s Subsidiaries, so long as such Guarantee
shall not be prohibited by Section 6.04, and (iii) by any Subsidiary that is not
a Loan Party of Indebtedness or other obligations of the Company or any of its
Subsidiaries;
(i)    Indebtedness of the Company or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the




--------------------------------------------------------------------------------

-69-

outstanding principal amount thereof; provided that (i) such Indebtedness is
incurred prior to or within 90 days after such acquisition or the completion of
such construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (e) shall not exceed $30,000,000 at any
time outstanding;
(j)    Indebtedness (i) of any Person that becomes a Subsidiary after the date
hereof and (ii) consisting of earn-out or similar earnings sharing arrangements
payments in respect of any Permitted Acquisition; provided that (x) in the case
of Indebtedness described in clause (i) above, such Indebtedness exists at the
time such Person becomes a Subsidiary and is not created in contemplation of or
in connection with such Person becoming a Subsidiary and (y) the aggregate
principal amount of Indebtedness permitted by this clause (f) shall not exceed
$20,000,000 at any time outstanding;
(k)    Indebtedness of the Company or any Subsidiary as an account party in
respect of trade letters of credit;
(l)    Trade debt incurred in the ordinary course of business and outstanding
less than 90 days after the same has become due and payable or which is being
contested in good faith and for which reserves have been established in
accordance with GAAP;
(m)    other unsecured Indebtedness of the Company not otherwise permitted by
this Section in an aggregate principal amount not exceeding $200,000,000 at any
time outstanding; provided that (i) both before and after giving effect to the
incurrence of any such Indebtedness, the Total Adjusted Leverage Ratio would not
exceed 2.75 to 1.0 on a pro forma basis, (ii) any such Indebtedness has a
maturity date after, and no scheduled principal payments prior to, the Maturity
Date and (iii) the documentation governing such Indebtedness does not have (x)
any maintenance financial covenants or (y) any other covenants or other
provisions materially more restrictive taken as a whole than those contained in
the Loan Documents;
(n)    operating lease guarantees entered into in the ordinary course of
business by wholly-owned Subsidiaries of the Company;
(o)    Guarantees by the Company or Indebtedness of the Company related to
purchases by Company or its Subsidiaries or their manufacturers of sheepskin in
the ordinary course of business; provided that the tenor of the Company’s
obligations thereunder shall not exceed twenty-four months for any such
purchases except for obligations in an amount not to exceed $75,000,000 at any
time outstanding which may have tenors of longer than twenty-four months;
(p)    Indebtedness of the Real Estate Subsidiary and Guaranteed by the Company
related to any mortgage financing transaction with respect to the Headquarters
Building; provided that (i) the aggregate amount of such Indebtedness shall not
exceed $72,000,000, (ii) within 45 days after the Effective Date (or such later
date to which the Administrative Agent may agree), the terms of such
Indebtedness shall not include covenants or other restrictions on the activities
of the Company other than financial covenants, limitations on Capital
Expenditures and limitations on Restricted Payments, in each case not more
restrictive or onerous in any material respect than the corresponding covenants
set forth in this Agreement, (iii) so long as such Indebtedness is Guaranteed by
the Company, such




--------------------------------------------------------------------------------

-70-

Indebtedness shall not have a maturity date earlier than the date that is one
year after the Maturity Date and (iv) so long as such Indebtedness is
outstanding, the Real Estate Subsidiary does not have any material revenues
other than lease-related payments by the Company with respect to the
Headquarters Building in connection with such Indebtedness permitted under this
Section 6.01(l) (such lease payments not to be materially greater than the lease
payments in effect as of the Effective Date other than reasonably proportional
increases in the amount thereof in connection with increases in the amount of
Indebtedness permitted under this clause (l)) or own any material assets other
than the Headquarters Building, the land on which the Headquarters Building
sits, related fixtures, related office equipment, related furnishings and de
minimis cash balances (other than cash balances in connection with related
mortgage payments);
(q)    other Indebtedness (which may be secured) in an aggregate amount not
exceeding $10,000,000 at any time outstanding, provided that no such
indebtedness may be secured by any Collateral;
(r)    unsecured Indebtedness of DBT and/or Deckers Shanghai in an aggregate
outstanding principal amount not to exceed $25,000,000 at any time;
(s)    Indebtedness of any Foreign Subsidiary (other than a Designated Borrower
and other than intercompany Indebtedness of a Foreign Subsidiary otherwise
permitted under this Section 6.01) in an aggregate outstanding principal amount
not to exceed $50,000,000 at any time, and Guarantees by the Company or any
Subsidiary (other than a Designated Borrower) of any such Indebtedness; and
(t)    contingent obligations (including in the form of chargebacks or
reassignments) of the Company or any of its Subsidiaries arising under one or
more Receivables Management Arrangements to repurchase, or otherwise incur a
charge in respect of, accounts receivable subject to Receivables Management
Arrangements; provided however that in no event shall (i) the Company or any of
its Subsidiaries sell to Receivables Management Agents an aggregate amount of
accounts receivable in any fiscal quarter in excess of 5% of the accounts
receivable set forth on the consolidated balance sheet for the prior fiscal
quarter of the Company and its Subsidiaries, (ii) the Company or any of its
Subsidiaries sell to Receivables Management Agents any accounts receivable other
than Troubled Accounts, (iii) for so long as this Agreement and the Commitments
remain in effect and any Obligations remain outstanding, the Company or any of
its Subsidiaries request from the applicable Receivables Management Agent any
borrowing of monies against any sums due or to become due to the Company or its
Subsidiaries under a Receivables Management Arrangement or (iv) the Company or
any of its Subsidiaries sell to Receivables Management Agents any accounts
receivable for a price of less than 98% of the face amount thereof unless the
average price of all accounts receivable sold to such Receivables Management
Agent pursuant to any single transaction (or series of related transactions) is
not less than 98% of the aggregate face amount thereof.
SECTION 6.02     Liens. Each Borrower will not, and will not permit any of its
subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:




--------------------------------------------------------------------------------

-71-

(a)    Permitted Encumbrances;
(b)    any Lien on any property or asset of the Company or any Subsidiary
existing on the date hereof and set forth in Schedule 6.02; provided that (i)
such Lien shall not apply to any other property or asset of the Company or any
Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding amount of the obligations secured thereby;
(c)    any Lien existing on any property or asset prior to the acquisition
thereof by the Company or any Subsidiary or existing on any property or asset of
any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Company or any Subsidiary, (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be and extensions,
renewals and replacements thereof that do not increase the outstanding amount of
the obligations secured thereby and (iv) any Indebtedness secured by such Lien
is permitted by clause (f) of Section 6.01;
(d)    Liens on fixed or capital assets acquired, constructed or improved by the
Company or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (e) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 90% of the
cost of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other property or assets of
the Company or any Subsidiary;
(e)    Liens solely constituting the right of any other Person to a share of any
licensing royalties (pursuant to a licensing agreement or other related
agreement entered into by the Company or any of its Subsidiaries with such
Person in the ordinary course of the Company’s or such Subsidiary’s business)
otherwise payable to the Company or any of its Subsidiaries, provided that such
right shall have been conveyed to such Person for consideration received by the
Company or such Subsidiary on an arm's-length basis;
(f)    Liens on the assets of the Real Estate Subsidiary (including the
Headquarters Building) and securing Indebtedness permitted by clause (l) of
Section 6.01;
(g)    Liens securing Indebtedness permitted by clause (m) of Section 6.01;
provided, that such security interests shall not apply to any Collateral at any
time;
(h)    Liens encumbering assets of any Foreign Subsidiary and securing
Indebtedness permitted by clause (o) of Section 6.01; provided, that such
security interests shall not apply to any Collateral at any time; and
(i)    Liens encumbering (x) any reserves, credit balances or other assets or
property in the possession of a Receivables Management Agent pursuant to and in




--------------------------------------------------------------------------------

-72-

connection with the collection and similar services being provided to the
Borrower or such Subsidiary pursuant to the relevant Receivables Management
Arrangement, (y) Troubled Accounts sold to or disposed of to a Receivables
Management Agent and (z) assets reasonably related to the foregoing, in each
case under one or more Receivables Management Arrangements; provided however
that (i) in no event shall the Company or any of its Subsidiaries sell to
Receivables Management Agents an aggregate amount of accounts receivable in any
fiscal quarter in excess of 5% of the accounts receivable set forth on the
consolidated balance sheet for the prior fiscal quarter of the Company and its
Subsidiaries, (ii) in no event shall the Company or any of its Subsidiaries sell
to or otherwise dispose of to Receivables Management Agents any accounts
receivable other than Troubled Accounts, (iii) such Liens shall not encumber any
assets other the assets noted in clauses (x), (y) and (z) of this paragraph,
(iv) if any Liens are granted to a Receivables Management Agent, such
Receivables Management Agent shall have entered into an intercreditor agreement
with the Administrative Agent that is reasonably satisfactory to the
Administrative Agent and (v) in no event shall the Company or any of its
Subsidiaries sell to Receivables Management Agents any accounts receivable for a
price of less than 98% of the face amount thereof unless the average price of
all accounts receivable sold to such Receivables Management Agent pursuant to
any single transaction (or series of related transactions) is not less than 98%
of the aggregate face amount thereof.
SECTION 6.03     Fundamental Changes. (1) Each Borrower will not, and will not
permit any of its subsidiaries to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of related transactions) all or any substantial part of its assets (including in
a sale and leaseback transaction), or all or substantially all of the stock of
any of its Subsidiaries (in each case, whether now owned or hereafter acquired),
or liquidate or dissolve, except that, if at the time thereof and immediately
after giving effect thereto no Default shall have occurred and be continuing (i)
any Person may merge into a Borrower in a transaction in which such Borrower is
the surviving corporation, (ii) any Person may merge into any Subsidiary in a
transaction in which the surviving entity is a Subsidiary (provided that any
such merger involving a Person that is not a wholly owned Subsidiary immediately
prior to such merger shall not be permitted unless also permitted by Section
6.04), (iii) any Subsidiary may sell, transfer, lease or otherwise dispose of a
substantial part of its assets to the Company or to another Subsidiary (provided
that (x) in the case of any such sale, transfer, lease or other disposition by a
Guarantor, the counterparty to such transaction shall be a Borrower or another
Guarantor and (y) in the case of any such sale, transfer, lease or other
disposition by a Designated Borrower, the counterparty to such transaction shall
be a Borrower or a Guarantor), and (iv) any Subsidiary may liquidate or dissolve
if the Company determines in good faith that such liquidation or dissolution is
in the best interests of the Company and is not materially disadvantageous to
the Lenders; provided, that any liquidation or dissolution by a Designated
Borrower shall be subject to the prior repayment in full of all Obligations of
such Designated Borrower (other than any contingent indemnification obligation
or similar contingent obligation not yet due and payable).
(g)    Each Borrower will not, and will not permit any of its subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Company and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto.




--------------------------------------------------------------------------------

-73-

SECTION 6.04     Investments, Loans, Advances, Guarantees and Acquisitions. Each
Borrower will not, and will not permit any of its subsidiaries to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
wholly owned Subsidiary prior to such merger) any capital stock, evidences of
Indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit, except:
(a)    Permitted Investments;
(b)    loans and advances by the Company or any Subsidiary to the Company or any
Guarantor, and purchases or other acquisitions by the Company or any Guarantor
of the capital stock of any Guarantor;
(c)    loans and advances by any Loan Party to any wholly-owned Foreign
Subsidiary (or any wholly-owned Domestic Subsidiary that is not a Guarantor),
purchases or other acquisitions by any Loan Party of the capital stock of any
wholly-owned Foreign Subsidiary (or any wholly-owned Domestic Subsidiary that is
not a Guarantor) and Guarantees by any Loan Party of Indebtedness or other
obligations of any wholly-owned Foreign Subsidiary (or any wholly-owned Domestic
Subsidiary that is not a Guarantor); provided that both before and after giving
effect to any such loan, advance, purchase, acquisition or guarantee the Total
Adjusted Leverage Ratio would not exceed on a pro forma basis as of the last day
of the most recently-ended fiscal quarter (A) 2.75 to 1.00, in the case of the
fiscal quarters ending June 30, March 31 and December 31 of any fiscal year, and
(B) 3.25 to 1.00, in the case of the fiscal quarter ending September 30 of any
fiscal year;
(d)    (i) loans and advances by any non-Loan Party to the Company or any
Subsidiary of the Company, (ii) purchases or other acquisitions by any non-Loan
Party of the capital stock of any non-Loan Party or of a Designated Borrower,
(iii) Guarantees by any non-Loan Party of the Indebtedness or other obligations
of any non-Loan Party or of a Designated Borrower and (iv) loans and advances by
any Foreign Subsidiary located in China to any banking institution located in
China, so long as (x) such banking institution makes a loan in such amount to
any other Foreign Subsidiary located in China and (y) such banking institution
is required to repay such loan or advance to the Foreign Subsidiary making such
loan or advance using the proceeds of any payment received by such banking
institution from such other recipient Foreign Subsidiary located in China;
(e)    Guarantees constituting Indebtedness permitted by clauses (l), (o) or (p)
of Section 6.01;
(f)    advances, loans or Guarantees by the Company or any Subsidiary made in
connection with the transactions permitted by clause (k) of Section 6.01;
(g)    Permitted Acquisitions;




--------------------------------------------------------------------------------

-74-

(h)    to the extent permitted by Governmental Authorities, loans and advances
made by the Company and its Subsidiaries to their respective officers and
employees in the ordinary course of business so long as the aggregate
outstanding principal amount thereof does not exceed $5,000,000 at any time;
(i)    Investments (including debt obligations) received in connection with
(i) the bankruptcy or reorganization of suppliers and customers and in good
faith settlement of delinquent obligations of, and other disputes with,
customers and suppliers arising in the ordinary course of business and (ii) the
disposition of assets permitted under Section 6.03;
(j)    existing Investments not otherwise permitted under this Agreement and
described in Schedule 6.04 hereto;
(k)    capital contributions to DBT and Deckers Shanghai in an aggregate amount
not to exceed $40,000,000 after August 10, 2012;
(l)    loans and advances by any Loan Party to any non-wholly-owned Foreign
Subsidiary or non-wholly-owned Domestic Subsidiary, purchases or other
acquisitions by any Loan Party of the capital stock of any non-wholly-owned
Foreign Subsidiary or non-wholly-owned Domestic Subsidiary and Guarantees by any
Loan Party of Indebtedness or other obligations of any non-wholly-owned Foreign
Subsidiary or non-wholly-owned Domestic Subsidiary in an aggregate amount after
the Effective Date not to exceed the greater of (i) $50,000,000 and (ii) 5.0% of
Consolidated Tangible Net Assets based on the most recent consolidated financial
statements of the Company delivered under Section 5.01 of this Agreement or
under Section 5.01 of the Existing Credit Agreement; provided that, for the
avoidance of doubt, an investment shall not be deemed in breach of this clause
(l) solely as a result of a decline in Consolidated Tangible Net Assets if such
Investment was permitted when made; and
(m)    other investments, loans, advances or Guarantees not to exceed
$35,000,000 in the aggregate after the Effective Date so long as both before and
after giving effect to any such transaction, (i) the Company would be in
compliance with Section 6.10 on a pro forma basis and (ii) the Company and its
Subsidiaries on a consolidated basis would have an aggregate amount of cash and
unused borrowing availability under the Commitments (to the extent that any such
potential borrowing would not cause the Company to be in breach of Section
6.10(a) on a pro forma basis) of not less than $75,000,000.
SECTION 6.05     Swap Agreements. Each Borrower will not, and will not permit
any of its subsidiaries to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Company or any
Subsidiary has actual exposure (other than those in respect of Equity Interests
of the Company or any of its Subsidiaries), and (b) Swap Agreements entered into
in order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Company or
any Subsidiary.
SECTION 6.06     Restricted Payments. Each Borrower will not, and will not
permit any of its subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except (a) the Company may
declare and pay dividends with respect to its




--------------------------------------------------------------------------------

-75-

Equity Interests payable solely in additional shares of its common stock, (b)
Subsidiaries may declare and pay dividends ratably with respect to their Equity
Interests, (c) the Company may make Restricted Payments pursuant to and in
accordance with share based compensation plans or other benefit plans for
management or employees of the Company and its Subsidiaries and (d) the Company
may make or declare any other Restricted Payments so long as both before and
after giving effect to the making and/or declaration of any such Restricted
Payment, (i) the Company would be in compliance with Section 6.10 on a pro forma
basis and (ii) the Total Adjusted Leverage Ratio would not exceed 2.75 to 1.00
on pro forma basis.
SECTION 6.07     Transactions with Affiliates. Each Borrower will not, and will
not permit any of its subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Company or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties, (b)
transactions between or among the Company and its Subsidiaries not involving any
other Affiliate, (c) transactions permitted under Sections 6.01, 6.02 and 6.04
and (d) any Restricted Payment permitted by Section 6.06.
SECTION 6.08     Restrictive Agreements. Each Borrower will not, and will not
permit any of its subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of the Company or any Subsidiary to
create, incur or permit to exist any Lien upon any of its property or assets, or
(b) the ability of any Subsidiary to pay dividends or other distributions with
respect to any shares of its capital stock or to make or repay loans or advances
to the Company or any other Subsidiary or to Guarantee Indebtedness of the
Company or any other Subsidiary; provided that (i) the foregoing shall not apply
to restrictions and conditions imposed by law or by this Agreement, (ii) the
foregoing shall not apply to restrictions and conditions existing on the date
hereof identified on Schedule 6.08 (but shall apply to any extension or renewal
of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) clause (b) of the foregoing shall not apply to
prohibitions and restrictions contained in the documents governing the
Indebtedness permitted by Section 6.01(l) and, beginning on the date occurring
45 days after the Effective Date (or such later date to which the Administrative
Agent may agree), the applicable prohibitions or restrictions contained in the
documents governing such Indebtedness are not more restrictive or onerous in any
material respect than the restrictions set forth in Section 6.06, (iv) the
foregoing shall not apply to customary restrictions and conditions contained in
agreements relating to the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder, (v) clause (a) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to (x)
secured Indebtedness permitted under this Agreement, if such restrictions or
conditions apply only to the property or assets securing such Indebtedness, (y)
unsecured Indebtedness of any Foreign Subsidiary permitted under Section
6.01(f), (n) or (o), if such restrictions or conditions apply only to property
or assets not constituting Collateral, or (z) Receivables Management
Arrangements permitted under this Agreement, if such restrictions or conditions
apply only to the reserves, credit balances or other assets or property in the
possession of a Receivables Management Agent pursuant to and in connection with
the collection and similar services being provided to a Borrower or such
Subsidiary pursuant to the relevant Receivables Management Arrangement or the
Troubled Accounts (and, in each case, related collateral) under the Receivables
Management Arrangements, (vi) clause (a) of the




--------------------------------------------------------------------------------

-76-

foregoing shall not apply to customary provisions in leases restricting the
assignment thereof and (vii) the foregoing shall not apply to unsecured
Indebtedness incurred under Section 6.01(i) as long as any such provisions are
not materially more restrictive taken as a whole than those contained in the
Loan Documents.
SECTION 6.09     Accounting Changes. Each Borrower will not, and will not permit
any of its subsidiaries to, make any change in accounting policies or reporting
practices including any change in fiscal year, except as required or permitted
by GAAP.
SECTION 6.10     Financial Covenants.
(f)    The Company shall not permit the Total Adjusted Leverage Ratio to be
greater than 3.25 to 1.00 as of the last day of any fiscal quarter of the
Company; provided that after the consummation or making of any Specified
Leveraged Acquisition, such maximum Total Adjusted Leverage Ratio shall be
increased to 3.50 to 1.00 solely for the last day of the fiscal quarter in which
such Specified Leveraged Acquisition is consummated or made and for the last day
of the next two succeeding fiscal quarters.
(g)    As of the last day of any fiscal quarter of the Company, the Company
shall not permit the ratio of (i) Consolidated EBITDAR for the period of four
fiscal quarters ending on such day to the sum of (ii) Consolidated Interest
Expense for such four quarter period plus Consolidated Rental Expense for such
four quarter period to be less than or equal to 2.25 to 1.00.
(h)    The financial covenants in clause (a) and clause (b) of this Section 6.10
shall be calculated on a pro forma basis in good faith to give effect to
Permitted Acquisitions and dispositions permitted hereunder of business units,
lines of business or divisions; provided, that the calculation of Consolidated
EBITDAR for purposes of clause (b) of this Section 6.10 shall not be calculated
on a pro forma basis in connection with any such Permitted Acquisition
disposition permitted hereunder of business units, lines of business or
divisions unless Consolidated Interest Expense and Consolidated Rental Expense
are also calculated on a pro forma basis or the Company shall have determined
that no such pro forma adjustment thereto is applicable or would be necessary.
SECTION 6.11     Prepayments, Etc., of Indebtedness.
(a)    Each Borrower will not, and will not permit any of its subsidiaries to,
prepay, redeem, purchase, defease or otherwise satisfy prior to the scheduled
maturity thereof in any manner any Indebtedness that is subordinated in right of
payment to the Loans hereunder in violation of the subordination terms of any
such Indebtedness.
(b)    Each Borrower will not, and will not permit any of its subsidiaries to,
amend, modify or change in any manner any term or condition of any Indebtedness
set forth in Schedule 6.01 in a manner that would increase the outstanding
principal amount thereof or shorten the final maturity or weighted average life
to maturity thereof or is otherwise materially adverse to the Lenders, except
for any extensions, renewals and replacements thereof permitted by Section
6.01(b).
SECTION 6.12     Capital Expenditures. Each Borrower will not, and will not
permit any of its subsidiaries to, make any Capital Expenditure, except for
Capital Expenditures




--------------------------------------------------------------------------------

-77-

(i) without limitation at any time that the Total Adjusted Leverage Ratio, on a
pro forma basis, is less than 2.75 to 1.00 and (ii) in an aggregate amount not
to exceed $110,000,000 in any fiscal year at any time that the Total Adjusted
Leverage Ratio, on a pro forma basis, is greater than or equal to 2.75 to 1.00.
ARTICLE VII
EVENTS OF DEFAULT
If any of the following events (“Events of Default”) shall occur:
(j)    any Borrower shall fail to pay (i) any principal of any Loan when and as
the same shall become due and payable, whether at the due date thereof or at a
date fixed for prepayment thereof or otherwise or (ii) any reimbursement
obligation in respect of any LC Disbursement when and as the same shall become
due and payable and, in the case of such reimbursement obligation, such failure
shall continue unremedied for a period of three Business Days;
(k)    any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three Business Days;
(l)    any representation or warranty made or deemed made by or on behalf of the
Company or any Subsidiary in or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, shall prove to have been incorrect in any material respect when made
or deemed made;
(m)    any Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.03 (with respect to such Borrower’s
existence) or 5.08 or in Article VI;
(n)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in this Agreement (other than those specified in clause
(a), (b) or (d) of this Article) or any other Loan Document, and such failure
shall continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent or the Required Lenders to the Borrowers;
(o)    any Borrower or any Significant Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable, and
such failure shall continue unremedied beyond the period (without giving effect
to any extensions, waivers, amendments or other modifications of or to such
period) of grace, if any, provided in such the instrument or agreement under
which such Material Indebtedness was created;
(p)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material




--------------------------------------------------------------------------------

-78-

Indebtedness or any trustee or agent on its or their behalf to cause any
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this clause (g) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness;
(q)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Borrower or any Significant Subsidiary or its debts, or of a
substantial part of its assets, under any Debtor Relief Law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Borrower or any Significant Subsidiary
or for a substantial part of its assets, and, in any such case, such proceeding
or petition shall continue undismissed for 60 days or an order or decree
approving or ordering any of the foregoing shall be entered;
(r)    any Borrower or any Significant Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Debtor Relief Law now or hereafter in effect, (ii) consent to
the institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Borrower or any Significant Subsidiary
or for a substantial part of its assets, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding, (v)
make a general assignment for the benefit of creditors or (vi) take any action
for the purpose of effecting any of the foregoing;
(s)    any Borrower or any Significant Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
(t)    one or more judgments for the payment of money in an aggregate amount
(not paid or covered by insurance) in excess of $20,000,000 shall be rendered
against any Borrower, any Significant Subsidiary or any combination thereof and
the same shall remain undischarged for a period of 30 consecutive days from the
entry thereof during which execution shall not be effectively stayed or bonded,
or any action shall be legally taken by a judgment creditor to attach or levy
upon any assets of any Borrower or any Significant Subsidiary to enforce any
such judgment;
(u)    an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect;
(v)    any Loan Document, at any time after its execution and delivery and for
any reason other than as expressly permitted hereunder or thereunder or
satisfaction in full (subject to Section 8.02) of all the Obligations, shall
cease to be in full force and effect; or any Loan Party shall contest, or
support any other Person in contesting, in any manner the validity or
enforceability of any provision of any Loan Document; or any Loan Party shall
deny that it has any or further liability or obligation under any Loan Document,
or shall purport to revoke, terminate or rescind any provision of any Loan
Document; or any Lien securing any Obligation shall, in whole or in part, fail
to be a perfected Lien having first




--------------------------------------------------------------------------------

-79-

priority (subject only to such other Liens permitted to have priority over it
pursuant to the Loan Documents), in each case other than in accordance with the
Loan Documents; or
(w)    a Change in Control shall occur;
then, and in every such event (other than an event with respect to any Loan
Party described in clause (h) or (i) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrowers,
take either or both of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers, and the Company shall cash collateralize the LC Exposure in
accordance with Section 2.05(j); and in case of any event with respect to any
Loan Party described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other Obligations
accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers, and the Company shall automatically be required
to cash collateralize the LC Exposure in accordance with Section 2.05(j).
After the exercise of remedies provided for in this Article (or after the Loans
have automatically become immediately due and payable and the LC Exposure have
automatically been required to be cash collateralized as described above), any
amounts received on account of the Obligations shall be applied by the
Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including reasonable fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Sections 2.14, 2.15 and 2.16) payable to the Administrative Agent in its
capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and letter of
credit fees payable under Section 2.11(b)(i)) payable to the Lenders and the
Issuing Bank (including fees, charges and disbursements of counsel to the
respective Lenders and the Issuing Bank and amounts payable under Sections 2.14,
2.15 and 2.16), ratably among them in proportion to the respective amounts
described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid letter of credit fees payable under Section 2.11(b)(i) and interest on
the Loans, LC Exposure and other Obligations, ratably among the Lenders and the
Issuing Bank in proportion to the respective amounts described in this clause
Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, LC Exposure and amounts owing under Secured Hedge
Agreements and Secured Cash Management Agreements, ratably among the Lenders,
the Issuing Bank, the Hedge Banks




--------------------------------------------------------------------------------

-80-

and the Cash Management Banks in proportion to the respective amounts described
in this clause Fourth held by them;
Fifth, to the Administrative Agent for the account of the Issuing Bank, to cash
collateralize that portion of LC Exposure comprised of the aggregate undrawn
amount of Letters of Credit in accordance with Section 2.05(j); and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by law.
Subject to Section 2.05(j) amounts used to cash collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. Subject
to Section 2.05(j), if any amount remains on deposit as cash collateral after
all Letters of Credit have either been fully drawn or expired, such remaining
amount shall be applied to the other Obligations, if any, in the order set forth
above.
Notwithstanding the foregoing, Obligations arising under Secured Hedge
Agreements and Secured Cash Management Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Hedge Bank or Cash
Management Bank, as the case may be. Each Hedge Bank or Cash Management Bank not
a party to the Credit Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article VIII hereof for itself and its Affiliates as if a “Lender” party hereto.
ARTICLE VIII
THE ADMINISTRATIVE AGENT
SECTION 8.01     Agency Matters. Each of the Lenders and the Issuing Bank hereby
irrevocably appoints the Administrative Agent as its agent and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof,
together with such actions and powers as are reasonably incidental thereto.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be




--------------------------------------------------------------------------------

-81-

necessary under the circumstances as provided in Section 9.02), and (c) except
as expressly set forth herein, the Administrative Agent shall not have any duty
to disclose, and shall not be liable for the failure to disclose, any
information relating to the Company or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02) or in the
absence of its own gross negligence, bad faith or willful misconduct. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by a
Borrower or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement, (ii) the contents
of any certificate, report or other document delivered hereunder or in
connection herewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrowers. Upon any such
resignation, the Required Lenders shall have the right to appoint a successor
(which shall not be a Defaulting Lender) subject to the prior written consent
(except during the continuance of a Default or Event of Default) of the Company
(such consent not to be unreasonably withheld or delayed). If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate




--------------------------------------------------------------------------------

-82-

of any such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrowers and such successor. After the
Administrative Agent's resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.
Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
shall, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Company and its Affiliates) as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a Lender or assign or otherwise transfer its
rights, interests and obligations hereunder.
SECTION 8.02     Collateral and Guaranty Matters. The Lenders and the Issuing
Bank (including in their capacities as potential Cash Management Bank and
potential Hedge Bank) irrevocably authorize the Administrative Agent, at its
option and in its discretion, (a) to release any Lien on any property granted to
or held by the Administrative Agent under any Loan Document (i) upon termination
of the Commitments and payment in full of all Obligations (other than (x) any
contingent indemnification obligation or similar contingent obligation not yet
due and payable and (y) obligations and liabilities under Secured Cash
Management Agreements and Secured Hedge Agreements that are subject to cash
collateral or other similar credit support reasonably satisfactory to each
applicable Cash Management Bank and Hedge Bank) and the expiration or
termination or cash collateralization of all Letters of Credit, (ii) that is
sold or transferred, or to be sold or transferred, as part of or in connection
with any sale or transfer permitted hereunder or under any other Loan Document
(and upon such permitted sale or transfer (other than to another Loan Party that
is a signatory to the Security Agreement), the Lien on such property so sold or
transferred shall be automatically released), or (iii) if approved, authorized
or ratified in writing in accordance with Section 9.02; (b) to release any
Guarantor from its obligations under the Guaranty if such Person ceases to be a
Subsidiary as a result of a transaction permitted hereunder; and (c) to
subordinate any Lien, or to enter into or amend any intercreditor agreement with
respect to any Lien, on any property granted to or held by the Administrative
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by Section 6.02(b), 6.02(d) or 6.02(i).




--------------------------------------------------------------------------------

-83-

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 8.02. In each case as specified in this Section 8.02, the Administrative
Agent will, at the Company’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Loan Documents or to subordinate its interest in such item, or
to release such Guarantor from its obligations under the Guaranty, in each case
in accordance with the terms of the Loan Documents and this Section 8.02.
The Lenders party hereto on the Effective Date (which constitute all “Lenders”
and all “Required Lenders” under and as defined in the Existing Credit
Agreement) hereby consent to the release of each of Tsubo, LLC, a Delaware
limited liability company, Mozo, Inc., a Colorado corporation, Deckers
Acquisition, Inc., a Delaware corporation and the Real Estate Subsidiary from
their respective obligations under the “Guaranty,” the “Security Agreement” and
each other “Loan Document” (as such terms are defined in the Existing Credit
Agreement).
SECTION 8.03     Secured Cash Management Agreements and Secured Hedge
Agreements. Except as otherwise expressly set forth herein, no Cash Management
Bank or Hedge Bank that obtains the benefits of the remedies or the waterfall of
Article VII, the Guaranty or any Collateral by virtue of the provisions hereof
or of the Guaranty or the Security Agreement shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article VIII to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be.
ARTICLE IX
MISCELLANEOUS
SECTION 9.01     Notices. (1) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
or under the other Loan Documents shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy or electronic mail, as follows:
(ii)    if to any Borrower, c/o the Company at 250 Coromar Drive, Goleta, CA
93117 Attn: Chief Financial Officer, with a copy to: Legal Department, (Telecopy
No. 805-880-0445);
(iii)    if to the Administrative Agent, to JPMorgan Chase Bank, National
Association, Loan and Agency Services Group, 10 South Dearborn Street, 7th
Floor, Chicago, Illinois 60603-2003, Attention of Wholesale Loan Agency Group




--------------------------------------------------------------------------------

-84-

(Facsimile No. (888) 292-9533; Email: jpm.agency.servicing.4@jpmchase.com), and,
with respect to Loans and Letters of Credit denominated in Approved Currencies,
to J.P. Morgan Europe Limited, 6th Floor, 25 Bank Street, Canary Wharf, London
E1455JP, United Kingdom, Attention of Loans Agency (Facsimile No. +44 20 7777
2360);
(iv)    if to JPMCB as Issuing Bank, to JPMorgan Chase Bank, National
Association, Global Trade Services, Regional Processing Center, 333 South Grand
Avenue, Suite 3600, Los Angeles, California, Attention of Agnes Martinez,
Facsimile No. (213) 621-8079), and with respect to Letters of Credit denominated
in Approved Currencies, to J.P. Morgan Europe Limited, 6th Floor, 25 Bank
Street, Canary Wharf, London E1455JP, United Kingdom, Attention of Loans Agency
(Facsimile No. +44 20 7777 2360);
(v)    if to the Swingline Lender, to JPMorgan Chase Bank, National Association,
Loan and Agency Services Group, 10 South Dearborn Street, 7th Floor, Chicago,
Illinois 60603-2003, Attention of Darren Cunningham (Facsimile No. (888)
292-9533; Email: jpm.agency.servicing.4@jpmchase.com); and
(vi)    if to any other Lender or Issuing Bank, to it at its address (or
telecopy number) set forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).
(c)    Notices and other communications to the Lenders hereunder and under the
other Loan Documents may be delivered or furnished using Electronic Systems
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or any Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.




--------------------------------------------------------------------------------

-85-

(d)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto.
(e)    Electronic Systems.
(i)     Each Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Banks and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.
(ii)    Any Electronic System used by the Administrative Agent is provided “as
is” and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or any Electronic System. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrowers or the other Loan Parties, any Lender, the Issuing Bank or any
other Person or entity for damages of any kind, including direct or indirect,
special, incidental or consequential damages, losses or expenses (whether in
tort, contract or otherwise) arising out of any Borrower’s, any Loan Party’s or
the Administrative Agent’s transmission of communications through an Electronic
System. “Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or any Issuing Bank
by means of electronic communications pursuant to this Section, including
through an Electronic System.
SECTION 9.02     Waivers; Amendments. (1) No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder and under the other Loan Documents are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or consent to any departure by any
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.
(e)    Neither this Agreement, any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except pursuant to an agreement or
agreements in




--------------------------------------------------------------------------------

-86-

writing entered into by the Borrowers and the Required Lenders or by the
Borrowers and the Administrative Agent with the consent of the Required Lenders;
provided that no such agreement shall (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender affected
thereby, (iii) postpone the scheduled date of payment of the principal amount of
any Loan or LC Disbursement, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) change Section 2.17(b) or (c) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) change any of the provisions of
this Section or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender, (vi) release all or
substantially all of the value of the Guaranty, without the written consent of
each Lender, (vii) release all or substantially all of the Collateral in any
transaction or series of related transactions, without the written consent of
each Lender or (viii) amend the definition of “Approved Currency” in order to
add any additional currency thereto or to otherwise provide any Borrower with
the ability to obtain Loans or Letters of Credit in any additional currencies,
in each case without the written consent of each Lender and the Issuing Bank;
provided further that (x) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Issuing Bank or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be and (y) the Fee Letter, each Secured Cash Management Agreement and each
Secured Hedge Agreement may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except as set
forth in Section 2.20(b).
(f)    If, in connection with any proposed waiver, amendment or modification of
any of the provisions of this Agreement as contemplated by clauses (i) through
(viii) of Section 9.02(b), the consent of the Required Lenders is obtained but
the consent of one or more of such other Lenders whose consent is required is
not obtained, then the Company may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment) and shall grant its
consent to the proposed waiver, amendment or modification; provided, that (i)
the Company shall have received the prior written consent of the Administrative
Agent (and if a Commitment is being assigned, the Issuing Bank), which consent
shall not unreasonably be withheld or delayed, and (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Company (in the case of all other amounts).
SECTION 9.03     Expenses; Indemnity; Damage Waiver. (1) The Company shall pay
(i) all reasonable and documented out of pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of one external




--------------------------------------------------------------------------------

-87-

counsel for the Administrative Agent and one local counsel in each reasonably
necessary jurisdiction, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of the Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable and documented out-of-pocket expenses
incurred by the Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all out-of-pocket expenses incurred by the Administrative Agent, the
Issuing Bank or any Lender, including the fees, charges and disbursements of any
counsel for the Administrative Agent, the Issuing Bank or any Lender, in
connection with the enforcement or protection of its rights in connection with
the Loan Documents, including its rights under this Section, or in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
(e)    The Company shall indemnify the Administrative Agent, the Issuing Bank
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including the reasonable fees, charges and disbursements of any
counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
the Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Company or any of its Subsidiaries, or any Environmental Liability related in
any way to the Company or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee or (y) arise out of any claim, litigation, investigation or
proceeding that does not involve an act or omission by any Borrower or any of
their respective Affiliates and that is brought by another Indemnitee against
such Indemnitee (other than any such claim, litigation, investigation or
proceeding brought against the Administrative Agent (in its capacity as such) by
any other Indemnitee). This Section 9.03(b) shall not apply with respect to
Taxes other than any Taxes that represent losses or damages arising from any
non-Tax claim.
(f)    To the extent that the Company fails to pay any amount required to be
paid by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be, such Lender's Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,




--------------------------------------------------------------------------------

-88-

claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Issuing Bank or the Swingline
Lender in its capacity as such.
(g)    To the extent permitted by applicable law, none of the Company or any of
its Subsidiaries nor shall any Indemnitee assert, and each such Person hereby
waives, any claims against any other such Person, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof; provided that,
nothing in this clause (d) shall relieve the Company of any obligation it may
have to indemnify an Indemnitee against special, indirect, consequential or
punitive damages asserted against such Indemnitee by a third party.
(h)    All amounts due under this Section shall be payable promptly after
written demand therefor.
SECTION 9.04     Successors and Assigns. (1) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the
Borrowers may not assign or otherwise transfer any of their respective rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by a Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Bank and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.
(b) (i)    Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Assignee) all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitment, participations in Letters of Credit and the
Loans at the time owing to it) with the prior written consent (such consent not
to be unreasonably withheld, it being understood and agreed that it shall be
reasonable for the Company to withhold consent for an assignment to an assignee
if such assignee is a Foreign Lender which would require the Borrowers to
withhold amounts in respect of interest payments to such Foreign Lender) of:
(A)    the Company, provided that no consent of the Company shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee, and
provided further that the Company shall be deemed to have consented to an
assignment unless it shall have objected thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof;




--------------------------------------------------------------------------------

-89-

(B)    the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund; and
(C)    the Issuing Bank.
As used herein, “Ineligible Assignee” means any Person that is a (a) natural
person, (b) Defaulting Lender or its Lender Parent, (c) Borrower or an Affiliate
of a Borrower or (d) holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural person or relative(s)
thereof; provided that, such holding company, investment vehicle or trust shall
not constitute an Ineligible Assignee if it (x) has not been established for the
primary purpose of acquiring any Loans or Commitments, (y) is managed by a
professional advisor, who is not such natural person or a relative thereof,
having significant experience in the business of making or purchasing commercial
loans, and (z) has assets greater than $25,000,000 and a significant part of its
activities consist of making or purchasing commercial loans and similar
extensions of credit in the ordinary course of its business; provided that upon
the occurrence of an Event of Default, any Person (other than a Lender) shall be
an Ineligible Assignee if after giving effect to any proposed assignment to such
Person, such Person would hold more than 25% of the then outstanding Revolving
Credit Exposure or Commitments, as the case may be.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Company and the Administrative Agent otherwise consent, provided that no such
consent of the Company shall be required if an Event of Default has occurred and
is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender's rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of its Commitments and Loans;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants), together with a processing and
recordation fee of $3,500 payable by the assignor or the assignee; and
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information




--------------------------------------------------------------------------------

-90-

(which may contain material non-public information about the Company, the Loan
Parties and their related parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.
For the purposes of this Section 9.04(b), the term “Approved Fund” means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of its business and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender's rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.14, 2.15, 2.16 and 9.03); provided however, that no such assignment or
transfer shall be deemed to be a waiver of any rights which a Borrower, the
Administrative Agent or any other Lender shall have against such Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.
(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent,
the Issuing Bank and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee's completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.04(c), 2.05(d) or (e),
2.06(b), 2.17(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept




--------------------------------------------------------------------------------

-91-

such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph.
(c)    (i) Any Lender may, without the consent of the Borrowers, the
Administrative Agent, the Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”), other
than an Ineligible Assignee, in all or a portion of such Lender's rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender's obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrowers, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender's rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to Section
9.02(b) that affects such Participant. Subject to paragraph (c)(ii) of this
Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15 and 2.16 (subject to the requirements under
Section 2.16(f), it being understood that the documentation required under
Section 2.16(f) shall be delivered to the participating Lender and the
information and documentation required under Section 2.16(g) will be delivered
to the Borrowers and the Administrative Agent) to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to paragraph (b)
of this Section; provided that such Participant agrees to be subject to the
provisions of Sections 2.17 and 2.18 as if it were an assignee under paragraph
(b) of this Section. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.17(c) as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent shall have no
responsibility for maintaining a Participant Register.




--------------------------------------------------------------------------------

-92-

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.14 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless (x)
the sale of the participation to such Participant is made with the Company’s
prior written consent or (y) such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. A Participant that would be a Foreign Lender if it
were a Lender shall not be entitled to the benefits of Section 2.16 unless the
Company is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Company, to comply with Section
2.16(e) as though it were a Lender.
(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
SECTION 9.05     Survival. All covenants, agreements, representations and
warranties made by the Loan Parties herein, in each other Loan Document and in
the certificates or other instruments delivered in connection with or pursuant
to this Agreement shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, the Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as any Obligations are
outstanding and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.14, 2.15, 2.16 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any other Loan Document or any provision hereof or thereof.
SECTION 9.06     Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy, emailed pdf or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this




--------------------------------------------------------------------------------

-93-

Agreement. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any document to be signed in connection with
this Agreement and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.
SECTION 9.07     Severability. Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.
SECTION 9.08     Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of any Borrower
against any of and all the obligations of such Borrower now or hereafter
existing under this Agreement or any other Loan Document, irrespective of
whether or not the Lenders shall have made any demand under this Agreement and
although such obligations may be unmatured. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.
SECTION 9.09     Governing Law; Jurisdiction; Consent to Service of Process. (1)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.
(k)    Each party to this Agreement hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County, Borough of
Manhattan and of the United States District Court of the Southern District of
New York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Secured Parties may otherwise have to
bring any action or proceeding relating to this Agreement against any Borrower
or its properties in the courts of any jurisdiction.
(l)    Each party to this Agreement hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now




--------------------------------------------------------------------------------

-94-

or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
(m)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01 (but not by telecopy or
electronic mail). Nothing in this Agreement will affect the right of any party
to this Agreement to serve process in any other manner permitted by law.
SECTION 9.10     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 9.11     Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12     Confidentiality. (1) Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its and its Affiliates' directors, officers, employees and agents, including
accountants, legal counsel and other advisors, in each case who have a need to
know such Information in accordance with customary banking practices (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (ii) to the extent requested by any Governmental
Authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (iv)
to any other party to this Agreement, (v) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the other Loan Documents or the enforcement of rights hereunder or
thereunder, (vi) subject to an agreement containing provisions substantially the
same as those of this Section, to (A) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (B) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to any Borrower and its
obligations, (vii) with the consent of any Borrower or (viii) to the extent such
Information (A) becomes publicly available other than as a result of a breach of
this Section or (B) becomes available to the Administrative Agent, the Issuing
Bank or any Lender on a nonconfidential basis from a source other than a
Borrower. For the purposes of this Section, “Information” means all information
received from the Borrowers relating to any Loan Party or its




--------------------------------------------------------------------------------

-95-

business, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by the Borrowers; provided that, in the case of information
received from the Borrowers after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
(1)    EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY
INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWERS AND THEIR
RESPECTIVE RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT
HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.
(1)    ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED
BY THE BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT ANY BORROWER, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW.
(1) Interest Rate Limitation. Notwithstanding anything herein to the contrary,
if at any time the interest rate applicable to any Loan, together with all fees,
charges and other amounts which are treated as interest on such Loan under
applicable law (collectively the “Charges”), shall exceed the maximum lawful
rate (the “Maximum Rate”) which may be contracted for, charged, taken, received
or reserved by the Lender holding such Loan in accordance with applicable law,
the rate of interest payable in respect of such Loan hereunder, together with
all Charges payable in respect thereof, shall be limited to the Maximum Rate
and, to the extent lawful, the interest and Charges that would have been payable
in respect of such Loan but were not payable as a result of the operation of
this Section shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or periods shall be increased (but not above
the Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.
SECTION 9.13     USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Borrowers that pursuant
to the requirements of the Act, it is




--------------------------------------------------------------------------------

-96-

required to obtain, verify and record information that identifies the Borrowers,
which information includes the name and address of the Borrowers and other
information that will allow such Lender to identify the Borrowers in accordance
with the Act.
SECTION 9.14     Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from any Borrower hereunder in
the currency expressed to be payable herein (the “Specified Currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the Specified Currency with such other currency at the Administrative
Agent’s New York office on the Business Day preceding that on which final
judgment is given. The obligations of each Borrower in respect of any sum due to
any Lender, the Issuing Bank or the Administrative Agent hereunder shall,
notwithstanding any judgment in a currency other than the Specified Currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender, the Issuing Bank or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal banking
procedures purchase the Specified Currency with such other currency. If the
amount of the Specified Currency so purchased is less than the sum originally
due to such Lender, the Issuing Bank or the Administrative Agent, as the case
may be, in the Specified Currency, the applicable Borrower agrees, to the
fullest extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender, the Issuing Bank or
the Administrative Agent, as the case may be, against such loss. If the amount
of the Specified Currency so purchased is greater than the sum originally due to
such Lender, the Issuing Bank or the Administrative Agent, as the case may be,
in the Specified Currency, the applicable Lender, the Issuing Bank or the
Administrative Agent, as the case may be, agrees to return the amount of any
such excess to the applicable Borrower (or to any other Person who may be
entitled thereto under applicable law).




--------------------------------------------------------------------------------

-97-



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
DECKERS OUTDOOR CORPORATION, as the Company




By: /s/Angel Martinez
Name: Angel Martinez
Title: CEO








--------------------------------------------------------------------------------

-98-



JPMORGAN CHASE BANK, N.A., as a Lender, as Issuing Bank and as Administrative
Agent




By: /s/ Anna C. Araya
Name: Anna C. Araya
Title: Vice President




 




--------------------------------------------------------------------------------

-99-



[OTHER BANKS],




By _________________________
Name:
Title:


















































































--------------------------------------------------------------------------------



EXHIBIT A


FORM OF ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Second Amended and Restated Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by
[the][each] Assignee. The Standard Terms and Conditions set forth in Annex 1
attached hereto are hereby agreed to and incorporated herein by reference and
made a part of this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.


1.    Assignor[s]:        ________________________________


________________________________
[Assignor [is] [is not] a Defaulting Lender]


2.    Assignee[s]:        ________________________________






--------------------------------------------------------------------------------



________________________________
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]


3.
Borrower(s):        Deckers Outdoor Corporation (the “Company”) and certain
            Subsidiaries of the Company designated as additional borrowers
            from time to time (the “Borrowers”)



4.
Administrative Agent:    JPMorgan Chase Bank, National Association, as the
administrative agent (in such capacity, the “Administrative Agent”) under the
Credit Agreement



5.
Credit Agreement:    The Credit Agreement dated as of November 13, 2014 among
the Borrowers, the Lenders party thereto and the Administrative Agent



6.
Assigned Interest[s]:



Assignor[s]
Assignee[s]
Aggregate Amount of Commitment/ Loans for all Lenders
Amount of Commitment/ Loans Assigned8
Percentage Assigned of Commitment/
Loans
CUSIP Number
 
 
$
$
%
 
 
 
$
$
%
 
 
 
$
$
%
 



[7.    Trade Date:______________]




Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR[S]
[NAME OF ASSIGNOR]




By:______________________________
Title:


[NAME OF ASSIGNOR]




By:______________________________




--------------------------------------------------------------------------------



Title:


ASSIGNEE[S]
[NAME OF ASSIGNEE]




By:______________________________
Title:


[NAME OF ASSIGNEE]




By:______________________________
Title:


[Consented to and] Accepted:


JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, as Administrative Agent




By: _________________________________
Title:


[Consented to]:


DECKERS OUTDOOR CORPORATION




By: ________________________________
Title:




[Consented to]:


[Swingline Lender]




By: ________________________________
Title:




Consented to:


[Issuing Bank]




--------------------------------------------------------------------------------







By: ________________________________
Title:






































































































--------------------------------------------------------------------------------



ANNEX 1


DECKERS OUTDOOR CORPORATION


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.


1.1    Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2.    Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 9.04(b) of the Credit
Agreement (subject to such consents, if any, as may be required under Section
9.04(b)(i) of the Credit Agreement), (iii) from and after the Effective Date, it
shall be bound by the provisions of the Credit Agreement as a Lender thereunder
and, to the extent of [the][the relevant] Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 5.01(a) and (b) thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its




--------------------------------------------------------------------------------



own credit decisions in taking or not taking action under the Loan Documents,
and (ii) it will perform in accordance with their terms all of the obligations
which by the terms of the Loan Documents are required to be performed by it as a
Lender.


2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.


3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.


























--------------------------------------------------------------------------------









EXHIBIT B


STRADLING YOCCA CARLSON & RAUTH, P.C.
NEWPORT BEACH 949.725.4000
SAN FRANCISCO 415.283.2240
800 ANACAPA STREET, SUITE A SANTA BARBARA, CA 93101 SYCR.COM
SACRAMENTO 916.449.2350
SANTA BARBARA 805.730.6800
 
SAN DIEGO 858.926.3000
SANTA MONICA 424.214.7000
 
 
 
 
 
 





November 13, 2014


JPMorgan Chase Bank, National Association,
as Administrative Agent, and the several Lenders


Re: Second Amended and Restated Credit Agreement dated as of November 13, 2014


Ladies and Gentlemen:


We have acted as counsel to Deckers Outdoor Corporation, a Delaware corporation
(the “Company”), Deckers Consumer Direct Corporation, an Arizona corporation
(“Consumer Direct”) and Deckers Retail, LLC, a California limited liability
company (“Deckers Retail”, and collectively with Consumer Direct, each
individually a “Guarantor Subsidiary” and collectively, the “Guarantor
Subsidiaries”) in connection with the Second Amended and Restated Credit
Agreement dated as of November 13, 2014 (the “Credit Agreement”) among the
Company, the Lenders party thereto (including JPMorgan Chase Bank, National
Association), and JPMorgan Chase Bank, National Association, as Administrative
Agent (the “Administrative Agent”).
This opinion is delivered pursuant to Section 4.01(b) of the Credit Agreement.
The Company and the respective Guarantor Subsidiaries are sometimes referred to
in this letter individually as a “Loan Party,” and collectively as the “Loan
Parties.” Unless specifically defined herein or the context requires otherwise,
capitalized terms used herein shall have the meanings ascribed to them in the
Credit Agreement.
In connection with the preparation of this opinion, we have examined the
following documents:




--------------------------------------------------------------------------------




(i)
the Credit Agreement;

(ii)
the Guaranty;

(iii)
the Security Agreement;

(iv)
the promissory notes delivered by the Company to certain Lenders pursuant to
Section 2.09(e) of the Credit Agreement on or prior to the Closing Date, in the
form which the Administrative Agent has as of the Closing Date approved;

(v)
the Amended and Restated Certificate of Incorporation of the Company, certified
by the Delaware Secretary of State as of October 29, 2014 and certified to us by
an officer of the Company as being complete, inclusive of all amendments to
date, and in full force and effect as of the date of this opinion;

(vi)
the Bylaws of the Company, certified to us by an officer of the Company as being
complete, inclusive of all amendments to date, and in full force and effect as
of the date of this opinion;

(vii)
the Articles of Incorporation of Consumer Direct, certified by the Arizona
Secretary of State as of November 5, 2014 and certified to us by an officer of
said corporation as being complete, inclusive of all amendments to date, and in
full force and effect as of the date of this opinion;

(viii)
the Bylaws of Consumer Direct, certified to us by an officer of said corporation
as being complete, inclusive of all amendments to date, and in full force and
effect as of the date of this opinion;

(ix)
the Articles of Organization of Deckers Retail, certified by the California
Secretary of State as of November 3, 2014 and certified to us by an officer of
said limited liability company as being complete, inclusive of all amendments to
date, and in full force and effect as of the date of this opinion;

(x)
the Operating Agreement of Deckers Retail, certified to us by an officer of said
limited liability company as being complete, inclusive of all amendments to
date, and in full force and effect as of the date of this opinion;

(xi)
records of the corporate proceedings of each such Loan Party relating to the
transactions contemplated by the Credit Agreement certified to us by an officer
of the respective Loan Party as constituting all records of proceedings relating
to the transactions contemplated by the Credit Agreement;

(xii)
originals or copies certified or otherwise identified to our satisfaction of
such records, agreements, instruments and certificates of public officials and
of the Loan Parties as we have deemed necessary and relevant to form the basis
for our opinions herein.

(xiii)
Certificates of Status or equivalent instruments, each of recent date, certified
by the Secretary of State of each respective Loan Party’s state of
incorporation,





--------------------------------------------------------------------------------




organization or formation, with respect to the “good standing” or equivalent
status of such Loan Party or, in the case of Deckers Retail, (a) a report from
National Corporate Research, following a verbal conversation with the applicable
representative of the California Secretary of State, indicating that Deckers
Retail is active and in good standing as of 11/12/14 and (b) the California
Secretary of State official website indicating that Deckers Retail’s status in
the State of California is active;
(xiv)
a certificate of certain officers of the Loan Parties identifying certain
agreements and instruments (in each case including all amendments to date) to
which the Company and/or one or more Guarantor Subsidiaries is a party or by
which the Company and/or one or more Guarantor Subsidiaries’ properties or
assets are bound (the “Certificate Relating to Agreements”);

(xv)
a copy, certified to us as being a true and correct copy of the original, of
each of the agreements and instruments identified in the Certificate Relating to
Agreements (the “Material Agreements”);

(xvi)
the following UCC financing statements (collectively, the “Financing
Statements”):

a.
Form UCC1 naming the Company as debtor and the Administrative Agent as secured
party, to be filed with the Secretary of State of the State of Delaware (the
“Delaware Filing Office”), a copy of which is attached hereto as Exhibit B-1;

b.
Form UCC1 naming Consumer Direct as debtor and the Administrative Agent as
secured party, to be filed with the Secretary of State of the State of Arizona
(the “Arizona Filing Office”), a copy of which is attached hereto as Exhibit
B-2;

c.
Form UCC1 naming Deckers Retail as debtor and the Administrative Agent as
secured party, to be filed with the Secretary of State of the State of
California (the “California Filing Office”), a copy of which is attached hereto
as Exhibit B-3; and

(xvii)
a certificate of certain officers of the Loan Parties as to certain factual
matters relevant to this opinion.

We have made no additional state-level investigation after the respective dates
stated in items (v), (vii) and (ix) above of those items in rendering our
opinion expressed in Paragraph 1.
Each of the documents identified in items (i) through (iv) above is sometimes
referred to herein as a “Loan Agreement.” We have also examined such other
documents and made such further legal and factual examination and investigation
as we deem necessary for purposes of rendering the following opinions.




--------------------------------------------------------------------------------




For purposes of the below, (i) “Article 9 Collateral” means the Collateral
described in the Security Agreement in which a security interest may be created
under Article 9 of the Uniform Commercial Code as in effect from time to time in
the State of New York (the “NY UCC”) and (ii) “Filing Collateral” means that
portion of the Article 9 Collateral in which a security interest may be
perfected by filing a financing statement (other than a fixture filing) under
the Uniform Commercial Code (the “UCC”) as in effect in the state of filing.
We have assumed the authenticity of all documents submitted to us as originals,
the conformity with originals of all documents submitted to us as copies, faxes
or .pdf files, and the genuineness of all signatures. We have also assumed the
legal capacity of all natural persons and that, with respect to all parties to
agreements or instruments relevant hereto (other than the Loan Parties), such
parties had the requisite power and authority to execute, deliver and perform
such agreements or instruments, that such agreements or instruments have been
duly authorized by all requisite action have been duly, executed and delivered
by such parties, and that such agreements or instruments are the valid, binding
and enforceable obligations of such parties. We have also assumed, for purposes
of the opinions expressed herein, that:
(a)each Lender is (i) a subsidiary of a bank holding company (as such term is
defined in Section 3707 of the California Financial Code) or is a bank organized
under the laws of the United States or any State thereof, (ii) a foreign (other
nation) bank described in Section 1716 of the California Financial Code meeting
the criteria for exemption set forth therein, (iii) licensed under the
California Finance Lenders Law (Cal. Fin. Code § 22000 et seq.), or (iv) a
lending institution otherwise belonging to an exempt class of persons and, as a
result thereof, that the Lender is exempt from the restrictions of Section 1 of
Article XV of the Constitution of the State of California relating to rates of
interest upon the loan of money;
(b)the Loans will be made by the Lenders for their own accounts or for the
account of another person that qualifies for an exemption from the interest rate
limitations of California and other applicable law; and
(c)there is no agreement by the Lenders (or any of them) to sell participations
or any other interest in the Loans to be made under the Loan Agreements to any
person other than a person that qualifies for an exemption from the interest
rate limitations of California and other applicable law.
We have also assumed that:
(a) the description of the Collateral contained in the Loan Agreements and the
Financing Statements “reasonably identifies” the Collateral;
(b) each Loan Party has sufficient “rights” or “power to transfer rights” in
each item within the Collateral consistent with and sufficient for purposes of
the Loan Agreements to which such Loan Party is a party; and
(c) the Loan Parties have each received legally sufficient consideration and
“value” for their respective obligations under the Loan Agreements and for the
granting of security interests




--------------------------------------------------------------------------------




in their property as security for such obligations, for the granting of
guarantees, or for the pledge of the Pledged Securities (as defined below).
As to questions of fact material to our opinions, we have relied upon the
representations of each party made in the Loan Agreements and the matters and
statements contained in other documents and certificates delivered in connection
therewith, certificates of officers of the Loan Parties furnished to us, and
certificates and advices of public officials and have made no independent
investigation of such matters.
We have assumed with your permission that there are no documents or agreements
between or among the Administrative Agent and the Lenders (or any of them), on
the one hand, and the Loan Parties (or any of them), on the other hand, which
would expand or otherwise modify the respective rights and obligations of such
parties as set forth in the Loan Agreements and the documents required or
contemplated thereby. We also have assumed with your permission that there are
no facts or circumstances relating to the Lenders or the Administrative Agent
that might prevent such parties from enforcing any of the rights to which our
opinion relates (for example, lack of due incorporation or good standing or
qualification to conduct business, or statutory or regulatory prohibitions
applicable to any of the Lenders or the Administrative Agent by virtue of its
failure to pay applicable state taxes).
Where a statement herein is qualified by “known to us” or “to our knowledge” or
any similar phrase, that knowledge is limited to the actual knowledge of lawyers
currently in this firm who have been involved in representing the Company and
the Guarantor Subsidiaries in connection with the Loan Agreements (and not
including any constructive or imputed notice of any information). Except as
otherwise expressly indicated, we have not undertaken any independent
investigation to determine the accuracy of any such statement (for example, we
have not searched the dockets of any courts), and any limited inquiry undertaken
by us during the preparation of this opinion letter should not be regarded as
such an investigation; and no inference as to our knowledge of any matters
bearing on the accuracy of any such statement should be drawn from the fact of
our representation of the Loan Parties or the rendering of the opinions set
forth below.
We are members of the State Bar of California and not of the bars of other
States and accordingly we do not express any opinion herein concerning any laws
other than the laws of the State of California, the Delaware General Corporation
Law, the federal law of the United States and the UCC as in effect in the States
of Arizona, Delaware and New York. With your permission, we have assumed that
the internal laws of the State of Arizona (other than with respect to the UCC as
in effect in the State of Arizona) are the same as the internal laws of the
State of California, and we express no opinion as to whether the internal laws
of the State of Arizona are in fact the same as the internal laws of the State
of California.
We advise you that (a) our opinion in Paragraph 10 with respect to the State of
Delaware is based solely upon a review of Article 9 of the Delaware UCC (as
defined below) as currently set forth in the UCC Reporter Digest for such State,
as published by Matthew Bender & Company, Inc., and excludes any review of
judicial or official decisions interpreting these




--------------------------------------------------------------------------------




sections or any other review; (b) our opinion in Paragraph 11 with respect to
the State of Arizona is based solely upon a review of Article 9 of the Arizona
UCC (as defined below) as currently set forth in the UCC Reporter Digest for
such State, as published by Matthew Bender & Company, Inc., and excludes any
review of judicial or official decisions interpreting these sections or any
other review; and (c) our opinion in Paragraph 9 with respect to the NY UCC is
based solely upon a review of Article 9 of the NY UCC as currently set forth in
the UCC Reporter Digest for such State, as published by Matthew Bender &
Company, Inc., and excludes any review of judicial or official decisions
interpreting these sections or any other review.
We further call your attention to the fact that the Loan Agreements state that
they are governed by New York law and that our opinions below are based on our
assumption (with your permission) that the internal laws of the State of New
York are the same as the internal laws of the State of California and would be
applied to the Loan Agreements in a similar manner. We express no opinion as to
whether the laws of the State of New York or the laws of the State of
California, or the law of any other jurisdiction, would be held to govern the
interpretation and enforcement of the Loan Agreements, nor as to whether the
internal laws of the State of New York are in fact the same as the internal laws
of the State of California nor as to whether they would be applied to the Loan
Agreements in a similar manner.
Furthermore, we express no opinion with respect to compliance with any law, rule
or regulation that as a matter of customary practice is understood to be covered
only when an opinion refers to it expressly. Without limiting the generality of
the foregoing, we express no opinion on local or municipal or regional law,
antitrust, environmental, land use, safety, hazardous material, securities, tax,
margin, antiterrorism, money laundering, or investment company laws, rules or
regulations, or any patent, copyright, trademark or other intellectual property
matter or the statutes, regulations, treaties or common laws of any nation,
state or jurisdiction with regard thereto (and, for the avoidance of doubt, we
express no opinion in respect of the creation or perfection of a security
interest in any intellectual property) or on any local, municipal or regional
law, rule or regulation requiring licenses, permits and approvals necessary for
the conduct of the Company’s business. We expressly do not comment upon or
render any opinion with respect to any documents contemplated by or referenced
in or forms of which are attached to the Loan Agreements, other than the Loan
Agreements themselves.
Based upon the foregoing and our examination of such matters of fact and
questions of law as we have deemed advisable or appropriate for our opinion, and
subject to the assumptions, exceptions, limitations and qualifications expressed
in this opinion letter, it is our opinion that:
2.The Company is a corporation validly incorporated and in good standing under
the laws of the State of Delaware. Each Guarantor Subsidiary is a corporation or
limited liability company incorporated, organized or formed in, and in good
standing under, such Guarantor Subsidiary's state of incorporation, organization
or formation.
3.Each of the Loan Parties has the requisite corporate or limited liability
company power and authority to own its properties and assets, and to carry on
its business as, to our knowledge, it is presently conducted.




--------------------------------------------------------------------------------




4.Each of the Loan Parties has the corporate or limited liability company power
to enter into and perform its obligations under each of the Loan Agreements to
which it is a party.
5.Each of the Loan Parties has taken all corporate or limited liability company
action necessary to authorize the execution and delivery of, and the performance
of its obligations under, each of the Loan Agreements to which it is a party;
and each of the Loan Parties has duly executed and delivered the Loan Agreements
to which it is a party.
6.Each of the Loan Agreements to which the Company or a Guarantor Subsidiary is
a party is a valid and binding obligation of such Loan Party, enforceable
against such Loan Party in accordance with its terms, except as the
enforceability thereof may be subject to or limited by (a) bankruptcy,
insolvency, reorganization, arrangement, moratorium, fraudulent transfer, and
other similar laws of general applicability relating to or affecting rights of
creditors generally; and (b) general principles of equity, including, without
limitation, concepts of materiality, commercial reasonableness, and good faith
and fair dealing, regardless of whether considered in a proceeding in equity or
at law.
7.The execution, delivery and performance of each of the Loan Agreements and
consummation of the transactions contemplated thereby do not require any consent
or approval of, registration or filing with, or any other action by, any
Governmental Authority of California, except such as have been obtained or made
and are in full force and effect.
8.The execution and delivery by the Company and each respective Guarantor
Subsidiary of the Loan Agreements to which it is a party do not, and the
performance by it of its respective obligations under those Loan Agreements will
not: (a) violate the Certificate of Incorporation or the Bylaws of the Company
or the Articles or Certificate of Incorporation or Bylaws, or the Articles of
Organization or the Certificate of Formation or the Operating Agreement, of such
Guarantor Subsidiary; (b) result in a breach of or constitute a default under
any Material Agreement listed on Exhibit A or result in the creation of a
security interest in, or Lien upon, such Loan Party’s properties or assets under
any Material Agreement listed on Exhibit A (other than, to the extent
constituting Article 9 Collateral, in favor of the Administrative Agent); or (c)
violate any applicable federal, Delaware corporate or California rule or
regulation applicable to it.
9.To our knowledge, there is no action, suit, or proceeding against any Loan
Party, or the property of any Loan Party, in any court or tribunal or before any
arbitrator of any kind or before or by any governmental authority, pending or
overtly threatened in writing against any Loan Party (A) asserting the
invalidity of any of the Loan Agreements or any document to be delivered by any
Loan Party thereunder, or (B) seeking any determination or ruling that might
reasonably be expected to materially and adversely affect (i) the performance by
any Loan Party of its obligations under the Loan Agreements or any document to
be delivered thereunder (other than simply by financially weakening such Loan
Party), or (ii) the validity or enforceability of the Loan Agreements or any
documents to be delivered thereunder.




--------------------------------------------------------------------------------




10.The provisions of the Security Agreement are effective under the NY UCC to
create in favor of the Administrative Agent a security interest in each Loan
Party’s rights in such Loan Party’s Article 9 Collateral and in any identifiable
cash proceeds thereof.
11.When and if, pre-bankruptcy, the Financing Statement naming the Company as
the debtor attached as Exhibit B-1 is filed (within the meaning of Section 9-516
of the UCC as in effect in the State of Delaware (the “Delaware UCC”)) in the
Delaware Filing Office, under the provisions of the Delaware UCC the
Administrative Agent’s security interest in the Company’s rights in its Filing
Collateral and in identifiable cash proceeds thereof will be perfected.
12.When and if, pre-bankruptcy, the Financing Statement naming Consumer Direct
as the debtor attached as Exhibit B-2 is filed (within the meaning of Section
9-516 of the UCC as in effect in the State of Arizona (the “Arizona UCC”)) in
the Arizona Filing Office, under the provisions of the Arizona UCC the
Administrative Agent’s security interest in Consumer Direct’s rights in its
Filing Collateral and in identifiable cash proceeds thereof will be perfected.
13.When and if, pre-bankruptcy, the Financing Statement naming Deckers Retail as
the debtor attached as Exhibit B-3 is filed (within the meaning of Section 9-516
of the UCC as in effect in the State of California (the “California UCC”)) in
the California Filing Office, under the provisions of the California UCC the
Administrative Agent’s security interest in Deckers Retail’s rights in its
Filing Collateral and in identifiable cash proceeds thereof will be perfected.
14.Pursuant to Sections 9-301(2) and 9-305(a)(1) of the California UCC, the
local law of the jurisdiction where certificated securities are actually located
governs perfection of a possessory security interest in such securities.
Assuming that, pre-bankruptcy, the Administrative Agent (in good faith and
without notice of any liens, adverse claims or encumbrances other than the
Company’s ownership interest therein and the Administrative Agent’s security
interest therein) takes delivery and, after such taking of delivery, retains
possession (as such terms are used in Section 8-301 and Section 9-313 of the
California UCC) in the State of California of certificates in registered form
representing the securities pledged to the Administrative Agent pursuant to the
Security Agreement (the “Pledged Securities”), and further assuming the Pledged
Securities are “securities” and are each duly indorsed to the Administrative
Agent or in blank by an effective endorsement or are accompanied by undated
stock powers with respect thereto duly indorsed to the Administrative Agent or
in blank by an effective endorsement, the Administrative Agent’s security
interest in the Company’s rights in the Pledged Securities will be perfected by
“control” (within the meaning of the California UCC).
Our opinions are subject to the following additional qualifications:
1.We advise you that, on statutory or public policy grounds, waivers or
limitations of the following may not be enforced: (i) broadly or vaguely stated
rights, (ii) the benefits of statutory, regulatory or constitutional rights,
(iii) unknown future defenses or unknown future rights, (iv) rights to one or
more types of damages, and (v) indemnities.




--------------------------------------------------------------------------------




2.We express no opinion regarding the enforceability of Section 9.03 of the
Credit Agreement and similar provisions of the other sections of the Loan
Agreements, relating to the payment of attorneys’ fees and costs, where such
payment is contrary to law or public policy.
3.We express no opinion regarding the enforceability of Section 9.09 of the
Credit Agreement and the provisions of the other sections of the Loan
Agreements, which purports to establish a choice of law and/or fix the venue of
proceedings relating to the Loan Agreements.
4.We express no opinion regarding the enforceability of Section 9.10 of the
Credit Agreement and the provisions of the other sections of the Loan
Agreements, which purport to waive the parties’ rights to a jury trial.
5.We express no opinion with respect to:
a.the priority of any security interest;
b.any provision of any Loan Agreement that purports to permit the Administrative
Agent or any other person to sell or otherwise dispose of any Collateral subject
thereto except in compliance with the NY UCC, any other applicable federal and
state laws and any agreement governing such Collateral, or to impose on the
Administrative Agent standards of care of Collateral in the Administrative
Agent’s possession other than as provided in Section 9-207 of the NY UCC; or
c.Collateral consisting of real property, intellectual property, farm products,
consumer goods, as-extracted collateral, commercial tort claims (as such terms
are defined in the NY UCC) or timber to be cut, or Collateral which is subject
to a state statute or a statute or treaty of the United States which provides
for a certificate of title or national or international registration.
6.Other than the opinion in Paragraphs 10 through 14 above, our opinions do not
include any opinion as to the perfection or perfectibility of, or the filings
and other steps needed to perfect, any security interest or Lien.
7.We advise you that we have not made or undertaken to make any investigation as
to the existence of or state of title to the Collateral and we express no
opinion as to the existence, condition or location of, or title to, the
Collateral.
8.We advise you of California statutory provisions and case law to the effect
that a guarantor may be discharged, in whole or in part, if the beneficiary of
the guaranty alters the obligation of the principal, fails to inform the
guarantor of material information pertinent to the principal or any collateral,
elects remedies that may impair either the subrogation or reimbursement rights
of the guarantor against the principal or the value of any collateral, fails to
accord the guarantor the protections afforded a debtor under Division 9 of the
California Uniform Commercial Code or otherwise takes any action that prejudices
the guarantor, unless, in any such case, the guarantor has effectively waived
such rights or the consequences of such action or has consented to such action.
While we believe that a California court should hold that the explicit language
contained in the Guaranty waiving such rights should be enforceable, we express
no opinion with respect to the effect of: (i) any modification to or amendment
of the




--------------------------------------------------------------------------------




obligations of the party whose obligations are being guaranteed that materially
increases such obligations; (ii) any election of remedies by the Administrative
Agent following the occurrence of an event of default under the Credit
Agreement; or (iii) any other action by the Administrative Agent that materially
prejudices a guarantor, if, in any such instance, such modification, election,
or action occurs without notice to such guarantor and without granting to such
guarantor an opportunity to cure any default by the party whose obligations are
being guaranteed.
9.We advise you that principles of commercial reasonableness, materiality and
good faith and fair dealing, as applied to the Loan Agreements, require you to
act reasonably, in good faith and in a manner that is not arbitrary or
capricious in the administration and enforcement of the Loan Agreements and will
preclude you from invoking penalties (including, if deemed to constitute a
penalty, liquidated damages, default interest, late charges, monetary penalties,
make-whole premiums or other economic remedies) or other remedies for defaults
that bear no reasonable relation to the damage suffered or that would otherwise
work a forfeiture.
10.We advise you that no security interest created by the Loan Agreements in a
particular item of Collateral can be first perfected after the bankruptcy of the
Loan Party which granted such security interest in such particular item of
Collateral.
11.We advise you that Section 552 of the U.S. Bankruptcy Code limits the extent
to which property acquired by a debtor after the commencement of a case under
the U.S. Bankruptcy Code may be subject to a security interest arising from a
security agreement entered into by the debtor before the commencement of such
case.
12.We express no opinion regarding the applicability or effect of Sections 544
and 548 of the U.S. Bankruptcy Code and Section 3439 et seq. of the California
Civil Code or any other federal or state fraudulent transfer or similar law on
the Loan Agreements.
13.We express no opinion regarding the effect upon the enforceability of the
Loan Agreements of the sections of Article 9 of the applicable Uniform
Commercial Code which impose procedural limitations on the exercise of remedies
by a secured creditor.
14.We express no opinion as to any state or federal laws, rules or regulations
applicable to the transactions contemplated by the Loan Agreements because of
the nature of the business of any party thereto other than the Loan Parties.
15.We express no opinion with respect to:
(a)    the effect of applicable law providing that a court may refuse to
enforce, or may limit the application of, a contract or any clause thereof which
the court finds as a matter of law to have been unconscionable at the time it
was made;
(b)    provisions authorizing or validating conclusive or discretionary
determinations;
(c)    grants of setoff rights;
(d)    provisions to the effect that a guarantor is liable as a primary obligor,
and not as a surety;




--------------------------------------------------------------------------------




(e)    any provision of any Loan Document purporting to relieve the
Administrative Agent or Lenders of liability for its own negligence or willful
misconduct; and
(f)    provisions for the severability of provisions which are invalid for being
violative of public policy.
16.We express no opinion with respect to enforceability under certain
circumstances of:
(a)    any provisions prohibiting waivers of any terms of the Loan Agreements
other than in writing, or prohibiting oral modifications thereof or modification
by trade practice or course of conduct. In addition, our opinions are subject to
the effect of judicial decisions which may permit the introduction of extrinsic
evidence to interpret the terms of written contracts such as the Loan
Agreements;
(b)    any provisions to the effect that rights or remedies may be exercised
without notice, or that failure to exercise or delay in exercising rights or
remedies will not operate as a waiver of any such right or remedy;
(c)    any provisions to the effect that rights or remedies are not exclusive,
that every right or remedy is cumulative and may be exercised in addition to or
with any other right or remedy, or that election of a particular remedy or
remedies does not preclude recourse to one or more remedies; and
(d)    any provision seeking to establish evidentiary standards, disclaimers,
liability limitations with respect to third parties, rights of third parties to
enforce provisions of the Loan Documents, releases of legal or equitable rights,
restraints on alienation or discharge of defenses.
17.We express no opinion as to the effect on or under the Material Agreements
of: (i) financial covenants or similar provisions therein requiring financial
calculations or determinations to ascertain compliance (including without
limitation compliance with the restricted payments covenant in the Cabrillo
Guaranty (as defined in Exhibit A)), (ii) provisions therein relating to the
occurrence of a “material adverse event” or words of similar import or (iii)
parol evidence bearing on interpretation or construction. Moreover, to the
extent that any of such Material Agreements is governed by the laws of any
jurisdiction other than California, the opinion relating to those Material
Agreements is based solely upon the plain meaning of their language without
regard to interpretation or construction that might be indicated by the laws
governing those Material Agreements, and is further based on the result that
would be obtained if a court were to apply the internal laws of the State of
California (excluding conflicts of law principles) to the interpretation and
enforcement of such Material Agreements.
18.We do not express any opinion with respect to the Commodity Exchange Act or
any rule, regulation or order promulgated thereunder, any rule, regulation or
order of the Commodity Futures Trading Commission, whether any of the Loan
Parties are “eligible contract participants” (as defined in the Commodity
Exchange Act), the enforceability of any keepwell, support or other agreement
related to the foregoing, or the enforceability of any swap or any




--------------------------------------------------------------------------------




guarantee thereof by any Loan Party that is not an “eligible contract
participant” (as defined in the Commodity Exchange Act).
19.We express no opinion in respect of, nor shall any of our opinions be
construed to infer any statement by us in respect of, any intercreditor
arrangements or agreements among the Lenders.
We call to your attention that the fact that the creation or enforceability of
any security interest granted in lease receivables and other accounts receivable
is subject (except as provided in Section 9-406 of the Delaware UCC and the
California UCC, as applicable) to the rights of lessees and other account
debtors, and the terms of any applicable leases or other contracts between the
respective debtor and such lessees and other account debtors, and any claims or
defenses of such lessees or other account debtors against the respective debtor
arising under or outside such leases or other contracts. We also call to your
attention the fact that (i) under Section 9-515 of the Delaware UCC the
effectiveness of the Financing Statements will lapse five years after the date
of filing thereof, and your security interests in such Filing Collateral will
become unperfected, unless appropriate continuation statements are filed within
six months prior to the end of such five-year period, (ii) perfection of
security interests under Section 9-507(c) of the Delaware UCC in any collateral
will be terminated as to any collateral acquired by any Loan Party more than
four months after such Loan Party so changes its name that its Financing
Statement becomes seriously misleading, unless an amendment indicating the new
name is property filed and (iii) perfection of security interests will terminate
upon the expiration of four months after any Loan Party changes its location to
another jurisdiction unless such security interests are perfected in such new
jurisdiction before the termination or expiration of the foregoing four-month
period.
The foregoing opinions speak as of the date hereof only, and this letter may be
relied upon solely by the Lenders and Administrative Agent for use in connection
with the transactions contemplated by the Credit Agreement. The foregoing
opinions are being furnished to you solely for your benefit and may not be
relied upon by any other person, nor may copies be delivered to any other
person, without our prior written consent. Our opinion is expressly limited to
the matters set forth above and we render no opinion, whether by implication or
otherwise, as to any other matters relating to the Loan Parties, the Loans or
the Loan Agreements. We disclaim any obligation to advise you of any change of
law that occurs, or any facts, circumstances, events or developments of which we
become aware, after the date of this opinion letter, even if they would alter,
affect or modify the opinion expressed herein.
This opinion letter is based on the customary practice of lawyers who regularly
give, and lawyers who regularly advise opinion recipients regarding, opinions of
the kind involved, including customary practice as described in bar association
reports.


Very truly yours,


STRADLING YOCCA CARLSON & RAUTH




--------------------------------------------------------------------------------








EXHIBIT C


FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date: _________, _____
To:    JPMorgan Chase Bank, National Association, as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of November 13, 2014 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), Deckers Outdoor
Corporation, a Delaware corporation (the “Company”), the Designated Borrowers
from time to time party thereto, each lender from time to time party thereto
(collectively, the “Lenders” and individually, a “Lender”) and JPMorgan Chase
Bank, National Association, as Administrative Agent.
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                              of the Company, and that, as such,
he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Company, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
1.The Company has delivered the year-end audited financial statements required
by Section 5.01(a) of the Agreement for the fiscal year of the Company ended as
of the above date, together with the report and opinion of an independent
certified public accountant required by such section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
2.The Company has delivered the unaudited financial statements required by
Section 5.01(b) of the Agreement for the fiscal quarter of the Company ended as
of the above date. Such financial statements fairly present the financial
condition, results of operations and cash flows of the Company and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.
3.The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a review in
reasonable detail of the transactions and condition (financial or otherwise) of
the Company during the accounting period covered by the attached financial
statements.

Compliance Certificate
C-1



--------------------------------------------------------------------------------




4.A review of the activities of the Company during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Company performed and observed all its Obligations
under the Loan Documents, and
[select one:]
[to the knowledge of the undersigned during such fiscal period, each Borrower
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]
--or--
[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]
5.The analyses and information set forth on Schedule 2 attached hereto
demonstrating compliance with Section 6.10 of the Agreement are true and
accurate in all material respects on and as of the date of this Certificate.
6.No change in GAAP or in the application thereof has occurred since the date of
the audited financial statements referred to in Section 3.04 of the Credit
Agreement which has had an effect on such financial statements
[except:__________ ].
IN WITNESS WHEREOF, the undersigned has executed this Certificate as
of             ,         .
DECKERS OUTDOOR CORPORATION


By:    
Name:    
Title:    


For the Quarter/Year ended ___________________(“Statement Date”)











Compliance Certificate
C-2



--------------------------------------------------------------------------------




SCHEDULE 2
to the Compliance Certificate
($ in 000’s)
I.
Section 6.01 - Indebtedness.

A.
Indebtedness of the Company or any Subsidiary incurred pursuant to Section
6.01(e) of the Agreement to finance the acquisition, construction or improvement
of any fixed or capital assets, including Capital Lease Obligations and any
Indebtedness assumed in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition thereof and
outstanding as of Statement Date:    $_________    

Maximum permitted: $30,000,000
B.
Indebtedness (i) of any Person that becomes a Subsidiary after the Effective
Date and (ii) consisting of earn-out or similar earnings sharing arrangements
payments in respect of any Permitted Acquisition, in each case and permitted
under Section 6.01(f) of the Agreement and outstanding as of Statement
Date:    $_________

Maximum permitted: $20,000,000
C.
Unsecured Indebtedness of the Company outstanding pursuant to Section 6.01(i) of
the Agreement as of Statement Date:    $_________

Maximum permitted: $200,000,000
D.
Guarantees by the Company or Indebtedness of the Company related to purchases by
Company or its Subsidiaries or their manufacturers of sheepskin in the ordinary
course of business pursuant to which the tenor of the Company’s obligations
exceeds 24 months as of the Statement Date:    $_________

Maximum permitted: $75,000,000
E.
Indebtedness of the Company related to any mortgage financing transaction with
respect to the Company’s headquarters building as of the Statement
Date:    $_________

Maximum permitted: $72,000,000
F.
Indebtedness outstanding pursuant to Section 6.01(m) of the Agreement as of the
Statement Date:    $_________

Maximum permitted: $10,000,000

Compliance Certificate
C-3



--------------------------------------------------------------------------------




G.
Unsecured Indebtedness of DBT and/or Deckers Shanghai outstanding pursuant to
Section 6.01(n) of the Agreement as of the Statement Date:    $_________

Maximum permitted: $25,000,000
H.
Indebtedness of any Foreign Subsidiary (other than a Designated Borrower and
other than intercompany Indebtedness of a Foreign Subsidiary otherwise permitted
under Section 6.01 (other than Section 6.01(o)) of the Agreement), and
Guarantees by the Company or any Subsidiary (other than a Designated Borrower),
outstanding pursuant to Section 6.01(o) of the Agreement, as of the Statement
Date:    $_________

Maximum permitted: $50,000,000


II.
Section 6.04 - Investments.

A.
Loans and advances made by the Company and its Subsidiaries to their officers
and employees in the ordinary course of business and outstanding as of Statement
Date:    $_________

Maximum permitted: $5,000,000
B.
Capital contributions to DBT and Deckers Shanghai since August 10,
2012:    $_________

Maximum permitted: $40,000,000
C.
Loans and advances by any Loan Party to any non-wholly-owned Foreign Subsidiary
or non-wholly-owned Domestic Subsidiary, purchases or other acquisitions by any
Loan Party of the capital stock of any non-wholly-owned Foreign Subsidiary or
non-wholly-owned Domestic Subsidiary and Guarantees by any Loan Party of
Indebtedness or other obligations of any non-wholly-owned Foreign Subsidiary or
non-wholly-owned Domestic Subsidiary since the Effective Date:     $_________

Maximum permitted: the greater of $50,000,000 and 5% of Consolidated Tangible
Net Assets
D.
Other investments, loans, advances or Guarantees pursuant to Section 6.04(m)
since Effective Date 1 



1Note: only permitted if both before and after giving effect to any such
transaction, (i) the Company would be in compliance with Section 6.10 of the
Agreement on a pro forma basis and (ii) the Company and its Subsidiaries on a
consolidated basis would have an aggregate amount of cash and unused borrowing
availability under the Commitments (to the

Compliance Certificate
C-4



--------------------------------------------------------------------------------




extent that any such potential borrowing would not cause the Company to be in
breach of Section 6.10(a) on a pro forma basis) of not less than
$75,000,000.:    $_________
Maximum permitted: $35,000,000
III.
Section 6.06 - Restricted Payments. Restricted Payments made pursuant to Section
6.06(d) of the Agreement during Subject Quarter:                
$_________        



IV.Section 6.10(a) - Total Adjusted Leverage Ratio.
A.
1.    Consolidated Net Income for period (the “Subject Period”) of four fiscal
quarters of the Company ending on Statement Date:    $_________

1.
Consolidated Interest Expense for Subject Period:    $_________

2.
The provision for federal, state, local and foreign income taxes payable by the
Company and its Subsidiaries for Subject Period:    $_________

3.
Depreciation and amortization expense for Subject Period:    $_________

4.
Consolidated Rental Expense for Subject Period:    $_________

5.
Non-cash share based compensation expense for Subject Period:    $_________

6.
Other expenses of the Company and its Subsidiaries reducing such Consolidated
Net Income which do not represent a cash item in Subject Period or any future
period:

7.
Transaction expenses in connection with (x) this Agreement, the other Loan
Documents, any Secured Cash Management Agreement, any Secured Hedge Agreement
and the transactions contemplated hereby and thereby and (y) any acquisition,
investment, asset sale, incurrence of Indebtedness or amendment to any debt
facility which would be permitted under this Agreement, in each case, whether or
not such transaction is consummated:    $_________

8.
To the extent included in calculating Consolidated Net Income, federal, state,
local and foreign income tax credits of the Company and its Subsidiaries for
Subject Period:    $_________

9.
To the extent included in calculating Consolidated Net Income, all non-cash
items increasing Consolidated Net Income for Subject Period:    $_________


Compliance Certificate
C-5



--------------------------------------------------------------------------------




10.
Consolidated EBITDAR for the Subject Period (Lines IV.A.1 + IV.A.2 + IV.A.3 +
IV.A.4 + IV.A.5 + IV.A.6 + IV.A.7 + IV.A.8 - IV.A.9 - IV.A.10):    $_________

B.
Consolidated Total Debt as of Statement Date:    $_________

C.
Total Adjusted Leverage Ratio ((sum of Line IV.B + (6 x Line IV.A.5) Line
IV.A.11):         to 1

Must be less than or equal to:                             3.25 to 1.00 2 
2Maximum to be increased to 3.50 to 1.00 if a Specified Leveraged Acquisition
has occurred during period of previous three fiscal quarters ending on Statement
Date.


V.
Section 6.10(b) - Consolidated EBITDAR to sum of Consolidated Interest Expense
plus Consolidated Rental Expense.

A.
Consolidated EBITDAR (Line IV.A.11)        

B.
Consolidated Interest Expense for Subject Period:    $_________

C.
Consolidated Rental Expense for Subject Period:    $_________

D.
Line V.A sum of Line V.B + Line V.C:         to 1

Must be greater than:                             2.25 to 1.00
VI.
Section 6.12 - Capital Expenditures.

A.
Capital Expenditures made by the Company and its Subsidiaries during fiscal year
of the Company to date as of Statement Date:    $_________

Maximum permitted:3
3If Total Adjusted Leverage Ratio is less than 2.75 to 1 as of Statement Date,
insert “No maximum”; otherwise, insert “$110,000,000                          
$_________        





Compliance Certificate
C-6



--------------------------------------------------------------------------------








EXHIBIT D




SECOND AMENDED AND RESTATED GUARANTY
THIS SECOND AMENDED AND RESTATED GUARANTY (“Guaranty”), dated as of November 13,
2014, is executed and delivered by Deckers Outdoor Corporation, a Delaware
corporation (the “Company”), each Domestic Subsidiary (as defined in the Credit
Agreement referred to below) of the Company listed on the signature pages hereof
and, as required by the Credit Agreement (as defined below), any future Domestic
Subsidiary that executes and delivers a Joinder hereto (each a “Guarantor
Subsidiary” and, collectively with the Company, the “Guarantors”), in favor of
the Lenders, the Issuing Lender, the Swingline Lender, the Cash Management
Banks, the Hedge Banks and JPMorgan Chase Bank, National Association, as
Administrative Agent (in such capacity, the “Administrative Agent”, and
collectively with the Lenders, the Cash Management Banks and the Hedge Banks,
the “Secured Parties”) for the Lenders.
WHEREAS, the Lenders and the Administrative Agent have entered into that certain
Second Amended and Restated Credit Agreement dated as of the date hereof (said
Agreement, as it may hereafter be amended, supplemented, modified or restated
from time to time, being the “Credit Agreement”; the terms defined therein and
not otherwise defined herein being used herein as therein defined) with the
Company and certain Subsidiaries of the Company that may be designated as
additional borrowers thereunder (each, a “Designated Borrower” and, together
with the Company, the “Borrowers”), pursuant to which the Lenders have, among
other things, and subject to the terms and conditions set forth in the Credit
Agreement, agreed (a) to amend and restate that certain Amended and Restated
Credit Agreement, dated as of August 10, 2012 (as amended, the “Existing Credit
Agreement”), and (b) to make Loans and Letters of Credit available to the
Borrowers;
WHEREAS, certain Hedge Banks and Cash Management Banks are party to and may
hereafter enter into Secured Hedge Agreements and Secured Cash Management
Agreements with the Loan Parties;
WHEREAS, the Guarantor Subsidiaries are party to that certain Amended and
Restated Guaranty, dated as of August 10, 2012 (the “Existing Guaranty”),
pursuant to which certain Guarantors and certain other guarantors have
guaranteed all of the obligations of the Company under or in connection with the
Existing Credit Agreement and all of the obligations of the Loan Parties under
the Secured Hedge Agreements and Secured Cash Management Agreements;
WHEREAS, each of the Guarantors will derive substantial direct and indirect
benefit from the transactions contemplated by the Credit Agreement, the Secured
Hedge Agreements and the Secured Cash Management Agreements;



--------------------------------------------------------------------------------




NOW, THEREFORE, in consideration of the foregoing and in order to induce the
Lenders to make the credit extensions contemplated under the Credit Agreement,
the Guarantors hereby agree, jointly and severally, to amend and restate the
Existing Guaranty in its entirety as follows:
1.    Construction. Unless the context of this Guaranty clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, the part includes the whole, the term “including”
is not limiting, and the term “or” has the inclusive meaning represented by the
phrase “and/or.” The words “hereof,” “herein,” “hereby,” “hereunder,” and other
similar terms refer to this Guaranty as a whole and not to any particular
provision of this Guaranty. Any reference in this Guaranty to any of the
following documents includes any and all alterations, amendments, extensions,
modifications, renewals, supplements or restatements thereto or thereof, as
applicable: the Loan Documents; the Credit Agreement; and this Guaranty. Neither
this Guaranty nor any uncertainty or ambiguity herein shall be construed or
resolved against Secured Parties or any Guarantor, whether under any rule of
construction or otherwise. On the contrary, this Guaranty has been reviewed by
Guarantors, Secured Parties, and their respective counsel, and shall be
construed and interpreted according to the ordinary meaning of the words used so
as to fairly accomplish the purposes and intentions of Secured Parties and
Guarantors.
2.    Guarantied Obligations. Each Guarantor, jointly and severally, hereby
irrevocably and unconditionally guaranties to Secured Parties, as and for its
own debt, until the same have been Paid in Full, the due and punctual payment of
all Guarantied Obligations, in each case when and as the same shall become due
and payable, whether at maturity, by acceleration, or otherwise; it being the
intent of each Guarantor that the guaranty set forth herein shall be a guaranty
of payment and not a guaranty of collection; provided, however, that each
Guarantor shall be liable under this Guaranty for the maximum amount of such
liability that can be incurred without rendering this Guaranty, as it relates to
such Guarantor, voidable under applicable law relating to fraudulent conveyance
or fraudulent transfer, and not for any greater amount.
“Guarantied Obligations” means (a) with respect to the Company, the due and
punctual payment of the Obligations of the Guarantor Subsidiaries in respect of
Secured Cash Management Agreements and Secured Hedge Agreements and the due and
punctual payment of the Obligations of the Designated Borrowers, and (b) with
respect to each Guarantor Subsidiary, each other Loan Party’s due and punctual
payment of the Obligations; provided, however that the Guarantied Obligations
shall exclude any Excluded Swap Obligations.
“Paid in Full” means (i) termination of the Commitments, (ii) final and
indefeasible payment in full of all Obligations (other than (x) any contingent
indemnification obligation or similar contingent obligation not yet due and
payable and (y) obligations and liabilities under Secured Cash Management
Agreements and Secured Hedge Agreements that are subject to cash collateral or
other similar credit support reasonably satisfactory to each applicable Cash
Management Bank and Hedge Bank) and (iii) the expiration or termination or cash
collateralization of all Letters of Credit.
“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC



--------------------------------------------------------------------------------




“Excluded Swap Obligations” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) (a) by virtue of such Guarantor’s failure for any reason to constitute
an ECP at the time the Guarantee of such Guarantor or the grant of such security
interest becomes or would become effective with respect to such Swap Obligation
or (b) in the case of a Swap Obligation subject to a clearing requirement
pursuant to Section 2(h) of the Commodity Exchange Act (or any successor
provision thereto), because such Guarantor is a “financial entity,” as defined
in Section 2(h)(7)(C)(i) of the Commodity Exchange Act (or any successor
provision thereto), at the time the Guarantee of such Guarantor becomes or would
become effective with respect to such related Swap Obligation.  If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes illegal.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act or any rules
or regulations promulgated thereunder.
Each Guarantor represents and warrants to Secured Parties that (i) this Guaranty
has not been given with an intent to hinder, delay or defraud any creditor of
such Guarantor; (ii) such Guarantor is not engaged, or about to engage, in any
business or transaction for which its assets (other than those necessary to
satisfy its obligations under this Guaranty) are unreasonably small in relation
to the business or transaction, nor does such Guarantor currently intend to
incur, or believe or reasonably should believe that it will incur, debts beyond
its ability to pay as they become due; and (iii) such Guarantor is not insolvent
at the time it gives this Guaranty, and the giving of this Guaranty will not
result in such Guarantor’s becoming insolvent. Each Guarantor hereby covenants
and agrees that, as long as this Guaranty remains in effect, such Guarantor (i)
shall incur no indebtedness beyond its ability to repay the same in full in
accordance with the terms thereof; and (ii) shall not take any action, or suffer
to occur any omission, which could be reasonably likely to give rise to a claim
by any third party to set aside this Guaranty, or in any manner materially
impair Secured Parties’ rights and privileges hereunder or thereunder.
3.    Continuing Guaranty. This Guaranty includes Guarantied Obligations arising
under successive transactions continuing, compromising, extending, increasing,
modifying, releasing, or renewing the Guarantied Obligations, changing the
interest rate, payment terms, or other terms and conditions thereof, or creating
new or additional Guarantied Obligations after prior Guarantied Obligations have
been satisfied in whole or in part. To the maximum extent permitted by law, each
Guarantor hereby waives any right to revoke this Guaranty as to future
Guarantied Obligations (unless the Guarantied Obligations have been Paid in Full
or unless the sale of such Guarantor as permitted by Section 19 hereof has
occurred). If such a revocation is effective notwithstanding the foregoing
waiver, each Guarantor acknowledges and agrees that (a) no such revocation shall
be



--------------------------------------------------------------------------------




effective until written notice thereof has been received by Secured Parties,
(b) no such revocation shall apply to any Guarantied Obligations in existence on
such date (including any subsequent continuation, extension, or renewal thereof,
or change in the interest rate, payment terms, or other terms and conditions
thereof), (c) no such revocation shall apply to any Guarantied Obligations made
or created after such date to the extent made or created pursuant to a legally
binding commitment of Secured Parties in existence on the date of such
revocation, (d) no payment by any Guarantor, any Borrower, or from any other
source, prior to the date of such revocation, shall reduce the maximum
obligation of such Guarantor hereunder, and (e) any payment by any Borrower or
from any source other than such Guarantor subsequent to the date of such
revocation shall first be applied to that portion of the Guarantied Obligations
as to which the revocation is effective and which are not, therefore, guarantied
hereunder, and to the extent so applied shall not reduce the maximum obligations
of such Guarantor hereunder.
4.    Performance under this Guaranty. In the event that any Borrower fails to
make any payment of any Guarantied Obligations that are owed by it (it being
understood and agreed that the Obligations of the Designated Borrowers are
several and not joint) on or before the due date thereof (subject to applicable
grace periods, if any), each Guarantor immediately shall cause such payment to
be made.
5.    Primary Obligations. This Guaranty is a primary and original obligation of
each Guarantor, is not merely the creation of a surety relationship, and is an
absolute, unconditional, and continuing guaranty of payment and performance
which shall remain in full force and effect without respect to future changes in
conditions, including any change of law. Each Guarantor agrees that it is
directly, jointly and severally with each other Guarantor, liable to Secured
Parties, that the obligations of such Guarantor hereunder are independent of the
obligations of the Company or any other Guarantor, and that a separate action
may be brought against such Guarantor, whether such action is brought against
the Company or another Guarantor or whether the Company or any such other
Guarantor is joined in such action. Each Guarantor agrees that its liability
hereunder shall be immediate and shall not be contingent upon the exercise or
enforcement by Secured Parties of whatever remedies they may have against the
Company or any other Guarantor, or the enforcement of any lien or realization
upon any security Secured Parties may at any time possess. Each Guarantor agrees
that any release which may be given by Secured Parties to the Company or any
other Guarantor shall not release such Guarantor. Each Guarantor consents and
agrees that Secured Parties shall be under no obligation to marshal any property
or assets of the Company or any other Guarantor in favor of such Guarantor, or
against or in payment of any or all of the Guarantied Obligations.
6.    Waivers.
(a)    To the fullest extent permitted by applicable law, each Guarantor hereby
waives: (i) notice of acceptance hereof; (ii) notice of any loans or other
financial accommodations made or extended under the Credit Agreement, or the
creation or existence of any Guarantied Obligations; (iii) notice of the amount
of the Guarantied Obligations, subject, however, to such Guarantor’s right to
make inquiry of Administrative Agent to ascertain the amount of the Guarantied
Obligations at any reasonable time; (iv) notice of any adverse change in the
financial condition of any Borrower or of any other fact that might



--------------------------------------------------------------------------------




increase such Guarantor’s risk hereunder; (v) notice of presentment for payment,
demand, protest, and notice thereof as to any promissory note or any other
instrument; (vi) notice of any Default or Event of Default under the Credit
Agreement; and (vii) all other notices (except if such notice is specifically
required to be given to a Guarantor under this Guaranty or any other Loan
Document to which such Guarantor is party) and demands to which such Guarantor
might otherwise be entitled.
(b)    To the fullest extent permitted by applicable law, each Guarantor waives
the right by statute or otherwise to require Secured Parties to institute suit
against any Borrower or to exhaust any rights and remedies which Secured Parties
have or may have against any Borrower. In this regard, each Guarantor agrees
that it is bound to the payment of each and all Guarantied Obligations, whether
now existing or hereafter accruing, as fully as if such Guarantied Obligations
were directly owing to Secured Parties by such Guarantor. Each Guarantor further
waives any defense arising by reason of any disability or other defense (other
than the defense that the Guarantied Obligations shall have been Paid in Full)
of any Borrower or by reason of the cessation from any cause whatsoever of the
liability of any Borrower in respect thereof.
(c)    To the maximum extent permitted by law, each Guarantor hereby waives:
(i) any rights to assert against Secured Parties any defense (legal or
equitable), set-off, counterclaim, or claim which such Guarantor may now or at
any time hereafter have against any Borrower or any other party liable to
Secured Parties; (ii) any defense, set-off, counterclaim, or claim, of any kind
or nature, arising directly or indirectly from the present or future lack of
sufficiency, validity, or enforceability of the Guarantied Obligations, other
than the defense that the Guarantied Obligations have been Paid in Full;
(iii) any defense arising by reason of any claim or defense based upon an
election of remedies by Secured Parties; (iv) the benefit of any statute of
limitations affecting such Guarantor’s liability hereunder or the enforcement
thereof, and any act which shall defer or delay the operation of any statute of
limitations applicable to the Guarantied Obligations shall similarly operate to
defer or delay the operation of such statute of limitations applicable to such
Guarantor’s liability hereunder; and (v) all other rights and defenses the
assertion or exercise of which would in any way diminish the liability of
Guarantor hereunder, other than the defense that the Guarantied Obligations have
been Paid in Full. Notwithstanding the foregoing, this Section 6(c) shall not be
deemed to waive any portion of any right of subrogation, reimbursement,
contribution or indemnification or similar right that would not be waived
pursuant to the provisions of Section 6(e).
(d)    WITHOUT LIMITING THE GENERALITY OF ANY OTHER WAIVER OR OTHER PROVISION
SET FORTH IN THIS GUARANTY, EACH GUARANTOR HEREBY WAIVES, TO THE MAXIMUM
PERMITTED BY LAW, ANY AND ALL BENEFITS OR DEFENSES THAT MAY BE DERIVED FROM OR
AFFORDED BY LAW WHICH LIMITS THE LIABILITY OF OR EXONERATES GUARANTIES OR
SURETIES OR REQUIRES SECURED PARTIES TO EXHAUST REMEDIES AGAINST THE BORROWER
PRIOR TO COMMENCING ANY ACTION OR FORECLOSURE AGAINST SUCH GUARANTOR OR ITS
PROPERTIES INCLUDING, WITHOUT



--------------------------------------------------------------------------------




LIMITATION, THE BENEFITS OF CALIFORNIA CIVIL CODE §§2787 THROUGH AND INCLUDING
§2855, CALIFORNIA CIVIL CODE §§2899 AND 3433, CALIFORNIA CODE OF CIVIL PROCEDURE
§§580A, 580B, 580C, 580D, AND 726, AND CHAPTER 2 OF TITLE 14 OF THE CALIFORNIA
CIVIL CODE, AND ANY SUCCESSOR PROVISIONS OF SUCH SECTIONS, OR ANY SIMILAR LAWS
OF THE STATE OF CALIFORNIA OR OF ANY OTHER APPLICABLE JURISDICTION.
WITHOUT LIMITING THE GENERALITY OF ANY OTHER WAIVER OR OTHER PROVISION SET FORTH
IN THIS GUARANTY, EACH GUARANTOR WAIVES ALL RIGHTS AND DEFENSES ARISING OUT OF
AN ELECTION OF REMEDIES BY ANY SECURED PARTY, EVEN THOUGH SUCH ELECTION OF
REMEDIES, SUCH AS A NONJUDICIAL FORECLOSURE WITH RESPECT TO SECURITY FOR THE
GUARANTIED OBLIGATIONS, HAS DESTROYED SUCH GUARANTOR’S RIGHTS OF SUBROGATION AND
REIMBURSEMENT AGAINST ANY BORROWER BY THE OPERATION OF APPLICABLE LAW INCLUDING
§580D OF THE CALIFORNIA CODE OF CIVIL PROCEDURE OR ANY SIMILAR LAWS OF THE STATE
OF CALIFORNIA OR OF ANY OTHER APPLICABLE JURISDICTION.
(e)    (1) Notwithstanding anything to the contrary elsewhere contained herein
or in any other Loan Document, until the Guarantied Obligations have been Paid
in Full, each Guarantor hereby waives with respect to each Borrower and its
respective successors and assigns (including any surety) and any other party any
and all rights at law or in equity, to subrogation, to reimbursement, to
exoneration, to contribution, to setoff or to any other rights that could accrue
to a surety against a principal, to a guarantor against a maker or obligor, to
an accommodation party against the party accommodated, or to a holder or
transferee against a maker and which such Guarantor may have or hereafter
acquire against any Borrower or any other party in connection with or as a
result of any Borrower’s execution, delivery and/or performance of the Credit
Agreement or any other Loan Document. Each Guarantor agrees that it shall not
have or assert any such rights against any Borrower or any Borrower’s successors
and assigns or any other Person (including any surety), either directly or as an
attempted setoff to any action commenced against such Guarantor by any Borrower
(as borrower or in any other capacity) or any other Person until the Guarantied
Obligations have been Paid in Full. Each Guarantor hereby acknowledges and
agrees that this waiver is intended to benefit the Secured Parties and shall not
limit or otherwise affect any Borrower’s liability hereunder, under any other
Loan Document to which any Borrower is a party, or the enforceability hereof or
thereof.
(2)    To the extent any waiver of subrogation contained in subparagraph (e)(1)
is unenforceable, each Guarantor shall, until the Guarantied Obligations shall
have been Paid in Full, withhold exercise of (a) any claim, right or remedy,
direct or indirect, that such Guarantor now has or may hereafter have against
any Borrower or any of its assets in connection with this Guaranty or the
performance by such Guarantor of its obligations hereunder, in each case whether
such claim, right or remedy arises in equity, under contract, by statute, under
common law or otherwise and including without limitation (i) any right of
subrogation, reimbursement or indemnification that such Guarantor now has or may



--------------------------------------------------------------------------------




hereafter have against any Borrower with respect to the Guarantied Obligations,
(ii) any right to enforce, or to participate in, any claim, right or remedy that
any Secured Party now has or may hereafter have against any Borrower, and (iii)
any benefit of, and any right to participate in, any collateral or security now
or hereafter held by the Secured Parties, and (b) any right of contribution such
Guarantor may have against any other Guarantor (including without limitation any
such right of contribution). Each Guarantor further agrees that, to the extent
the agreement to withhold the exercise of its rights of subrogation,
reimbursement, indemnification and contribution as set forth herein is found by
a court of competent jurisdiction to be void or voidable for any reason, any
rights of subrogation, reimbursement or indemnification such Guarantor may have
against any Borrower or against any collateral or security, and any rights of
contribution Guarantor may have against any such other Guarantor, shall be
junior and subordinate to any rights the Secured Parties may have against any
Borrower, to all right, title and interest the Secured Parties may have in any
such collateral or security, and to any right the Secured Parties may have
against such other Guarantor. During the continuance of an Event of Default, the
Administrative Agent, on behalf of Lenders, may use, sell or dispose of any item
of collateral or security as it sees fit without regard to any subrogation
rights any Guarantor may have, and upon any such disposition or sale any rights
of subrogation Guarantors may have shall terminate. If any amount shall be paid
to any Guarantor on account of any such subrogation, reimbursement or
indemnification rights at any time when all Guarantied Obligations shall not
have been Paid in Full, such amount shall be held in trust for the
Administrative Agent on behalf of Lenders and shall forthwith be paid over to
the Administrative Agent for the benefit of Lenders to be credited and applied
against the Guarantied Obligations, whether matured or unmatured, in accordance
with Section 12 of this Guaranty.
7.    Releases. Each Guarantor consents and agrees that, without notice to or by
such Guarantor and without affecting or impairing the obligations of such
Guarantor hereunder, Secured Parties may, by action or inaction, compromise or
settle, extend the period of duration or the time for the payment, or discharge
the performance of, or may refuse to, or otherwise not enforce, or may, by
action or inaction, release all or any one or more parties to, any one or more
of the Credit Agreement or any of the other Loan Documents or may grant other
indulgences to any Borrower in respect thereof, or may amend or modify in any
manner and at any time (or from time to time) any one or more of the Credit
Agreement or any of the other Loan Documents, or may, by action or inaction,
release or substitute any other Guarantor, if any, of the Guarantied
Obligations, or may enforce, exchange, release, or waive, by action or inaction,
any security for the Guarantied Obligations (including any collateral) or any
other guaranty of the Guarantied Obligations, or any portion thereof.
8.    No Election. Secured Parties shall have the right to seek recourse against
any Guarantor to the fullest extent provided for herein and no election by
Secured Parties to proceed in one form of action or proceeding, or against any
Guarantor or other party, or on any obligation, shall constitute a waiver of
Secured Parties’ right to proceed in any other form of action or proceeding or
against any other Guarantor or other parties unless Secured Parties have
expressly waived such right in writing. Specifically, but without limiting the
generality of the foregoing, no action or proceeding by Secured Parties under
any document or instrument evidencing the Guarantied



--------------------------------------------------------------------------------




Obligations shall serve to diminish the liability of Guarantors under this
Guaranty except to the extent that Secured Parties finally and unconditionally
shall have realized indefeasible payment by such action or proceeding.
9.    Indefeasible Payment. The Guarantied Obligations shall not be considered
indefeasibly paid for purposes of this Guaranty unless and until all payments to
Secured Parties are no longer subject to any right on the part of any person
whomsoever, including any Borrower, any Borrower as a debtor in possession, or
any trustee (whether appointed under any Debtor Relief Law or otherwise) of any
Borrower’s assets to invalidate or set aside such payments or to seek to recoup
the amount of such payments or any portion thereof, or to declare same to be
fraudulent or preferential. In the event that, for any reason, all or any
portion of such payments to Secured Parties is set aside or restored, whether
voluntarily or involuntarily, after the making thereof, the obligation or part
thereof intended to be satisfied thereby shall be revived and continued in full
force and effect as if said payment or payments had not been made and each
Guarantor shall be liable for the full amount Secured Parties are required to
repay plus any and all costs and expenses (including attorneys’ fees) paid by
Secured Parties in connection therewith.
10.    Financial Condition of Borrowers. Each Guarantor represents and warrants
to Secured Parties that it is currently informed of the financial condition of
each Borrower and of all other circumstances which a diligent inquiry would
reveal and which bear upon the risk of nonpayment of the Guarantied Obligations.
Each Guarantor further represents and warrants to Secured Parties that it has
read and understands the terms and conditions of the Credit Agreement and the
other Loan Documents. Each Guarantor hereby covenants that it will continue to
keep itself informed of each Borrower’s financial condition, the financial
condition of other guarantors, if any, and of all other circumstances which bear
upon the risk of nonpayment or nonperformance of the Guarantied Obligations.
11.    Subordination. Each Guarantor hereby agrees that after the occurrence and
during the continuance of a bankruptcy Event of Default or an Event of Default
in respect of which the Administrative Agent has notified the Company that it
intends to exercise remedies, any and all present and future indebtedness of
each Borrower owing to such Guarantor shall be postponed in favor of and
subordinated to payment in full of the Guarantied Obligations. Each Guarantor
agrees that amounts paid over to Secured Parties pursuant to the subordination
provisions of this Section 11 shall be separate and apart from, and shall not be
credited to, the liability of such Guarantor pursuant to Section 2.
12.    Payments; Application. All payment to be made hereunder by any Guarantor
shall be made in lawful money of the United States of America at the time of
payment, shall be made in immediately available funds, and shall be made without
setoff, deduction (whether for Taxes or otherwise) or counterclaim. All payments
made by any Guarantor hereunder shall be applied as follows: first, to all
reasonable costs and expenses (including attorneys’ fees) incurred by Secured
Parties in enforcing this Guaranty or in collecting the Guarantied Obligations;
second, to all accrued and unpaid interest, premium, if any, and fees owing to
Secured Parties constituting Guarantied Obligations; and third, to the balance
of the Guarantied Obligations.



--------------------------------------------------------------------------------




13.    Attorneys’ Fees and Costs. Each Guarantor agrees to pay, on demand, all
reasonable attorneys’ fees and all other reasonable costs and expenses which may
be incurred by Secured Parties in the enforcement of this Guaranty or in any way
arising out of, or consequential to the protection, assertion, or enforcement of
the Guarantied Obligations (or any security therefor), irrespective of whether
suit is brought.
14.    Notices. All notices and other communications provided to any party
hereto under this Guaranty shall be in writing or by facsimile and addressed,
delivered or transmitted to such party at its address or facsimile number set
forth below or at such other address or facsimile number as may be designated by
such party in a notice to the other parties. Any notice, if mailed and properly
addressed with postage prepaid, shall be deemed given when received; any notice,
if transmitted by facsimile, shall be deemed given when transmitted.
If to Deckers
Consumer Direct
Corporation:    
Deckers Consumer Direct Corporation
123 N. Leroux Street
Flagstaff, AZ 86001


If to any other
Guarantor:    
Deckers Outdoor Corporation
250 Coromar Drive
Goleta, CA 93117
Attention: Chief Financial Officer
Facsimile: (805) 880-0445
With a copy to: Legal Department


If to Secured Parties:
JPMorgan Chase Bank, National Association
Loan and Agency Services Group
10 South Dearborn Street, 7th Floor
Chicago, Illinois 60603-2003
Attention: Wholesale Loan Agency Group
Facsimile: (888) 292-9533
Email: jpm.agency.servicing.4@jpmchase.com
With a copy to:
Mayer Brown LLP
350 South Grand Avenue
25th Floor
Los Angeles, California 90071
Attention: Brian E. Newhouse, Esq.
Facsimile: (213) 625-0248



--------------------------------------------------------------------------------






15.    Cumulative Remedies. No remedy under this Guaranty, under the Credit
Agreement or any Loan Document is intended to be exclusive of any other remedy,
but each and every remedy shall be cumulative and in addition to any and every
other remedy given under this Guaranty, under the Credit Agreement or any other
Loan Document, and those provided by law. No delay or omission by Secured
Parties to exercise any right under this Guaranty shall impair any such right
nor be construed to be a waiver thereof. No failure on the part of Secured
Parties to exercise, and no delay in exercising, any right under this Guaranty
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right under this Guaranty preclude any other or further exercise thereof or
the exercise of any other right.
16.    Severability of Provisions. Any provision of this Guaranty which is
prohibited or unenforceable under applicable law, shall be ineffective to the
extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof. Wherever possible, each provision of this Guaranty
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Guaranty is prohibited by or invalid under
such law, such provision will be ineffective to the extent of such prohibition
or invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Guaranty. Consistent with the foregoing, and
notwithstanding any other provision of this Guaranty to the contrary, in the
event that any action or proceeding is brought in whatever form and in whatever
forum seeking to invalidate any Guarantor’s obligations under this Guaranty
under any fraudulent conveyance, fraudulent transfer theory, or similar
avoidance theory, whether under state or federal law, such Guarantor (the
“Affected Guarantor”), automatically and without any further action being
required of the Affected Guarantor or any Secured Party, shall be liable under
this Guaranty only for an amount equal to the maximum amount of liability that
can be incurred under applicable law by the Affected Guarantor without rendering
the obligations of the Affected Guarantor under this Guaranty voidable under
applicable law relating to fraudulent conveyance, fraudulent transfer, or any
other grounds for avoidance (such highest amount determined hereunder being the
Affected Guarantor’s “Maximum Guaranty Amount”), and not for any greater amount,
as if the stated amount of this Guaranty as to the Affected Guarantor had
instead been the Maximum Guaranty Amount. This Section is intended solely to
preserve the rights of the Secured Parties under this Guaranty to the maximum
extent not subject to avoidance under applicable law, and neither the Affected
Guarantor nor any other Person shall have any right or claim under this Section
with respect to the limitation described in this Guaranty, except to the extent
necessary so that the obligations of the Affected Guarantor under this Guaranty
shall not be rendered voidable under applicable law.
17.    Entire Agreement; Amendments. This Guaranty constitutes the entire
agreement among each Guarantor and Secured Parties pertaining to the subject
matter contained herein. This Guaranty may not be altered, amended, or modified,
nor may any provision hereof be waived or noncompliance therewith consented to,
except by means of a writing executed by each Guarantor and Administrative
Agent. Any such alteration, amendment, modification, waiver, or consent shall be
effective only to the extent specified therein and for the specific purpose for
which given. No course of dealing and no delay or waiver of any right or default
under this Guaranty shall be deemed a waiver of any other, similar or
dissimilar, right or default or otherwise prejudice the rights and remedies
hereunder.



--------------------------------------------------------------------------------




18.    Successors and Assigns. Subject to the terms of the Credit Agreement,
this Guaranty shall be binding on each Guarantor and its successors and assigns
and shall inure to the benefit of the successors and assigns of Secured Parties;
provided, however, no Guarantor shall assign this Guaranty or delegate any of
its duties hereunder without Secured Parties’ prior written consent and any
unconsented to assignment shall be absolutely void. In the event of any
assignment or other transfer of rights by Secured Parties in accordance with the
terms of the Credit Agreement, the rights and benefits herein conferred upon
Secured Parties shall automatically extend to and be vested in such assignee or
other transferee.
19.    Discharge of Guaranty upon Sale of Guarantor. Pursuant to Section 8.02 of
the Credit Agreement, if any Guarantor shall cease to be a Subsidiary of the
Company as the result of a transaction permitted under the Credit Agreement, the
Administrative Agent shall release such Guarantor from this Guaranty and shall,
at the Company’s expense, execute and deliver to such Guarantor such documents
as such Guarantor may reasonably request to evidence the release of such
Guarantor from its obligations hereunder.
20.    CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER. THE VALIDITY OF THIS
GUARANTY, ITS CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT, AND THE RIGHTS OF
EACH GUARANTOR AND SECURED PARTIES, SHALL BE DETERMINED UNDER, GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK.
TO THE MAXIMUM EXTENT PERMITTED BY LAW, EACH GUARANTOR AND EACH SECURED PARTY
HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS GUARANTY OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. EACH GUARANTOR AND EACH
SECURED PARTY REPRESENTS THAT IT HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS GUARANTY MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.
21.    Joint and Several Liability. The liability of the Guarantors hereunder
shall be joint and several.
22.    Keepwell Agreement. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other
Guarantor to honor all of its obligations under this Guaranty in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 22 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 22 or
otherwise under this Guaranty voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section 22 shall
remain in full force and effect until this Guaranty is terminated, or such
Qualified ECP Guarantor is released from its obligations hereunder, in either



--------------------------------------------------------------------------------




case in accordance with Section 19. Each Qualified ECP Guarantor intends that
this Section 22 constitute, and this Section 22 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Guarantor
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
23.    California Judicial Reference. If any action or proceeding is filed in a
court of the State of California by or against any party hereto in connection
with any of the transactions contemplated by this Guaranty or any other Loan
Document, (a) the parties agree, and hereby agree to advise the applicable
court, that the adjudication of any such action or proceeding (and all related
claims) shall be made pursuant to California Code of Civil Procedure Section 638
by a referee (who shall be a single active or retired judge) who shall hear and
determine all of the issues in such action or proceeding (whether of fact or of
law) and report a statement of decision, provided that at the option of any
party to such proceeding, any such issues pertaining to a “provisional remedy”
as defined in California Code of Civil Procedure Section 1281.8 shall be heard
and determined by the court, and (b) without limiting the generality of Section
13, the Company shall be solely responsible to pay all fees and expenses of any
referee appointed in such action or proceeding.



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
Guaranty as of the day and year first written above.
DECKERS OUTDOOR CORPORATION, a Delaware corporation

By:    
Name:    
Title:    
DECKERS CONSUMER DIRECT CORPORATION, an Arizona corporation

By:    
Name:    
Title:    
DECKERS RETAIL, LLC, a California limited liability company

By:    
Name:    
Title:    



















































--------------------------------------------------------------------------------








JOINDER TO GUARANTY
This Joinder to Guaranty (this “Joinder”), dated as of __________, 20__, relates
to the Second Amended and Restated Guaranty dated as of November 13, 2014 (as
amended to date, the “Guaranty”), among Deckers Outdoor Corporation (the
“Company”) and certain Domestic Subsidiaries of the Company, parties thereto as
Guarantors (collectively the “Guarantors”) in favor of the Lenders, the Cash
Management Banks, the Hedge Banks and JPMorgan Chase Bank, National Association,
as Administrative Agent (the “Administrative Agent”).
In compliance with Section 5.09 of the Second Amended and Restated Credit
Agreement dated as of November 13, 2014 (as amended, supplemented, modified or
restated from time to time, the “Credit Agreement”) among the Company, the
Designated Borrowers, the Administrative Agent and the Lenders, ____________
(the “Additional Guarantor”) hereby agrees as follows (capitalized terms used
but not otherwise defined herein shall have the meanings ascribed to them in the
Credit Agreement):
1.    Joinder. The Guaranty is hereby amended to add as a party, and more
specifically, as a Guarantor, thereunder, the Additional Guarantor.
2.    Representations and Warranties. The Additional Guarantor represents and
warranties to the Administrative Agent and the Lenders that each of the
representations and warranties of a Guarantor contained in the Guaranty is
hereby made by the Additional Guarantor as of the date hereof and is true and
correct in all material respects as to the Additional Guarantor as of the date
hereof.
3.    Additional Guarantor as Guarantor. The Additional Guarantor assumes all of
the obligations and liabilities of a Guarantor under the Guaranty, agrees to be
bound thereby as if the Additional Guarantor were an original party to the
Guaranty and shall be a Guarantor for all purposes under the Loan Documents.
4.    Effectiveness. This Joinder shall become effective on the date hereof upon
the execution hereof by the Additional Guarantor and the Administrative Agent
and delivery hereof to the Administrative Agent.



--------------------------------------------------------------------------------




5.    Governing Law. This Joinder shall be governed by, and construed in
accordance with, the laws of the State of New York, without regard to principles
of conflicts of law.
[Name of Additional Guarantor]

By:    
Name:    
Title:    
Notice Address:

Attention:    
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent

By:    
Name:    
Title:    











--------------------------------------------------------------------------------








EXHIBIT E




SECOND AMENDED AND RESTATED SECURITY AGREEMENT
THIS SECOND AMENDED AND RESTATED SECURITY AGREEMENT (this “Agreement”) dated as
of November 13, 2014 is among Deckers Outdoor Corporation, a Delaware
corporation (the “Company”), each Domestic Subsidiary (as defined in the Credit
Agreement referred to below) of the Company listed on the signature pages
hereof, each other person or entity which from time to time becomes a party
hereto (collectively, including the Company, the “Grantors” and individually
each a “Grantor”) and JPMorgan Chase Bank, National Association, as
Administrative Agent (in such capacity, the “Administrative Agent”) for the
Lenders (as defined below).
W I T N E S S E T H:
WHEREAS, the Company, certain Subsidiaries of the Company party thereto from
time to time as Designated Borrowers (collectively with the Company, the
“Borrowers”), various financial institutions party thereto from time to time
(the “Lenders”) and the Administrative Agent are party to that certain Second
Amended and Restated Credit Agreement dated as of the date hereof (as amended,
restated or otherwise modified from time to time, the “Credit Agreement”)
pursuant to which the Lenders have, among other things, and subject to the terms
and conditions set forth in the Amended and Restated Credit Agreement, agreed
(a) to amend and restate that certain Credit Agreement, dated as of August 10,
2012 (as amended, the “Existing Credit Agreement”), and (b) to make Loans and
Letters of Credit available to the Borrowers;
WHEREAS, certain Hedge Banks and Cash Management Banks are party to and may
hereafter enter into Secured Hedge Agreements and Secured Cash Management
Agreements with the Loan Parties;
WHEREAS, the Company and certain Domestic Subsidiaries have guaranteed the
Guarantied Obligations (as defined in the Guaranty) under or in connection with
the Credit Agreement, including all of the obligations of the Loan Parties under
the Secured Hedge Agreements and Secured Cash Management Agreements pursuant to
a Second Amended and Restated Guaranty dated as of even date herewith (the
“Guaranty”);
WHEREAS, each of the Grantors will derive substantial direct and indirect
benefit from the transactions contemplated by the Credit Agreement, the Secured
Hedge Agreements and the Secured Cash Management Agreements;
WHEREAS, each of the Grantors is party to that certain Amended and Restated
Security Agreement, dated as of August 10, 2012 (the “Existing Security
Agreement”), pursuant to which the Grantors have granted security interests in
favor of the Administrative Agent to secure obligations



--------------------------------------------------------------------------------




of the Borrowers under the Credit Agreement, of the Guarantors under the
Existing Guaranty (as defined in the Guaranty) and of the Loan Parties under
Secured Hedge Agreements and Secured Cash Management Agreements; and
WHEREAS, the obligations of the Company under the Credit Agreement, the Secured
Hedge Agreements, the Secured Cash Management Agreements and the other Loan
Documents and the obligations of the other Grantors under the Guaranty are to
continue to be secured pursuant to this Agreement;
NOW, THEREFORE, for and in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree to amend and restate the Existing
Security Agreement in its entirety as follows:
Section 1.Definitions. When used herein (a) the terms Account, Account Debtor,
Certificated Security, Chattel Paper, Commercial Tort Claim, Commodity Account,
Commodity Contract, Deposit Account, Document, Equipment, Fixture, General
Intangibles, Goods, Instrument, Inventory, Investment Property, Proceeds,
Security, Securities Account, Security Entitlement and Uncertificated Security
have the meanings assigned to such terms in the UCC; (b) capitalized terms used
but not defined have the meanings assigned to such terms in the Credit Agreement
and (c) the following terms have the following meanings (such definitions to be
applicable to both the singular and plural forms of such terms):
“Administrative Agent” is defined in the introductory paragraph.
“Agreement” is defined in the introductory paragraph.
“Assignee Deposit Account” is defined in Section 4 hereof.
“Borrowers” is defined in the recitals.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Administrative Agent’s office is located.
“Collateral” means, with respect to any Grantor, all property and rights of such
Grantor in which a security interest is granted hereunder.
“Company” is defined in the introductory paragraph.
“Computer Hardware and Software” means, with respect to any Grantor, (i) all
computer and other electronic data processing hardware, whether now or hereafter
owned, licensed or leased by such Grantor, including, without limitation, all
integrated computer systems, central processing units, memory units, display
terminals, printers, features, computer elements, card readers, tape drives,
hard and soft disk drives, cables, electrical supply hardware, generators, power
equalizers, accessories and all peripheral devices and other related computer
hardware; (ii) all software programs, whether now or hereafter owned, licensed
or leased by such Grantor, designed for use on the computers and electronic data
processing hardware described in clause (i) above, including,



--------------------------------------------------------------------------------




without limitation, all operating system software, utilities and application
programs in whatsoever form (source code and object code in magnetic tape, disk
or hard copy format or any other listings whatsoever); (iii) all firmware
associated therewith, whether now or hereafter owned, licensed or leased by such
Grantor; and (iv) all documentation for such hardware, software and firmware
described in the preceding clauses (i), (ii) and (iii), whether now or hereafter
owned, licensed or leased by such Grantor, including, without limitation, flow
charts, logic diagrams, manuals, specifications, training materials, charts and
pseudo codes.
“Cost Sharing Agreement” means that certain Second Amended and Restated Cost
Sharing Agreement between the Company and Deckers International Limited, dated
as of May 26, 2011, as the same may be amended, restated or otherwise modified
from time to time, and any future cost sharing arrangement within the meaning of
Treasury Reg. § 1.482-7T(b) entered into between the Company and Deckers
International Limited.
“Costs and Expenses” means, with respect to any Grantor, all reasonable
out-of-pocket costs and expenses (including reasonable attorneys’ fees and legal
expenses) incurred by the Administrative Agent in connection with (i) the
execution, delivery and performance of this Agreement by such Grantor, (ii)
protecting, preserving or maintaining any Collateral of such Grantor,
(iii) collecting the Liabilities of such Grantor and (iv) enforcing any rights
of the Administrative Agent hereunder in respect of the Collateral of such
Grantor.
“Credit Agreement” is defined in the recitals.
“Default” means the occurrence and continuance of any of the following events:
(i) any Event of Default or (ii) any warranty of any Grantor herein is untrue or
misleading in any material respect and, as a result thereof, the Administrative
Agent’s security interest in any material portion of the Collateral (of all
Grantors taken as a whole) is not perfected or the Administrative Agent’s rights
and remedies with respect to any material portion of the Collateral of all
Grantors (taken as a whole) is materially impaired or otherwise materially
adversely affected.
“Excluded Assets” is defined in Section 2 hereof.
“Existing Credit Agreement” is defined in the recitals.
“Existing Security Agreement” is defined in the recitals.
“Grantor” is defined in the introductory paragraph.
“Guaranty” is defined in the recitals.
“Intellectual Property” means all past, present and future: trade secrets and
other proprietary information; trademarks, service marks, business names,
designs, logos, indicia, and/or other source and/or business identifiers and the
goodwill of the business relating thereto and all registrations or applications
for registrations which have heretofore been or may hereafter be issued thereon
within the United States; copyrights (including, without limitation, copyrights
for computer programs) and copyright registrations or applications for
registrations which have heretofore been or may hereafter



--------------------------------------------------------------------------------




be issued within the United States and all tangible property embodying the
copyrights; unpatented inventions (whether or not patentable); patent
applications and patents; license agreements related to any of the foregoing set
forth in this definition and income therefrom; books, records, writings,
computer tapes or disks, flow diagrams, specification sheets, source codes,
object codes and other physical manifestations, embodiments or incorporations of
any of the foregoing set forth in this definition; the right to sue for all
past, present and future infringements of any of the foregoing set forth in this
definition; and all common law and other rights within the United States in and
to all of the foregoing.
“Lenders” is defined in the recitals.
“Liabilities” means (a) with respect to the Company, all Obligations of the
Company to any Secured Party under the Credit Agreement or any other Loan
Document, any Secured Hedge Agreement, any Secured Cash Management Agreement and
the Guarantied Obligations (as defined in the Guaranty) applicable to the
Company, (b) with respect to each Grantor other than the Company, all Guarantied
Obligations (as defined in the Guaranty) of such Grantor under the Guaranty and
all Obligations of such Grantor under any Secured Hedge Agreement or any Secured
Cash Management Agreement, and (c) with respect to each Grantor, all Costs and
Expenses payable by such Grantor.
“Non-Tangible Collateral” means, with respect to any Grantor, collectively, such
Grantor’s Accounts and General Intangibles.
“Owned Intellectual Property Collateral” means all Intellectual Property that is
necessary for or used in the conduct of each Grantor’s business as it is
currently conducted that is (a) not licensed to a Grantor pursuant to a license
set forth on Schedule IV and (b) not in the public domain.
“Paid in Full” means (i) termination of the Commitments, (ii) payment in full of
all Obligations (other than (x) any contingent indemnification obligation or
similar contingent obligation not yet due and payable and (y) obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements that are subject to cash collateral or other similar credit support
reasonably satisfactory to each applicable Cash Management Bank and Hedge Bank)
and (iii) the expiration or termination or cash collateralization of all Letters
of Credit.
“Permitted Liens” is defined in Section 3 hereof.
“Permitted Unpledged Account” means, with respect to any Grantor, any Deposit
Account of such Grantor that is used solely as a payroll or related employee
benefit or deferred employee compensation account or a disbursement account (to
the extent that funds promptly are disbursed from such account and are not in
such disbursement account for longer than one day).
“Secured Party” means the Administrative Agent, each Lender, each Cash
Management Bank and each Hedge Bank.
“UCC” means the Uniform Commercial Code as in effect in the State of California
on the date of this Agreement, as the same may be amended from time to time.



--------------------------------------------------------------------------------




Section 2.    Grant of Security Interest. As security for the payment of all
Liabilities, each Grantor hereby assigns to the Administrative Agent for the
benefit of the Secured Parties, and grants to the Administrative Agent for the
benefit of the Secured Parties a continuing security interest in, the following,
whether now or hereafter existing or acquired:
All of such Grantor’s:
(i)
Accounts;

(ii)
Chattel Paper;

(iii)
Commercial Tort Claims;

(iv)
Computer Hardware and Software and all rights with respect thereto, including,
without limitation, any and all licenses, options, warranties, service
contracts, program services, test rights, maintenance rights, support rights,
improvement rights, renewal rights and indemnifications, and any substitutions,
replacements, additions or model conversions of any of the foregoing;

(v)
Deposit Accounts (other than Permitted Unpledged Accounts);

(vi)
Documents;

(vii)
General Intangibles;

(viii)
Goods (including, without limitation, all its Equipment, Fixtures and
Inventory), together with all accessions, additions, attachments, improvements,
substitutions and replacements thereto and therefor;

(ix)
Instruments;

(x)
Intellectual Property;

(xi)
Investment Property;

(xii)
Letter-of-Credit Rights and letters of credit (as such term is defined in the
UCC);

(xiii)
money (as such term is defined in the UCC) in the United States;

(xiv)
to the extent not included in the foregoing, other personal property of any kind
or description;

(xv)
to the extent not included in the foregoing, all books, records, writings, data
bases, information and other property relating to, used or useful in connection
with, evidencing, embodying, incorporating or referring to any of the foregoing,
all claims and/or insurance proceeds arising out of the loss, nonconformity or
any interference with the use of, or any defects or infringements of rights in,
or damage to, any of the foregoing; and




--------------------------------------------------------------------------------




(xvi)
all proceeds, products, offspring, rents, issues, profits and returns of and
from, and all distributions on and rights arising out of, any of the foregoing.

Notwithstanding anything herein to the contrary, in no event shall the
Collateral include, and no Grantor shall be deemed to have granted a security
interest in (i) any of such Grantor’s rights or interests in any lease, license,
contract or agreement to which such Grantor is a party or any of its rights or
interests thereunder to the extent, but only to the extent, that such a grant
would, under the terms of such lease, license, contract or agreement or
otherwise, result in a breach of the terms of, or constitute a default under, or
create a right of termination in favor of any party thereto (other than a
Grantor) in respect of, any lease, license, contract or agreement to which such
Grantor is a party (other than to the extent that any such term would be
rendered ineffective pursuant to the UCC or any other applicable law (including
any Debtor Relief Law) or principles of equity); provided, that immediately upon
the ineffectiveness, lapse or termination of any such provision, the Collateral
shall include, and such Grantor shall be deemed to have granted a security
interest in, all such rights and interests as if such provision had never been
in effect, (ii) any property and assets the pledge of which would violate
applicable law, or require any contractual third party consent or governmental
consent, approval, license or authorization (but only to the extent that, and
for so long as, such requirement for consent, approval, license or authorization
is not rendered ineffective pursuant to the UCC or any other applicable law
(including any Debtor Relief Law) or principles of equity), (iii) any
intent-to-use trademark application prior to the filing of a “Statement of Use”
or “Amendment to Allege Use” with respect thereto, to the extent, if any, that,
and solely during the period, if any, in which the grant of a security interest
therein would impair the validity or enforceability of such intent-to-use
trademark application under applicable federal law, (iv) any real property
leasehold, (v) more than 65% of the voting Equity Interests of any Foreign
Subsidiary or FSHCO or (vi) so long as the Cost Sharing Agreement shall remain
in full force and effect, any right to use outside of the United States such
Grantor’s Intellectual Property that is subject to the Cost Sharing Agreement.
Any rights, assets, interests or properties excluded from the Collateral
pursuant to this paragraph shall be referred to herein as the “Excluded Assets”.
Section 3.    Warranties. Each Grantor warrants that: (i) such Grantor shall
take no action to cause or permit any financing statement (other than any which
may have been filed on behalf of the Administrative Agent or in connection with
Permitted Liens (as defined below)) covering any of the Collateral to be on file
in any public office; (ii) such Grantor is and will be the lawful owner of its
interest in all Collateral except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such Collateral for its intended purposes, free of all Liens whatsoever,
other than the security interest hereunder and Liens expressly permitted by the
Credit Agreement (“Permitted Liens”), with full corporate power and authority to
execute this Agreement and perform such Grantor’s obligations hereunder, and to
subject the Collateral to the security interest hereunder; (iii) such Grantor’s
true legal name as registered in the jurisdiction in which such Grantor is
organized or incorporated, state of incorporation or organization,
organizational identification number as designed by the state of its
incorporation or organization, federal employee identification number, chief
executive office, and principal place of business are, as of the Effective Date,
as set forth on Schedule I hereto; (iv) as of the Effective Date, each other
location where such Grantor maintains a place of business or locates Goods with
a value in excess of $3,000,000 is set forth on Schedule II hereto; (v) except
as disclosed on Schedule III, such Grantor



--------------------------------------------------------------------------------




is not known as of the date of this Agreement and during the five years
preceding the date hereof has not previously been known by any trade name;
(vi) except as disclosed on Schedule III, during the five years preceding the
date hereof such Grantor has not been known by any legal name different from the
one set forth on the signature page of this Agreement nor has such Grantor been
the subject of any merger or other corporate reorganization; and (vii) as of the
Effective Date, Schedule IV hereto contains a complete listing of all of such
Grantor’s Intellectual Property which has been registered under any United
States federal registration statute.
Section 4.    Collections, etc. Until such time during the existence of a
Default as the Administrative Agent shall notify such Grantor of the revocation
of such power and authority, each Grantor (a) will, at its own expense, endeavor
to collect, consistent with past practice, all amounts due under any of the
Non-Tangible Collateral, including the taking of such action with respect to
such collection as such Grantor may deem advisable in the exercise of its
business judgment , and (b) may grant, in the ordinary course of business, to
any party obligated on any of the Non-Tangible Collateral, any rebate, refund or
allowance to which such party may be lawfully entitled, and may accept, in
connection therewith, the return of Goods, the sale or lease of which shall have
given rise to such Non-Tangible Collateral. The Administrative Agent, however,
may, at any time that a Default exists, whether before or after any revocation
of such power and authority or the maturity of any of the Liabilities, notify
any parties obligated on any of the Non-Tangible Collateral to make payment to
the Administrative Agent of any amounts due or to become due thereunder and
enforce collection of any of the Non-Tangible Collateral by suit or otherwise
and surrender, release or exchange all or any part thereof, or compromise or
extend or renew for any period (whether or not longer than the original period)
any indebtedness thereunder or evidenced thereby. Upon reasonable request of the
Administrative Agent during the existence of a Default, each Grantor will, at
its own expense, notify any parties obligated on any of the Non-Tangible
Collateral to make payment to the Administrative Agent of any amounts due or to
become due thereunder.
Upon reasonable request by the Administrative Agent during the existence of a
Default, (i) each Grantor will forthwith, upon receipt, transmit and deliver to
the Administrative Agent, in the form received, all cash, checks, drafts and
other instruments or writings for the payment of money (properly endorsed, where
required, so that such items may be collected by the Administrative Agent) which
may be received by such Grantor at any time in full or partial payment or
otherwise as proceeds of any of the Collateral, and (ii) except as the
Administrative Agent may otherwise consent in writing, any such items which may
be so received by any Grantor during the existence of a Default will not be
commingled with any other of its funds or property, but will be held separate
and apart from its own funds or property and upon express trust for the
Administrative Agent until delivery is made to the Administrative Agent. Each
Grantor will comply with the terms and conditions of any consent given by the
Administrative Agent pursuant to the foregoing sentence.
During the existence of a Default, (i) all items or amounts which are delivered
by any Grantor to the Administrative Agent on account of partial or full payment
or otherwise as proceeds of any of the Collateral shall be deposited to the
credit of a deposit account (each an “Assignee Deposit Account”) under which the
Administrative Agent is the depositary bank of such Grantor, as security for
payment of the Liabilities, and (ii) no Grantor shall have any right to withdraw
any funds deposited in the applicable Assignee Deposit Account. The
Administrative Agent may, from time



--------------------------------------------------------------------------------




to time, in its reasonable discretion, and shall upon reasonable request of the
applicable Grantor, apply all or any of the then balance, representing collected
funds, in the Assignee Deposit Account, toward payment of the Liabilities,
whether or not then due, in such order of application as the Administrative
Agent may determine, and the Administrative Agent may, from time to time, in its
reasonable discretion, release all or any of such balance to the applicable
Grantor.
During the existence of a Default, the Administrative Agent is authorized to
endorse, in the name of the applicable Grantor, any item, howsoever received by
the Administrative Agent, representing any payment on or other proceeds of any
of the Collateral.
From and after the date that is 90 days after the Administrative Agent or the
Required Lenders shall so request (it being understood and agreed that the
Administrative Agent and the Required Lenders shall have such right to make such
request only at such time that the Revolving Credit Exposure exceeds
$200,000,000 or when a Default is then continuing), no Grantor shall maintain
any Deposit Account or deposit any items or amounts in any Deposit Account,
except: (i) Deposit Accounts maintained with the Administrative Agent,
(ii) other Deposit Accounts of the Grantors for which account control agreements
with the Administrative Agent are in effect or that are swept into concentration
accounts maintained with the Administrative Agent or for which account control
agreements with the Administrative Agent are in place, (iii) Permitted Unpledged
Accounts, (iv) other Deposit Accounts with an aggregate amount on deposit not to
exceed $2,000,000, and (v) as otherwise permitted by the Credit Agreement.
Section 5.    Certificates, Schedules and Reports. Each Grantor will from time
to time deliver to the Administrative Agent such schedules, certificates and
reports respecting all or any of the Collateral at the time subject to the
security interest hereunder, and the items or amounts received by such Grantor
in full or partial payment of any of the Collateral, as the Administrative Agent
may reasonably request. Any such schedule, certificate or report shall be
executed by a duly authorized officer of such Grantor and shall be in such form
and detail as the Administrative Agent may reasonably specify. Each Grantor
shall promptly notify the Administrative Agent of the occurrence of any event
causing any loss or depreciation in the value of its Inventory or other Goods
which could reasonably be expected to result in a Material Adverse Effect, and
such notice shall specify the amount of such loss or depreciation.
Section 6.    Agreements of the Grantors. Each Grantor (a) will, upon reasonable
request of the Administrative Agent, execute such financing statements and other
documents (and pay the cost of filing or recording the same in all public
offices reasonably deemed appropriate by the Administrative Agent) and do such
other acts and things (including, without limitation, delivery to the
Administrative Agent of any Instruments or Certificated Securities which
constitute Collateral), all as the Administrative Agent may from time to time
reasonably request, to establish and maintain a valid perfected security
interest in the Collateral (free of all other liens, claims and rights of third
parties whatsoever, other than Permitted Liens) to secure the payment of the
Liabilities; (b) hereby authorizes the Administrative Agent to file financing
statements describing the collateral as “all property” or words of similar
import, and to file other documents without its signature (to the extent allowed
by applicable law); (c) on and as of the date of delivery of each supplement to
Schedule II hereto, will have all its Inventory, Equipment and all other Goods,
in each case with a value in



--------------------------------------------------------------------------------




excess of $3,000,000, at, and will not have any place of business or any such
Goods in excess of such amounts at any location (other than items that are
in-transit, items that are at a trade show, items that are out for repair and
other ordinary course temporary changes in location) other than its address(es)
shown on Schedules I and II hereto as so supplemented (it being understood and
agreed that the Grantors may supplement such schedules from time to time and any
violation of the foregoing not caused in bad faith or with an intent to
circumvent the provisions of this Agreement shall not be a Default hereunder or
under any other Loan Document if such schedules are updated quarterly with any
changes thereto in existence at the end of such quarter); (d) shall not change
its state of organization or incorporation or its name, identity or
organizational structure such that any financing statement filed to perfect the
Administrative Agent interests under this Agreement would become seriously
misleading, unless the Grantor shall have given the Administrative Agent not
less than 10 days’ prior notice (or such lesser period of time as the
Administrative Agent may agree in its reasonable discretion) of such change
(provided that this Section 6(d) shall not be deemed authorize any change or
transaction prohibited under the Credit Agreement); (e) will furnish the
Administrative Agent such information concerning such Grantor, the Collateral
and the Account Debtors as the Administrative Agent may from time to time
reasonably request; (f) will, upon the reasonable request of the Administrative
Agent, stamp on its records concerning the Collateral and add on all Chattel
Paper constituting a portion of the Collateral, a notation, in form satisfactory
to the Administrative Agent, of the security interest of the Administrative
Agent hereunder; (g) except as permitted by the Credit Agreement, will not sell,
lease, assign or create or permit to exist any lien on or security interest in
any Collateral other than Permitted Liens and liens and security interests in
favor of the Administrative Agent; (h) will at all times keep all its Inventory
and other Goods insured as required by Section 5.05 of the Credit Agreement, and
all property and liability policies (with the exception of liability and
fiduciary policies relating to directors and officers) shall show, or have
endorsements showing, Administrative Agent as an additional insured or “loss
payee”; (i) will, upon the reasonable request of the Administrative Agent, (1)
cause to be noted on the applicable certificate, in the event any material item
of its Equipment is covered by a certificate of title, the security interest of
the Administrative Agent in the Equipment covered thereby and (2) deliver all
such certificates to the Administrative Agent or its designees; (j) will take
all steps reasonably necessary to protect, preserve and maintain all of its
rights in all material portions of the Collateral, other than such Collateral
that is sold, assigned, transferred or otherwise disposed if such sale,
assignment, transfer or disposition is not prohibited by the Credit Agreement;
(k) except as permitted by the Credit Agreement, will keep all of the tangible
Collateral, Deposit Accounts and Investment Property in the continental United
States; (l) will update Schedule IV to provide a complete listing of all
Grantors’ Intellectual Property which has been registered under any United
States federal registration statute from time to time but no less frequently
than annually; and (m) will reimburse the Administrative Agent for all
reasonable out-of-pocket expenses, including reasonable attorneys’ fees and
legal expenses, incurred by the Administrative Agent in seeking to collect or
enforce any rights in respect of such Grantor’s Collateral.
Any out-of-pocket expenses incurred in protecting, preserving and maintaining
any Collateral shall be borne by the applicable Grantor. Whenever a Default
shall be existing, the Administrative Agent shall have the right to bring suit
to enforce any or all of the Intellectual Property or licenses (in each case,
solely if such Intellectual Property or licenses constitute Collateral)
thereunder, in which event the applicable Grantor shall at the request of the



--------------------------------------------------------------------------------




Administrative Agent do any and all lawful acts and execute any and all proper
documents required by the Administrative Agent in aid of such enforcement and
such Grantor shall promptly, upon demand, reimburse and indemnify the
Administrative Agent for all reasonable costs and expenses incurred by the
Administrative Agent in the exercise of its rights under this Section 6, except
to the extent any of the foregoing result from the gross negligence or willful
misconduct of the Administrative Agent. Notwithstanding the foregoing, except as
set forth in Section 8, the Administrative Agent shall have no obligations or
liabilities regarding the Collateral or any thereof by reason of, or arising out
of, this Agreement.
Section 7.    As to Intellectual Property Collateral. Each Grantor covenants and
agrees to comply with the following provisions as such provisions relate to any
Intellectual Property Collateral material to the operations or business of such
Grantor:
(a)    Grantors shall not perform or fail to perform any act whereby any
material Owned Intellectual Property Collateral may lapse or become abandoned or
dedicated to the public or unenforceable, unless such Grantor (A) reasonably and
in good faith determines that the relevant Owned Intellectual Property
Collateral is no longer material to the Grantor’s business as it is then
currently conducted, or (B) reasonably and in good faith determines that the
maintenance of such Owned Intellectual Property Collateral would be commercially
impracticable.
(b)    On the date of this Agreement, each Grantor has delivered to the
Administrative Agent a duly executed Patent Security Agreement, Trademark
Security Agreement or Copyright Security Interest in the form of Exhibit A,
Exhibit B or Exhibit C, as applicable (collectively, the “IP Agreements”), with
respect to all Intellectual Property constituting Collateral that is registered
(or for which an application for registration is pending) with the United States
Patent and Trademark Office or the United States Copyright Office. Concurrently
with any supplement to Schedule IV, in the event that any Grantor has filed any
new application to register any Intellectual Property, or has obtained any
ownership interest in any Intellectual Property, in each case, since the most
recent date on which such financial statements were delivered and only with
respect to Intellectual Property that is registered (or for which an application
for registration is pending) with the United States Patent and Trademark Office
or the United States Copyright Office and only with respect to Intellectual
Property constituting Collateral, each Grantor hereby authorizes the
Administrative Agent to modify this Agreement or the IP Agreements after
obtaining such Grantor’s written approval of or signature to such modification
by amending Schedule IV (as such schedule may be amended or supplemented from
time to time) or such IP Agreements to include reference to such new
application, registration or ownership interest, and each Grantor that has not
executed an applicable IP Agreement shall deliver to the Administrative Agent a
duly executed IP Agreement with respect to such new application, registration or
ownership interest. In each case, upon the reasonable request of the
Administrative Agent, such Grantor shall execute and deliver to the
Administrative Agent any other document required to acknowledge or register,
record or perfect the Administrative Agent’s interest in any part of such item
of Intellectual Property unless such Grantor shall determine in good faith using
its commercially reasonable business judgment that (x) any such Intellectual
Property is not material to the business of the Company and its Subsidiaries,
taken as a whole and (y) the loss of such Intellectual Property would not
reasonably be expected to have a Material Adverse Effect.



--------------------------------------------------------------------------------




(c)    Each Grantor shall take all necessary steps, including in any proceeding
before the United States Patent and Trademark Office and the United States
Copyright Office, to maintain and pursue any application (and to obtain the
relevant registration) filed with respect to, and to maintain any registration
of, the Owned Intellectual Property Collateral, including the filing of
applications for renewal, affidavits of use, affidavits of incontestability and
opposition, interference and cancellation proceedings and the payment of fees
and taxes, unless (i) such Grantor shall reasonably and in good faith determine
that (x) that such Owned Intellectual Property is not material to the business
of the Company and its Subsidiaries, taken as a whole, and (y) the loss of such
Owned Intellectual Property Collateral would not reasonably be expected to have
a Material Adverse Effect on the business, or (ii) such Grantor shall reasonably
and in good faith determine that the maintenance of such Owned Intellectual
Property Collateral would be commercially impracticable.
Section 8.    Default. Whenever a Default shall be existing, the Administrative
Agent may exercise from time to time any and all rights and remedies available
to it under applicable law, in addition to those described in this section
below.
(a)    Each Grantor agrees, in case of Default, (i) at the Administrative
Agent’s request, to assemble, at its expense, all its Inventory and other Goods
(other than Fixtures) at a convenient place or places acceptable to the
Administrative Agent, and (ii) at the Administrative Agent’s request, to execute
all such documents and do all such other things which may be necessary or
desirable in order to enable the Administrative Agent or its nominee to be
registered as owner of the Intellectual Property with any competent registration
authority.
(b)    Notice of the intended disposition of the Collateral may be given by
first-class mail, hand-delivery (through a delivery service or otherwise),
facsimile or E-mail, and shall be deemed to have been “sent” upon deposit in the
U.S. Mails with adequate postage properly affixed, upon delivery to an express
delivery service or upon the electronic submission through telephonic or
Internet services, as applicable. Each Grantor hereby agrees and acknowledges
that (i) with respect to collateral that is: (A) perishable or threatens to
decline speedily in value, or (B) is of a type customarily sold on a recognized
market (including but not limited to, Investment Property), no notice of
disposition need be given; and (ii) with respect to Collateral not described in
clause (i) above, notification sent after the occurrence of and during the
continuance of a Default and ten days before any proposed disposition provides
notice within a reasonable time before disposition.
(c)    Each Grantor hereby agrees and acknowledges that a commercially
reasonable disposition of Inventory, Equipment, Computer Hardware and Software,
or Intellectual Property may be by lease or license of, in addition to the sale
of, such Collateral. Each Grantor further agrees and acknowledges that a
disposition: (i) made in the usual manner on any recognized market, or (ii) a
disposition at the price current in any recognized market at the time of
disposition, or (iii) a disposition in conformity with reasonable commercial
practices among dealers in the type of property subject to the disposition;
shall be deemed commercially reasonable.
(d)    Any cash proceeds of any disposition by the Administrative Agent of any
of the Collateral shall be applied by the Administrative Agent to payment of
expenses in connection with the Collateral, including reasonable attorneys’ fees
and legal expenses, and thereafter to the payment of any and all of the
Liabilities in the order of application set forth in Section 8.03 of the Credit



--------------------------------------------------------------------------------




Agreement, and thereafter any surplus will be paid promptly to the Grantor. The
Administrative Agent need not apply or pay over for application noncash proceeds
of collection and enforcement unless: (i) the failure to do so would be
commercially unreasonable and (ii) the affected Grantor has provided the
Administrative Agent with a written demand to apply or pay over such noncash
proceeds on such basis.
Section 9.    General. The Administrative Agent shall be deemed to have
exercised reasonable care in the custody and preservation of any of the
Collateral in its possession if it treats such Collateral with the same care it
affords its own property or if it takes such action for that purpose as any
applicable Grantor requests in writing, but failure of the Administrative Agent
to comply with any such request shall not, of itself, be deemed a failure to
exercise reasonable care, and no failure of the Administrative Agent to preserve
or protect any rights with respect to such Collateral against prior parties, or
to do any act with respect to the preservation of such Collateral not so
requested by any Grantor, shall be deemed a failure to exercise reasonable care
in the custody or preservation of such Collateral.
Notwithstanding anything herein to the contrary, to the extent the
Administrative Agent reasonably determines that the cost of obtaining or
perfecting a security interest in assets (including Equity Interests) of any
Grantor is excessive in relation to the benefit expected to be afforded to the
Lenders thereby, then, with respect to such assets, the Grantor shall not be
required to comply with the terms and covenants of this Agreement that would
otherwise be applicable to such assets.
All notices and requests hereunder shall be in writing (including facsimile or
electronic transmission) and shall be sent (i) if to the Administrative Agent,
to its address shown in Section 9.01 of the Credit Agreement or such other
address as it may, by written notice to the Company, have designated as its
address for such purpose, and (ii) if to any Grantor, to its address shown on
Schedule I hereto or to such other address as such Grantor may, by written
notice to the Administrative Agent, have designated as its address for such
purpose. Notices sent by facsimile transmission shall be deemed to have been
given when sent; notices sent by mail shall be deemed to have been given five
Business Days after the date when sent by registered or certified mail, postage
prepaid; and notices sent by hand delivery or overnight courier shall be deemed
to have been given when received.
Upon the execution and delivery by any other Person of a supplement in the form
of Annex I hereto, such Person shall become a “Grantor” hereunder with the same
force and effect as if it were originally a party to this Security Agreement and
named as a “Grantor” hereunder. The execution and delivery of such supplement
shall not require the consent of any other Grantor hereunder, and the rights and
obligations of each Grantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Grantor as a party to this Security
Agreement.
No delay on the part of the Administrative Agent in the exercise of any right or
remedy shall operate as a waiver thereof, and no single or partial exercise by
the Administrative Agent of any right or remedy shall preclude other or further
exercise thereof or the exercise of any other right or remedy.



--------------------------------------------------------------------------------




This Agreement shall remain in full force and effect until all Liabilities have
been Paid in Full. If at any time all or any part of any payment theretofore
applied by any Secured Party to any of the Liabilities is or must be rescinded
or returned by such Secured Party for any reason whatsoever (including, without
limitation, the insolvency, bankruptcy or reorganization of any Grantor), such
Liabilities shall, for the purposes of this Agreement, to the extent that such
payment is or must be rescinded or returned, be deemed to have continued in
existence, notwithstanding such application by such Secured Party, and this
Agreement shall continue to be effective or be reinstated, as the case may be,
as to such Liabilities, all as though such application by such Secured Party had
not been made.
When the Obligations have been Paid in Full, the security interest granted
hereby shall terminate and all rights to the Collateral shall revert to the
applicable Grantors. Upon any such termination the Administrative Agent will, at
Grantor’s expense, execute and deliver to Grantors such documents as Grantors
shall reasonably request to evidence such termination. In addition, in respect
of any Collateral that is sold or transferred, or to be sold or transferred, as
part of or in connection with any sale or transfer permitted under the Credit
Agreement, upon such permitted sale or transfer (other than to another Loan
Party that is a signatory to the Security Agreement), the security interest
granted hereby or under any other Loan Document on such property so sold or
transferred shall be automatically released. The Administrative Agent shall, at
Grantor’s expense, execute and deliver such releases of its security interest in
such Collateral which is to be so sold, transferred or disposed of, as may be
reasonably requested by such Grantor.
This Agreement and all other Loan Documents shall be governed by and construed
in accordance with and governed by the internal laws of the State of New York
(except to the extent that pursuant to New York law, the perfection, the effect
of perfection or nonperfection, or the priority of the security interest granted
hereunder may be determined in accordance with the laws of a different
jurisdiction). Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.
The rights and privileges of the Administrative Agent hereunder shall inure to
the benefit of its successors.
This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute one and the same Agreement. At any time after the date of this
Agreement, one or more additional persons or entities may become parties hereto
by executing and delivering to the Administrative Agent a counterpart of this
Agreement (including supplements to the Schedules hereto). Immediately upon such
execution and delivery (and without any further action), each such additional
person or entity will become a party to, and will be bound by all the terms of,
this Agreement.
ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE



--------------------------------------------------------------------------------




OF NEW YORK SITTING IN NEW YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF
THE COMPANY, EACH GRANTOR AND THE ADMINISTRATIVE AGENT CONSENTS, FOR ITSELF AND
IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS.
EACH OF THE COMPANY, EACH GRANTOR AND THE ADMINISTRATIVE AGENT IRREVOCABLY
WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO. EACH OF THE COMPANY, EACH GRANTOR
AND THE ADMINISTRATIVE AGENT WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT
OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF
SUCH STATE.
EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT
OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
If any action or proceeding is filed in a court of the State of California by or
against any party hereto in connection with any of the transactions contemplated
by this Agreement or any other Loan Document, the court shall, and is hereby
directed to, make a general reference pursuant to California Code of Civil
Procedure Section 638 to a referee (who shall be a single active or retired
judge) to hear and determine all of the issues in such action or proceeding
(whether of fact or of law) and to report a statement of decision, provided that
at the option of any party to such proceeding, any such issues pertaining to a
“provisional remedy” as defined in California Code of Civil Procedure Section
1281.8 shall be heard and determined by the court.



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written.
DECKERS OUTDOOR CORPORATION,
a Delaware corporation, as a Grantor


By:    
Name:
Title:
DECKERS CONSUMER DIRECT CORPORATION,
an Arizona corporation, as a Grantor


By:    
Name:
Title:
DECKERS RETAIL, LLC,
a California limited liability company, as a Grantor


By:    
Name:
Title:
    



--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as Administrative Agent for the Lenders


By:    
Name:
Title:



--------------------------------------------------------------------------------




SCHEDULE I
TO SECURITY AGREEMENT
Grantor’s federal employment identification number:    [●]
Grantor’s state identification number:            [●]
Grantor’s state of incorporation/organization:        [●]
Grantor’s true and correct name as registered in its
state of incorporation/organization:                [●]
Grantor’s chief executive office:                [●]
Grantor’s principal place of business:                [●]





--------------------------------------------------------------------------------




SCHEDULE II
TO SECURITY AGREEMENT
ADDRESSES OF ALL LOCATIONS AT WHICH GOODS ARE KEPT



--------------------------------------------------------------------------------




SCHEDULE III
TO SECURITY AGREEMENT
TRADE NAMES



--------------------------------------------------------------------------------




SCHEDULE IV
TO SECURITY AGREEMENT
LIST OF INTELLECTUAL PROPERTY
 



--------------------------------------------------------------------------------




ANNEX I
to Security Agreement
SUPPLEMENT TO
SECURITY AGREEMENT
This SUPPLEMENT, dated as of ____________ ___, _____ (this “Supplement”), is to
the Second Amended and Restated Security Agreement, dated as of November 13,
2014 (as amended, supplemented, amended and restated or otherwise modified from
time to time, the “Security Agreement”), among Deckers Outdoor Corporation (the
“Company”), the other Grantors (such term, and other terms used in this
Supplement, to have the meanings set forth in Article I of the Security
Agreement) from time to time party thereto, in favor of JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION, as the administrative agent (together with its
successor(s) thereto in such capacity, the “Administrative Agent”) for each of
the Secured Parties.
W I T N E S S E T H :
WHEREAS, the Company, certain Subsidiaries of the Company party thereto from
time to time as Designated Borrowers (collectively with the Company, the
“Borrowers”), various financial institutions party thereto from time to time
(the “Lenders”) and the Administrative Agent are party to that certain Second
Amended and Restated Credit Agreement dated as of the date hereof (as amended,
restated or otherwise modified from time to time, the “Credit Agreement”)
pursuant to which the Lenders have, among other things, and subject to the terms
and conditions set forth in the Amended and Restated Credit Agreement, agreed to
make Loans and Letters of Credit available to the Borrowers;
WHEREAS, certain Hedge Banks and Cash Management Banks have entered, or may
enter, into Secured Hedge Agreements and Secured Cash Management Agreements with
the Loan Parties;
WHEREAS, the Company and certain Domestic Subsidiaries have guaranteed the
Guarantied Obligations (as defined in the Guaranty) under or in connection with
the Credit Agreement, including all of the obligations of the Loan Parties under
the Secured Hedge Agreements and Secured Cash Management Agreements pursuant to
a Second Amended and Restated Guaranty dated as of even date herewith (the
“Guaranty”);
WHEREAS, pursuant to the provisions of Section 5.09 of the Credit Agreement and
Section 8 of the Security Agreement, each of the undersigned is becoming a
Guarantor under the Guaranty and a Grantor under the Security Agreement; and
WHEREAS, each of the undersigned desires to become a “Grantor” under the
Security Agreement in order to induce the Secured Parties to continue to make
Loans and issue Letters of Credit under the Credit Agreement, to induce the
Hedge Banks to continue to enter into Secured



--------------------------------------------------------------------------------




Hedge Agreements and to induce the Cash Management Banks to continue to enter
into Secured Cash Management Agreements;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, each of the undersigned agrees, for the benefit
of each Secured Party, as follows.
(A)    Party to Security Agreement, etc. In accordance with the terms of the
Security Agreement, by its signature below each of the undersigned hereby
irrevocably agrees to become a Grantor under the Security Agreement with the
same force and effect as if it were an original signatory thereto and each of
the undersigned hereby (a) creates and grants to the Administrative Agent, its
successors and assigns, a security interest in all of the undersigned’s right,
title and interest in and to the Collateral, (b) agrees to be bound by and
comply with all of the terms and provisions of the Security Agreement applicable
to it as a Grantor and (c) represents and warrants that the representations and
warranties made by it as a Grantor thereunder are true and correct in all
material respects as of the date hereof (and attached hereto are true and
correct copies of Schedules referenced in such representations and warranties
applicable to such Grantor), unless stated to relate solely to an earlier date,
in which case such representations and warranties shall be true and correct in
all material respects as of such earlier date. In furtherance of the foregoing,
each reference to a “Grantor” and/or “Grantors” in the Security Agreement shall
be deemed to include each of the undersigned.
(B)    Representations. Each of the undersigned Grantors hereby represents and
warrants that this Supplement has been duly authorized, executed and delivered
by it and that this Supplement and the Security Agreement constitute the legal,
valid and binding obligation of each of the undersigned, enforceable against it
in accordance with its terms.
(C)    Full Force of Security Agreement. Except as expressly supplemented
hereby, the Security Agreement shall remain in full force and effect in
accordance with its terms.
(D)    Severability. If any provision of this Supplement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Supplement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
(E)    Governing Law, Entire Agreement, etc. THIS SUPPLEMENT AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(F)    Counterparts. This Supplement may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of
which shall constitute together but one and the same agreement. Delivery of an
executed counterpart of a signature



--------------------------------------------------------------------------------




page to this Supplement by facsimile or via other electronic means shall be
effective as delivery of a manually executed counterpart of this Supplement.
(G)    ENTIRE AGREEMENT. THIS SUPPLEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed and delivered as of the date first above written.
[NAME OF ADDITIONAL SUBSIDIARY]


By:    ________________________________
Name:
Title:



[NAME OF ADDITIONAL SUBSIDIARY]

By:    _________________________________
Name:
Title:




ACCEPTED AND AGREED FOR ITSELF
AND ON BEHALF OF THE SECURED PARTIES:

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as Administrative Agent
By:
    
Name:
Title:




--------------------------------------------------------------------------------




SCHEDULE I
TO SUPPLEMENT
Grantor’s federal employment identification number:
Grantor’s state identification number:
Grantor’s state of incorporation/organization:
Grantor’s true and correct name as registered in its
state of incorporation/organization:
Grantor’s chief executive office:
Grantor’s principal place of business:





--------------------------------------------------------------------------------




SCHEDULE II
TO SUPPLEMENT
ADDRESSES OF ALL LOCATIONS AT WHICH GOODS ARE KEPT



--------------------------------------------------------------------------------




SCHEDULE III
TO SUPPLEMENT
TRADE NAMES



--------------------------------------------------------------------------------




SCHEDULE IV
TO SUPPLEMENT
LIST OF INTELLECTUAL PROPERTY













































--------------------------------------------------------------------------------






EXHIBIT A
to Security Agreement
PATENT SECURITY AGREEMENT
This PATENT SECURITY AGREEMENT, dated as of ________ __, 201_ (this
“Agreement”), is made by [NAME OF GRANTOR], a ________ _______ (the “Grantor”),
in favor of JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as the administrative
agent (together with its successor(s) thereto in such capacity, the
“Administrative Agent”) for each of the Secured Parties.
W I T N E S S E T H :
WHEREAS, pursuant to a Second Amended and Restated Credit Agreement, dated as of
November 13, 2014 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Credit Agreement”), among Deckers Outdoor
Corporation, as the Company, the Designated Borrowers from time to time party
thereto, the Lenders from time to time party thereto and the Administrative
Agent, the Lenders have extended Commitments to make Loans to the Company;
WHEREAS, pursuant to a Second Amended and Restated Guaranty, dated as of
November 13, 2014 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Guaranty”), the Company and certain Domestic
Subsidiaries have guaranteed the Guarantied Obligations of the Company under or
in connection with the Credit Agreement and all of the obligations of the Loan
Parties under the Secured Hedge Agreements and Secured Cash Management
Agreements;
WHEREAS, in connection with the Credit Agreement, the Grantor has executed and
delivered a Second Amended and Restated Security Agreement, dated as of November
13, 2014 (as amended, supplemented, amended and restated or otherwise modified
from time to time, the “Security Agreement”);
WHEREAS, pursuant to the Credit Agreement and pursuant to Section 7 of the
Security Agreement, the Grantor is required to execute and deliver this
Agreement and to grant to the Administrative Agent a continuing security
interest in all of the Patent Collateral (as defined below) to secure all
Liabilities of the Grantor; and
WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement; and
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees, for the benefit of each
Secured Party, as follows:



--------------------------------------------------------------------------------




(A)    Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Agreement, including its preamble and recitals,
have the meanings provided in the Security Agreement.
(B)    Grant of Security Interest. The Grantor hereby grants to the
Administrative Agent, for its benefit and the ratable benefit of each other
Secured Party, a continuing security interest in all of the Grantor’s right,
title and interest within the United States, whether now or hereafter existing
or acquired by the Grantor, in and to the following (“Patent Collateral”):
(i)    all letters patent and applications for letters patent in the United
States Patent and Trademark Office, including all patent applications in
preparation for filing, including all reissues, divisionals, continuations,
continuations-in-part, extensions, renewals and reexaminations of any of the
foregoing (“Patents”), including each Patent and Patent application identified
in Schedule I;
(ii)    all Patent licenses, and other agreements for the grant by or to such
Grantor of any right to use any items of the type referred to in clause (a)
above (each a “Patent License”);
(iii)    the right to sue third parties for past, present and future
infringements of any Patent or Patent application, and for breach or enforcement
of any Patent License; and
(iv)    all proceeds of, and rights associated with, the foregoing (including
Proceeds, licenses, royalties, income, payments, claims, damages and proceeds of
infringement suits);
provided, that in no event shall Patent Collateral include any Excluded Assets
(as defined in the Security Agreement).
(C)    Security Agreement. This Agreement has been executed and delivered by the
Grantor for the purpose of registering the security interest of the
Administrative Agent in the Patent Collateral with the United States Patent and
Trademark Office. The security interest granted hereby has been granted as a
supplement to, and not in limitation of, the security interest granted to the
Administrative Agent for its benefit and the ratable benefit of each other
Secured Party under the Security Agreement. The Security Agreement (and all
rights and remedies of the Administrative Agent and each Secured Party
thereunder) shall remain in full force and effect in accordance with its terms.
(D)    Waiver, etc. The Grantor hereby waives promptness, diligence, notice of
acceptance and any other notice with respect to any of the Liabilities, this
Agreement and the Security Agreement and any requirement that any Secured Party
protect, secure, perfect or insure any Lien, or any property subject thereto, or
exhaust any right or take any action against any Grantor or any other Person
(including any other Grantor) or entity or any Collateral securing the
Liabilities, as the case may be. As provided below, this Agreement shall be
governed by, and construed in accordance with, the Laws of the State of New
York.



--------------------------------------------------------------------------------




(E)    Release of Liens; Termination of Agreement. Upon (a) the disposition of
Patent Collateral in accordance with the Credit Agreement or (b) the occurrence
of the date (the “Termination Date”) on which Obligations have been Paid in Full
(as defined in the Security Agreement), the security interests granted herein
shall automatically terminate with respect to (i) such Patent Collateral (in the
case of clause (a)) or (ii) all Patent Collateral (in the case of clause (b)),
without delivery of any instrument or performance of any act by any party. Upon
the occurrence of the Termination Date, this Agreement and all obligations of
each Grantor hereunder shall automatically terminate without delivery of any
instrument or performance of any act by any party. A Grantor shall automatically
be released from its obligations hereunder upon the consummation of any
transaction permitted by the Credit Agreement as a result of which such Grantor
ceases to be a Subsidiary of the Company. Upon any such permitted transaction or
termination, the Administrative Agent will, at the Grantors’ sole expense,
deliver to the Grantors, without any representations, warranties or recourse of
any kind whatsoever, all Patent Collateral held by the Administrative Agent
hereunder, and execute and deliver to the Grantors such documents as the
Grantors shall reasonably request to evidence such termination.
(F)    Acknowledgment. The Grantor does hereby further acknowledge and affirm
that the rights and remedies of the Administrative Agent with respect to the
security interest in the Patent Collateral granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which (including
the remedies provided for therein) are incorporated by reference herein as if
fully set forth herein.
(G)    Loan Document. This Agreement is a Loan Document executed pursuant to the
Credit Agreement and shall (unless otherwise expressly indicated herein) be
construed, administered and applied in accordance with the terms and provisions
thereof, including Article IX thereof.
(H)    Governing Law, Entire Agreement, etc. THIS SECURITY AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(I)    Counterparts. This Agreement may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of
which shall constitute together but one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile or via
other electronic means shall be effective as delivery of a manually executed
counterpart of this Agreement.
(J)    ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
* * * * *



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written.
[NAME OF GRANTOR]
By:    _________________________________
Name:
Title:
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as Administrative Agent



By:    _________________________________
Name:
Title:






























--------------------------------------------------------------------------------




SCHEDULE I
to Patent Security Agreement
Patents
 
Patent No.
Issued Patents
Issue Date
Inventor(s)
Title
 
 
 
 
 
 
 
 
 
 



Pending Patent Applications
 
Serial No.
Filing Date
Inventor(s)
Title
 
 
 
 
 
 
 
 
 
 








































--------------------------------------------------------------------------------




EXHIBIT B
to Security Agreement
TRADEMARK SECURITY AGREEMENT
This TRADEMARK SECURITY AGREEMENT, dated as of ________ __, 201_ (this
“Agreement”), is made by [NAME OF GRANTOR], a ________ _______ (the “Grantor”),
in favor of JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as the administrative
agent (together with its successor(s) thereto in such capacity, the
“Administrative Agent”) for each of the Secured Parties.
W I T N E S S E T H :
WHEREAS, pursuant to a Second Amended and Restated Credit Agreement, dated as of
November 13, 2014 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Credit Agreement”), among Deckers Outdoor
Corporation, as the Company, the Designated Borrowers from time to time party
thereto, the Lenders from time to time party thereto and the Administrative
Agent, the Lenders have extended Commitments to make Loans to the Company;
WHEREAS, pursuant to a Second Amended and Restated Guaranty, dated as of
November 13, 2014 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Guaranty”), the Company and certain Domestic
Subsidiaries have guaranteed the Guarantied Obligations of the Company under or
in connection with the Credit Agreement and all of the obligations of the Loan
Parties under the Secured Hedge Agreements and Secured Cash Management
Agreements;
WHEREAS, in connection with the Credit Agreement, the Grantor has executed and
delivered a Second Amended and Restated Security Agreement, dated as of November
13, 2014 (as amended, supplemented, amended and restated or otherwise modified
from time to time, the “Security Agreement”);
WHEREAS, pursuant to the Credit Agreement and pursuant to Section 7 of the
Security Agreement, the Grantor is required to execute and deliver this
Agreement and to grant to the Administrative Agent a continuing security
interest in all of the Trademark Collateral (as defined below) to secure all
Liabilities of the Grantor; and
WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement; and
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees, for the benefit of each
Secured Party, as follows:



--------------------------------------------------------------------------------




(A)    Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Agreement, including its preamble and recitals,
have the meanings provided in the Security Agreement.
(B)    Grant of Security Interest. The Grantor hereby grants to the
Administrative Agent, for its benefit and the ratable benefit of each other
Secured Party, a continuing security interest in all of the Grantor’s right,
title and interest within the United States, whether now or hereafter existing
or acquired by the Grantor, in and to the following (the “Trademark
Collateral”):
(v)    (i) all registrations and all pending applications in the United States
Patent and Trademark Office in connection with all trademarks, trade names,
corporate names, company names, business names, fictitious business names, trade
styles, service marks, certification marks, collective marks, logos and other
source or business identifiers, and all goodwill of the business associated
therewith, whether currently in use or not, within the United States, and (ii)
the right to obtain all reissues, extensions or renewals of the foregoing
(collectively referred to as “Trademarks”), including those Trademarks referred
to in Schedule I;
(vi)    all Trademark licenses and other agreements for the grant by or to such
Grantor of any right to use any Trademark (each a “Trademark License”);
(vii)    all of the goodwill of the business connected with the use of, and
symbolized by the Trademarks described in clause (a) and, to the extent
applicable, clause (b);
(viii)    the right to sue third parties for past, present and future
infringements or dilution of the Trademarks described in clause (a) and, to the
extent applicable, clause (b) or for any injury to the goodwill associated with
the use of any such Trademark or for breach or enforcement of any Trademark
License; and
(ix)    all proceeds of, and rights associated with, the foregoing (including
Proceeds, licenses, royalties, income, payments, claims, damages and proceeds of
infringement suits);
provided, that in no event shall Trademark Collateral include any Excluded
Assets (as defined in the Security Agreement).
(C)    Security Agreement. This Agreement has been executed and delivered by the
Grantor for the purpose of registering the security interest of the
Administrative Agent in the Trademark Collateral with the United States Patent
and Trademark Office. The security interest granted hereby has been granted as a
supplement to, and not in limitation of, the security interest granted to the
Administrative Agent for its benefit and the ratable benefit of each other
Secured Party under the Security Agreement. The Security Agreement (and all
rights and remedies of the Administrative Agent and each Secured Party
thereunder) shall remain in full force and effect in accordance with its terms.



--------------------------------------------------------------------------------




(D)    Waiver, etc. The Grantor hereby waives promptness, diligence, notice of
acceptance and any other notice with respect to any of the Liabilities, this
Agreement and the Security Agreement and any requirement that any Secured Party
protect, secure, perfect or insure any Lien, or any property subject thereto, or
exhaust any right or take any action against any Grantor or any other Person
(including any other Grantor) or entity or any Collateral securing the
Liabilities, as the case may be. As provided below, this Agreement shall be
governed by, and construed in accordance with, the Laws of the State of New
York.
(E)    Release of Liens; Termination of Agreement. Upon (a) the disposition of
Trademark Collateral in accordance with the Credit Agreement or (b) the
occurrence of the date (the “Termination Date”) on which Obligations have been
Paid in Full (as defined in the Security Agreement), the security interests
granted herein shall automatically terminate with respect to (i) such Trademark
Collateral (in the case of clause (a)) or (ii) all Trademark Collateral (in the
case of clause (b)), without delivery of any instrument or performance of any
act by any party. Upon the occurrence of the Termination Date, this Agreement
and all obligations of each Grantor hereunder shall automatically terminate
without delivery of any instrument or performance of any act by any party. A
Grantor shall automatically be released from its obligations hereunder upon the
consummation of any transaction permitted by the Credit Agreement as a result of
which such Grantor ceases to be a Subsidiary of the Company. Upon any such
permitted transaction or termination, the Administrative Agent will, at the
Grantors’ sole expense, deliver to the Grantors, without any representations,
warranties or recourse of any kind whatsoever, all Trademark Collateral held by
the Administrative Agent hereunder, and execute and deliver to the Grantors such
documents as the Grantors shall reasonably request to evidence such termination.
(F)    Acknowledgment. The Grantor does hereby further acknowledge and affirm
that the rights and remedies of the Administrative Agent with respect to the
security interest in the Trademark Collateral granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which (including
the remedies provided for therein) are incorporated by reference herein as if
fully set forth herein.
(G)    Loan Document. This Agreement is a Loan Document executed pursuant to the
Credit Agreement and shall (unless otherwise expressly indicated herein) be
construed, administered and applied in accordance with the terms and provisions
thereof, including Article IX thereof.
(H)    Governing Law, Entire Agreement, etc. THIS SECURITY AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(I)    Counterparts. This Agreement may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of
which shall constitute together but one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile or via
other electronic means shall be effective as delivery of a manually executed
counterpart of this Agreement.



--------------------------------------------------------------------------------




(J)    ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written.
[NAME OF GRANTOR]
By:    _________________________________
Name:
Title:
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as Administrative Agent



By:    _________________________________
Name:
Title:



































--------------------------------------------------------------------------------




SCHEDULE I
to Trademark Security Agreement
Trademarks
Registered Trademarks
 
Trademark
Registration No.
Registration Date
 
 
 
 
 
 
 
 
 
 
 



Pending Trademark Applications
 
Trademark
Serial No.
Filing Date
 
 
 
 
 
 
 
 
 
 
 










































--------------------------------------------------------------------------------




EXHIBIT C
to Security Agreement
COPYRIGHT SECURITY AGREEMENT
This COPYRIGHT SECURITY AGREEMENT, dated as of ________ __, 2011 (this
“Agreement”), is made by [NAME OF GRANTOR], a ________ _______ (the “Grantor”),
in favor of JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as the administrative
agent (together with its successor(s) thereto in such capacity, the
“Administrative Agent”) for each of the Secured Parties.
W I T N E S S E T H :
WHEREAS, pursuant to a Second Amended and Restated Credit Agreement, dated as of
November 13, 2014 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Credit Agreement”), among Deckers Outdoor
Corporation, as the Company, the Designated Borrowers from time to time party
thereto, the Lenders from time to time party thereto and the Administrative
Agent, the Lenders have extended Commitments to make Loans to the Company;
WHEREAS, pursuant to a Second Amended and Restated Guaranty, dated as of
November 13, 2014 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Guaranty”), the Company and certain Domestic
Subsidiaries have guaranteed the Guarantied Obligations of the Company under or
in connection with the Credit Agreement and all of the obligations of the Loan
Parties under the Secured Hedge Agreements and Secured Cash Management
Agreements;
WHEREAS, in connection with the Credit Agreement, the Grantor has executed and
delivered a Second Amended and Restated Security Agreement, dated as of November
13, 2014 (as amended, supplemented, amended and restated or otherwise modified
from time to time, the “Security Agreement”);
WHEREAS, pursuant to the Credit Agreement and pursuant to Section 7 of the
Security Agreement, the Grantor is required to execute and deliver this
Agreement and to grant to the Administrative Agent a continuing security
interest in all of the Copyright Collateral (as defined below) to secure all
Liabilities of the Grantor; and
WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement; and
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees, for the benefit of each
Secured Party, as follows:



--------------------------------------------------------------------------------




(A)    Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Agreement, including its preamble and recitals,
have the meanings provided in the Security Agreement.
(B)    Grant of Security Interest. The Grantor hereby grants to the
Administrative Agent, for its benefit and the ratable benefit of each other
Secured Party, a continuing security interest in all of the Grantor’s right,
title and interest within the United States, whether now or hereafter existing
or acquired by the Grantor, in and to the following (the “Copyright
Collateral”):
(x)    all registered copyrights in the United States Copyright Office, all
pending applications for registration thereof, and all extensions or renewals of
the foregoing (“Copyrights”), including the Copyrights which are the subject of
a registration or application referred to in Schedule I;
(xi)    all express or implied Copyright licenses and other agreements for the
grant by or to such Grantor of any right to use any items of the type referred
to in clause (a) above (each a “Copyright License”);
(xii)    the right to sue for past, present and future infringements of any of
the Copyrights owned by such Grantor, and for breach or enforcement of any
Copyright License and all extensions and renewals of any thereof; and
(xiii)    all proceeds of, and rights associated with, the foregoing (including
Proceeds, licenses, royalties, income, payments, claims, damages and proceeds of
infringement suits);
provided, that in no event shall Copyright Collateral include any Excluded
Assets (as defined in the Security Agreement).
(C)    Security Agreement. This Agreement has been executed and delivered by the
Grantor for the purpose of registering the security interest of the
Administrative Agent in the Copyright Collateral with the United States
Copyright Office. The security interest granted hereby has been granted as a
supplement to, and not in limitation of, the security interest granted to the
Administrative Agent for its benefit and the ratable benefit of each other
Secured Party under the Security Agreement. The Security Agreement (and all
rights and remedies of the Administrative Agent and each Secured Party
thereunder) shall remain in full force and effect in accordance with its terms.
(D)    Waiver, etc. The Grantor hereby waives promptness, diligence, notice of
acceptance and any other notice with respect to any of the Liabilities, this
Agreement and the Security Agreement and any requirement that any Secured Party
protect, secure, perfect or insure any Lien, or any property subject thereto, or
exhaust any right or take any action against any Grantor or any other Person
(including any other Grantor) or entity or any Collateral securing the
Liabilities, as the case may be. As provided below, this Agreement shall be
governed by, and construed in accordance with, the Laws of the State of New York



--------------------------------------------------------------------------------




(E)    Release of Liens; Termination of Agreement. Upon (a) the disposition of
Copyright Collateral in accordance with the Credit Agreement or (b) the
occurrence of the date (the “Termination Date”) on which Obligations have been
Paid in Full (as defined in the Security Agreement), the security interests
granted herein shall automatically terminate with respect to (i) such Copyright
Collateral (in the case of clause (a)) or (ii) all Copyright Collateral (in the
case of clause (b)), without delivery of any instrument or performance of any
act by any party. Upon the occurrence of the Termination Date, this Agreement
and all obligations of each Grantor hereunder shall automatically terminate
without delivery of any instrument or performance of any act by any party. A
Grantor shall automatically be released from its obligations hereunder upon the
consummation of any transaction permitted by the Credit Agreement as a result of
which such Grantor ceases to be a Subsidiary of the Company. Upon any such
permitted transaction or termination, the Administrative Agent will, at the
Grantors’ sole expense, deliver to the Grantors, without any representations,
warranties or recourse of any kind whatsoever, all Copyright Collateral held by
the Administrative Agent hereunder, and execute and deliver to the Grantors such
documents as the Grantors shall reasonably request to evidence such termination.
(F)    Acknowledgment. The Grantor does hereby further acknowledge and affirm
that the rights and remedies of the Administrative Agent with respect to the
security interest in the Copyright Collateral granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which (including
the remedies provided for therein) are incorporated by reference herein as if
fully set forth herein.
(G)    Loan Document. This Agreement is a Loan Document executed pursuant to the
Credit Agreement and shall (unless otherwise expressly indicated herein) be
construed, administered and applied in accordance with the terms and provisions
thereof, including Article IX thereof.
(H)    Governing Law, Entire Agreement, etc. THIS SECURITY AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(I)    Counterparts. This Agreement may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of
which shall constitute together but one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile or via
other electronic means shall be effective as delivery of a manually executed
counterpart of this Agreement.
(J)    ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
* * * * *



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written.
[NAME OF GRANTOR]
By:    _________________________________
Name:
Title:
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as Administrative Agent



By:    _________________________________
Name:
Title:
































--------------------------------------------------------------------------------




SCHEDULE I
to Copyright Security Agreement
Copyrights/Mask Works
Registered Copyrights/Mask Works
 
Registration No
Registration Date
Author(s)
Title
 
 
 
 
 
 
 
 
 
 





Copyright/Mask Work Pending Registration Applications
 
Serial No.
Filing Date
Author(s)
Title
 
 
 
 
 
 
 
 
 
 
































--------------------------------------------------------------------------------




EXHIBIT F
[FORM OF]

U.S. TAX CERTIFICATE
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to that certain Second Amended and Restated Credit
Agreement, dated as of November 13, 2014 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement;” the terms defined therein being used herein as therein defined),
among Deckers Outdoor Corporation, a Delaware corporation (the “Company”), the
Designated Borrowers from time to time party thereto, each lender from time to
time party thereto and JPMorgan Chase Bank, National Association, as
Administrative Agent.
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Company within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Company as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned’s conduct of a U.S. trade or
business.
The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. person status on IRS Form W‑8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Company and the Administrative Agent and (2) the
undersigned shall have at all times furnished the Company and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
[NAME OF LENDER]
By:
    
Name:
Title:

Date: ________ __, 20[  ]







B-1

--------------------------------------------------------------------------------




[FORM OF]

U.S. TAX CERTIFICATE
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to that certain Second Amended and Restated Credit
Agreement, dated as of November 13, 2014 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement;” the terms defined therein being used herein as therein defined),
among Deckers Outdoor Corporation, a Delaware corporation (the “Company”), the
Designated Borrowers from time to time party thereto, each lender from time to
time party thereto (collectively, the “Lenders” and individually, a “Lender”)
and JPMorgan Chase Bank, National Association, as Administrative Agent.
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Company within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Company as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W‑8BEN, or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
[NAME OF LENDER]
By:
    
Name:
Title:

Date: ________ __, 20[  ]







B-2

--------------------------------------------------------------------------------




[FORM OF]

U.S. TAX CERTIFICATE
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to that certain Second Amended and Restated Credit
Agreement, dated as of November 13, 2014 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement;” the terms defined therein being used herein as therein defined),
among Deckers Outdoor Corporation, a Delaware corporation (the “Company”), the
Designated Borrowers from time to time party thereto, each lender from time to
time party thereto and JPMorgan Chase Bank, National Association, as
Administrative Agent.
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)),
(iii) with respect to the extension of credit pursuant to this Credit Agreement,
neither the undersigned nor any of its partners/members is a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code,
(iv) none of its partners/members is a ten percent shareholder of the Company
within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to the Company as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.
The undersigned has furnished the Administrative Agent and the Company with IRS
Form W-8IMY accompanied by an IRS Form W‑8BEN or W-8BEN-E, as applicable, from
each of its partners/members claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Company and the Administrative Agent and (2) the undersigned shall have at
all times furnished the Company and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
[NAME OF LENDER]
By:
    
Name:
Title:

Date: ________ __, 20[  ]

B-3

--------------------------------------------------------------------------------








[FORM OF]

U.S. TAX CERTIFICATE
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to that certain Second Amended and Restated Credit
Agreement, dated as of November 13, 2014 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement;” the terms defined therein being used herein as therein defined),
among Deckers Outdoor Corporation, a Delaware corporation (the “Company”), the
Designated Borrowers from time to time party thereto, each lender from time to
time party thereto (collectively, the “Lenders” and individually, a “Lender”)
and JPMorgan Chase Bank, National Association, as Administrative Agent.
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Company within the meaning of Section 871(h)(3)(B) of
the Code, (v) none of its partners/members is a controlled foreign corporation
related to the Company as described in Section 881(c)(3)(C) of the Code, and
(vi) the interest payments in question are not effectively connected with the
undersigned’s or its partners/members’ conduct of a U.S. trade or business.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by an IRS Form W‑8BEN or W-8BEN-E, as applicable from each of its
partners/members claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
[NAME OF PARTICIPANT]
By:
    
Name:
Title:

Date: ________ __, 20[  ]

B-4

--------------------------------------------------------------------------------










EXHIBIT G-1


[FORM OF]
ELECTION TO PARTICIPATE
[Date]
JPMORGAN CHASE BANK, N.A., as Administrative Agent for the Lenders named in the
Second Amended and Restated Credit Agreement dated as of November 13, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Deckers Outdoor Corporation, a Delaware corporation (the
“Company”), each Designated Borrower party thereto, each lender from time to
time party thereto and JPMorgan Chase Bank, National Association, as
Administrative Agent.
Ladies and Gentlemen:
Reference is made to (a) the Credit Agreement described above and (b) the
Guarantee referred to therein. Terms not defined herein which are defined in the
Credit Agreement have for the purposes hereof the meanings provided therein.
The undersigned, [name of new Designated Borrower], a [jurisdiction of
organization] [organizational form] (the “New Designated Borrower”), and the
Company hereby elect that the New Designated Borrower shall be a Designated
Borrower for purposes of the Credit Agreement and the Guarantee, effective from
the date hereof until an Election to Terminate shall have been delivered by the
Company in respect of the New Designated Borrower in accordance with the Credit
Agreement. The Company represents and warrants that the representations and
warranties set forth in Article III of the Credit Agreement are true and correct
in all material respects on and as of the date hereof (other than (i) such
representations as are made as of a specific earlier date, in which case such
representations and warranties are true and correct in all material respects as
of such earlier date and (ii) such representations that are qualified by
materiality or as to Material Adverse Effect in the text of the Credit
Agreement, in which case such representations and warranties are true and
correct in all respects). The New Designated Borrower agrees to perform all the
obligations of a Designated Borrower under, and to be bound in all respects by
the terms of, the Credit Agreement as if the New Designated Borrower were a
signatory party thereto. The Company acknowledges, on behalf of itself and the
other Guarantors, that the guarantee of each of the Guarantors contained in the
Guaranty and the security interests granted by each of the Guarantors under the
Security Agreement will apply to and secure, as applicable, the obligations of
the New Designated Borrower under the Credit Agreement. The New Designated
Borrower acknowledges receipt of copies of the Credit Agreement and the other
Loan Documents.



--------------------------------------------------------------------------------




This Election to Participate shall become effective in accordance with Section
2.21(a) of the Credit Agreement on the date set forth therein.
This Election to Participate is a Loan Document.
This Election to Participate may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.
This Election to Participate shall be construed in accordance with and governed
by the law of the State of New York.


[Signature pages follow]



--------------------------------------------------------------------------------




The New Designated Borrower acknowledges that all notices to it under the Credit
Agreement or the Guarantee are to be given to it pursuant to Section 9.01 of the
Credit Agreement. This instrument shall be construed in accordance with and
governed by the laws of the State of New York.
Very truly yours,
[NAME OF DESIGNATED BORROWER],
by

Name:
Title:

DECKERS OUTDOOR CORPORATION
by                         
Name:
Title:



--------------------------------------------------------------------------------




Receipt of the above Election to Participate is acknowledged on and as of the
date set forth above.
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
by

Name:
Title:










































































--------------------------------------------------------------------------------




EXHIBIT G-2


[FORM OF]
ELECTION TO TERMINATE
[Date]
JPMORGAN CHASE BANK, N.A., as Administrative Agent for the Lenders named in the
Second Amended and Restated Credit Agreement dated as of November 13, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Deckers Outdoor Corporation, a Delaware corporation (the
“Company”), each Designated Borrower party thereto, each lender from time to
time party thereto and JPMorgan Chase Bank, National Association, as
Administrative Agent.
Ladies and Gentlemen:
Reference is made to (a) the Credit Agreement described above and (b) the
Guarantee referred to therein. Terms not defined herein which are defined in the
Credit Agreement have for the purposes hereof the meaning provided therein.
The undersigned, the Company, elects to terminate the status of [name of
Designated Borrower], a [jurisdiction of organization] [organizational form]
(the “Terminated Designated Borrower”), as a Designated Borrower for purposes of
the Credit Agreement, effective as of the date hereof. The undersigned
represents and warrants that all principal of and interest on all Loans of the
Terminated Designated Borrower have been paid in full on or prior to the date
hereof and all fees and other amounts accrued and owing by such Terminated
Designated Borrower pursuant to the Credit Agreement have been paid in full on
or prior to the date hereof. No Letter of Credit issued for the account of the
Terminated Designated Borrower remains undrawn and outstanding. Notwithstanding
the foregoing, this Election to Terminate shall not affect any obligation of the
Terminated Designated Borrower under the Credit Agreement.


This Election to Terminate may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.
 
This Election to Terminate shall be construed in accordance with and governed by
the law of the State of New York.





--------------------------------------------------------------------------------




[Signature page follows]



































--------------------------------------------------------------------------------




Very truly yours,
DECKERS OUTDOOR CORPORATION,
by

Name:
Title:

Acknowledged and agreed:
[NAME OF TERMINATED DESIGNATED                             BORROWER],
by                     
    Name:
    Title:




Receipt of the above Election to Terminate is acknowledged on and as of the date
set forth above.
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
by

Name:
Title:








